Exhibit 10.4

 

 

 

CREDIT AGREEMENT

Dated as of November 27, 2013

among

Vince, LLC,

as the Borrower,

The Guarantors Named Herein,

BANK OF AMERICA, N.A.,

as Agent

and

The Other Lenders Party Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Sole Lead Arranger and Sole Bookrunner

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Section        Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

  Defined Terms      1   

1.02

  Other Interpretive Provisions      48   

1.03

  Accounting Terms      49   

1.04

  [Reserved]      50   

1.05

  Rounding      50   

1.06

  Times of Day      50   

1.07

  Letter of Credit Amounts      50   

1.08

  Currency Equivalents Generally      50   

1.09

  Pro Forma Basis      51   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     51   

2.01

  Committed Loans; Reserves      51   

2.02

  Borrowings, Conversions and Continuations of Committed Loans      52   

2.03

  Letters of Credit      54   

2.04

  Swing Line Loans      63   

2.05

  Prepayments; Loan Reallocation      65   

2.06

  Termination or Reduction of Commitments      67   

2.07

  Repayment of Obligations      67   

2.08

  Interest      67   

2.09

  Fees      68   

2.10

  Computation of Interest and Fees      68   

2.11

  Evidence of Debt      69   

2.12

  Payments Generally; Agent’s Clawback      69   

2.13

  Sharing of Payments by Lenders      71   

2.14

  Settlement Amongst Lenders      71   

2.15

  Increase in Commitments      72   

2.16

  Defaulting Lenders      74   

2.17

  Extensions of Loans      76   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     79   

3.01

  Taxes      79   

3.02

  Illegality      82   

3.03

  Inability to Determine Rates      83   

3.04

  Increased Costs; Reserves on LIBOR Rate Loans      83   

3.05

  Compensation for Losses      84   

3.06

  Mitigation Obligations      85   

3.07

  Survival      85   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     85   

4.01

  Conditions to Initial Credit Extension      85   

4.02

  Conditions to all Credit Extensions      88   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     89   

5.01

  Financial Condition      89   

 

(i)



--------------------------------------------------------------------------------

5.02

  No Change      89   

5.03

  Existence, Compliance with Requirements of Law      89   

5.04

  Corporate Power; Authorization; Enforceable Obligations      90   

5.05

  No Legal Bar      90   

5.06

  No Material Litigation      90   

5.07

  No Default      91   

5.08

  Ownership of Property; Liens      91   

5.09

  Intellectual Property      91   

5.10

  Taxes      91   

5.11

  Federal Regulations      92   

5.12

  ERISA      92   

5.13

  Investment Company Act      93   

5.14

  Subsidiaries.      93   

5.15

  Environmental Compliance      93   

5.16

  Accuracy of Information, etc.      93   

5.17

  Security Documents      94   

5.18

  Solvency      95   

5.19

  Senior Indebtedness      95   

5.20

  Labor Matters      95   

5.21

  Regulation H      95   

5.22

  Anti-Money Laundering and Economic Sanctions Laws      95   

5.23

  Insurance      96   

5.24

  Deposit Accounts; Credit Card Arrangements      96   

5.25

  Shared Services Agreement      96   

ARTICLE VI AFFIRMATIVE COVENANTS

     97   

6.01

  Financial Statements      97   

6.02

  Certificates; Other Information      98   

6.03

  Notices      100   

6.04

  Payment of Obligations      101   

6.05

  Preservation of Existence, Etc.      101   

6.06

  Maintenance of Properties      101   

6.07

  Maintenance of Insurance      102   

6.08

  Compliance with Requirements of Laws      103   

6.09

  [Reserved]      103   

6.10

  Inspection Rights      103   

6.11

  Additional Collateral and Additional Loan Parties      103   

6.12

  Cash Management      106   

6.13

  Cycle Counts; Physical Count      107   

6.14

  Environmental Laws      107   

6.15

  Further Assurances      107   

6.16

  Post-Closing Obligations      108   

ARTICLE VII NEGATIVE COVENANTS

     108   

7.01

  Liens      108   

7.02

  Investments      111   

7.03

  Indebtedness      113   

7.04

  Fundamental Changes      115   

7.05

  Dispositions      116   

7.06

  Restricted Payments      118   

 

(ii)



--------------------------------------------------------------------------------

7.07

  Prepayments of Indebtedness      119   

7.08

  Change in Nature of Business      119   

7.09

  Transactions with Affiliates      120   

7.10

  Burdensome Agreements      120   

7.11

  Use of Proceeds      121   

7.12

  Amendment of Material Documents; Designation of Indebtedness.      121   

7.13

  Fiscal Year      121   

7.14

  Deposit Accounts; Credit Card Processors      121   

7.15

  Sales and Leasebacks      121   

7.16

  Clauses Restricting Subsidiary Distributions      122   

7.17

  Limitation on Hedge Agreements      123   

7.18

  Financial Covenant      123   

7.19

  Tax Receivable Agreement. Terminate, or agree to the termination of, the Tax
Receivable Agreement      123   

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     123   

8.01

  Events of Default      123   

8.02

  Remedies Upon Event of Default      126   

8.03

  Application of Funds      127   

ARTICLE IX THE AGENT

     128   

9.01

  Appointment      128   

9.02

  [Reserved]      129   

9.03

  [Reserved]      129   

9.04

  Delegation of Duties      129   

9.05

  Exculpatory Provisions      129   

9.06

  Reliance by Agent      130   

9.07

  Notice of Default      130   

9.08

  Non-Reliance on Agent and Other Lenders      130   

9.09

  Indemnification      131   

9.10

  Rights as a Lender      131   

9.11

  Successor Agent      131   

9.12

  Collateral and Guaranty Matters      132   

9.13

  No Other Duties, Etc      132   

9.14

  Agent May File Proofs of Claim      133   

9.15

  Notice of Transfer      133   

9.16

  Reports and Financial Statements      133   

9.17

  Agency for Perfection      134   

9.18

  Relation among Lenders      134   

9.19

  Risk Participation      134   

ARTICLE X MISCELLANEOUS

     135   

10.01

  Amendments and Waivers      135   

10.02

  Notices; Effectiveness; Electronic Communications      137   

10.03

  No Waiver; Cumulative Remedies      139   

10.04

  Expenses; Indemnity; Damage Waiver      140   

10.05

  Payments Set Aside      141   

10.06

  Successors and Assigns      142   

10.07

  Treatment of Certain Information; Confidentiality      146   

10.08

  Right of Setoff      147   

 

(iii)



--------------------------------------------------------------------------------

10.09

  Interest Rate Limitation      147   

10.10

  Counterparts; Integration; Effectiveness      147   

10.11

  Survival      148   

10.12

  Severability      148   

10.13

  Replacement of Lenders      148   

10.14

  GOVERNING LAW      149   

10.15

  SUBMISSION TO JURISDICTION; WAIVERS      149   

10.16

  Waivers of Jury Trial      150   

10.17

  No Advisory or Fiduciary Responsibility      150   

10.18

  USA PATRIOT Act; Proceeds of Crime Act      150   

10.19

  Foreign Asset Control Regulations      151   

10.20

  Time of the Essence      151   

10.21

  [Reserved]      151   

10.22

  Press Releases      151   

10.23

  Additional Waivers      151   

10.24

  Judgment Currency      152   

10.25

  No Strict Construction      153   

10.26

  Attachments      153   

10.27

  Electronic Execution of Assignments and Certain Other Documents      153   

SIGNATURES

       S-1   

 

(iv)



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Guarantors

2.01

   Commitments and Applicable Percentages

4.01

   Unrestricted Subsidiaries

4.01(m)

   Certain Properties: Mortgages; Title Reports; Title Insurance; Surveys

5.01

   Contingent Obligations; Certain Indebtedness

5.08(a)

   Excepted Property

5.08(b)

   Owned and Leased Real Estate

5.14

   Subsidiaries

5.17

   Filing Jurisdictions

5.24

   Insurance

5.25(a)

   DDAs

5.25(b)

   Credit Card Arrangements

6.02

   Financial and Collateral Reporting

6.16

   Post-Closing Obligations

7.01(f)

   Existing Liens

7.02

   Existing Investments

7.03(d)

   Existing Indebtedness

7.09

   Affiliate Transactions

7.10

   Existing Burdensome Agreements

7.16

   Existing Restrictions on Subsidiary Distributions

10.02

   Agent’s Office; Certain Addresses for Notices

 

(v)



--------------------------------------------------------------------------------

EXHIBITS

 

   Form of

A-1

   Committed Loan Notice

A-2

   Swing Line Loan Notice

B-1

   Revolving Note

B-2

   Swing Line Note

C

   Compliance Certificate

D

   Assignment and Assumption

E-1

   Foreign Lender Exemption Certificate

E-2

   Foreign Lender U.S. Tax Compliance Certificate

E-3

   Alternative Form Foreign Lender U.S. Tax Compliance Certificate

E-4

   Foreign Partnership U.S. Tax Compliance Certificate

F

   Closing and Solvency Certificate

G

   Representations and Warranties Certificate

H

   Credit Card Notification

I

   Borrowing Base Certificate

J

   Joinder Agreement

K

   Closing Checklist

L

   Intercreditor Agreement

 

(vi)



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of November 27, 2013,
among

VINCE, LLC, a Delaware limited liability company (the “Borrower”),

the Guarantors named on Schedule 1.01 hereto,

each Lender from time to time party hereto,

each L/C Issuer from time to time party hereto, and

BANK OF AMERICA, N.A., as administrative agent, collateral agent and an l/c
issuer.

The Borrower has requested that the Lenders provide a revolving credit facility,
and the Lenders have indicated their willingness to lend and the L/C Issuers
have indicated their willingness to issue Letters of Credit, in each case on the
terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“ABL Priority Collateral” has the meaning set forth in the Intercreditor
Agreement.

“Accelerated Borrowing Base Delivery Event” means either (i) the occurrence and
continuance of any Event of Default or (ii) the failure of the Borrower to
maintain Excess Availability of at least the Trigger Amount for three
(3) consecutive Business Days. For purposes of this Agreement, the occurrence of
an Accelerated Borrowing Base Delivery Event shall be deemed continuing (x) so
long as such Event of Default has not been waived in accordance with the terms
hereof, and/or (y) if such Accelerated Borrowing Base Delivery Event arises as a
result of the Borrower’s failure to achieve Excess Availability of at least the
Trigger Amount for three (3) consecutive Business Days, until the date Excess
Availability shall have been at least equal to the Trigger Amount for thirty
(30) consecutive calendar days. The termination of an Accelerated Borrowing Base
Delivery Event as provided herein shall in no way limit, waive or delay the
occurrence of a subsequent Accelerated Borrowing Base Delivery Event in the
event that the conditions set forth in this definition again arise.

“Acceptable Document of Title” means, with respect to any Inventory, a tangible
bill of lading or other Document (as defined in the UCC) that (a) is issued to
the order of a Loan Party or, if so requested by the Agent solely with respect
to negotiable Documents (as defined in the UCC), to the order of the Agent,
(b) is not subject to any Lien (other than in favor of the Agent and the Term
Agent), and (c) is on terms otherwise reasonably acceptable to the Agent.

“Accommodation Payment” as defined in Section 10.23(d).

 

-1-



--------------------------------------------------------------------------------

“Account” means “accounts” as defined in the UCC and also means a right to
payment of a monetary obligation, whether or not earned by performance, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered, or
(c) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Account” does not include (a) rights to
payment evidenced by chattel paper or an instrument, (b) commercial tort claims,
(c) deposit accounts, (d) investment property, or (e) letter of credit rights or
letters of credit.

“ACH” means automated clearing house transfers.

“Acquisition” means, with respect to any Person (a) an Investment in or a
purchase of fifty percent (50%) or greater interest in, the Equity Interests of
any other Person, (b) a purchase or other acquisition of all or substantially
all of the assets or properties of, another Person, (c) a purchase or
acquisition of a Real Estate portfolio or stores from any other Person or assets
constituting a business unit, line of business or division of any other Person,
(d) any merger or consolidation of such Person with any other Person or other
transaction or series of transactions resulting in the acquisition of all or
substantially all of the assets, or greater than fifty percent (50%) of the
Equity Interests, of any Person, in each case, in any transaction or group of
transactions which are part of a common plan.

“Additional Commitment Lender” shall have the meaning provided in
Section 2.15(c).

“Adjusted LIBOR Rate” means, with respect to any LIBOR Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of one percent (1%)) equal the LIBOR Rate for such Interest Period
multiplied by the Statutory Reserve Rate. The Adjusted LIBOR Rate will be
adjusted automatically as to all LIBOR Borrowings then outstanding as of the
effective date of any change in the Statutory Reserve Rate.

“Adjustment Date” means the first day of each Fiscal Quarter, commencing
February 2, 2014.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, is in control of, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” of a Person means
the power, directly or indirectly to direct or cause the direction of the
management and policies of such Person, in either case whether by contract or
otherwise.

“Agent” means Bank of America in its capacity as administrative agent and
collateral agent under any of the Loan Documents, or any successor thereto.

“Agent Parties” shall have the meaning specified in Section 10.02(c).

“Agent’s Office” means the Agent’s address and, as appropriate, account as set
forth on Schedule 10.02, or such other address or account as the Agent may from
time to time notify the Borrower and the Lenders.

“Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments equal $50,000,000.

“Agreement” means this Credit Agreement.

 

-2-



--------------------------------------------------------------------------------

“Allocable Amount” has the meaning specified in Section 10.23(d).

“Amended or Refinanced” means, in respect of any obligation, or the agreement or
contract pursuant to which such obligation is incurred, (a) such obligation (or
any portion thereof) or related agreement or contract as extended, renewed,
defeased, amended, amended and restated, supplemented, modified, restructured,
consolidated, refinanced, replaced, refunded or repaid from time to time and
(b) any other obligation issued in exchange or replacement for or to refinance
such obligation, in whole or in part, whether with same or different lenders,
arrangers and/or agents and whether with a larger or smaller aggregate principal
amount and/or a shorter or longer maturity, in each case to the extent not
prohibited under the terms of the Loan Documents then in effect. “Amend or
Refinance” and “Amendment or Refinancing” shall have correlative meanings.

“Anti-Money Laundering Laws” means any and all laws, judgments, orders,
executive orders, decrees, ordinances, rules, regulations, statutes, case law or
treaties applicable to a Loan Party, its Subsidiaries or Affiliates, related to
terrorism financing or money laundering including any applicable provision of
Title III of the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act (USA PATRIOT Act) of 2001
(Title III of Pub. L. 107-56) and The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§ 5311-5330 and
12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959).

“Applicable Lenders” means the Required Lenders, the Required Supermajority
Lenders, all affected Lenders, or all Lenders, as the context may require.

“Applicable Margin” means:

(a) From and after the Closing Date until the first Adjustment Date, the
percentages set forth in Level I of the pricing grid below; and

(b) From and after the first Adjustment Date and on each Adjustment Date
thereafter, the Applicable Margin shall be determined from the following pricing
grid based upon Average Daily Excess Availability as of the Fiscal Quarter ended
immediately preceding such Adjustment Date; provided, however, that upon the
occurrence of an Event of Default, the Agent may, and at the direction of the
Required Lenders shall, immediately increase the Applicable Margin to that set
forth in Level III (even if the Average Daily Excess Availability requirements
for a different Level have been met); provided further if the information set
forth in any Borrowing Base Certificates proves to be false or incorrect due to
intentional misrepresentation by the Borrower such that the Applicable Margin
would have been higher than was otherwise in effect during any period, without
constituting a waiver of any Default or Event of Default arising as a result
thereof, interest due under this Agreement shall be immediately recalculated at
such higher rate for any applicable periods and shall be due and payable on
demand.

 

Level

  

Average Daily Excess Availability

   LIBOR
Margin     Base Rate
Loan Margin   I    Greater than 40% of the Aggregate Commitments      1.25 %   
  0.25 %  II    Greater than or equal to 20% of the Aggregate Commitments but
less than or equal to 40% of the Aggregate Commitments      1.50 %      0.50 % 
III    Less than 20% of the Aggregate Commitments      1.75 %      0.75 % 

 

-3-



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Sections 2.16 and 10.06. If the Commitment of each Lender to make
Loans and the obligation of each L/C Issuer to make L/C Credit Extensions have
been terminated pursuant to Section 2.06 or Section 8.02 or if the Aggregate
Commitments have expired, then the Applicable Percentage of each Lender shall be
determined based on the Applicable Percentage of such Lender most recently in
effect, giving effect to any subsequent assignments. The initial Applicable
Percentage of each Lender is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption or other instrument pursuant
to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means, at any time of calculation, (a) with respect to
Commercial Letters of Credit, a per annum rate equal to the Applicable Margin
for Loans which are LIBOR Rate Loans less 0.50%, and (b) with respect to Standby
Letters of Credit, a per annum rate equal to the Applicable Margin for Loans
which are LIBOR Rate Loans.

“Appraised Value” means the appraised orderly liquidation value, net of costs
and expenses to be incurred in connection with any such liquidation, which value
is expressed as a percentage of Cost of Eligible Inventory as set forth in the
inventory stock ledger of the applicable Loan Party, which value shall be
determined from time to time by the most recent appraisal undertaken by an
independent appraiser reasonably satisfactory to the Agent.

“Approved Fund” means, with respect to any Lender, any Fund that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

“Arranger” means Merrill Lynch, Pierce, Fenner & Smith Incorporated, in its
capacity as sole lead arranger and sole bookrunner.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06), and accepted by the Agent, in substantially the form
of Exhibit D or any other form approved by the Agent.

“Audited Financial Statement” means the audited income statement of the Borrower
for the Fiscal Year ended February 2, 2013, including the notes thereto.

“Auto-Extension Letter of Credit” shall have the meaning specified in
Section 2.03(b)(iii).

 

-4-



--------------------------------------------------------------------------------

“Availability” means, as of any date of determination thereof by the Agent, the
result, if a positive number, equal to the lesser of (a)(i) the Loan Cap minus
(ii) aggregate unpaid balance of the Credit Extensions, and (b)(i) the Loan Cap
minus (ii) the Total Outstandings on such date.

“Availability Period” means the period from and including the Closing Date to
the Termination Date.

“Availability Reserves” means any Reserves established by the Agent in its
Permitted Discretion which relate to any factor which the Agent reasonably
determines, without duplication of any other Reserves or items that are
otherwise addressed or excluded through eligibility criteria or factored into
the advance rates (a) to reflect the impediments to the Agent’s ability to
realize upon the ABL Priority Collateral, (b) to reflect claims and liabilities
that the Agent determines will need to be satisfied in connection with the
realization upon the ABL Priority Collateral, or (c) to reflect criteria,
events, conditions, contingencies or risks which adversely affect any component
of the Borrowing Base, the aggregate value of the Collateral reflected in the
Borrowing Base or the validity or enforceability of the Loan Documents or the
material remedies of the Credit Parties thereunder. Without limiting the
generality of the foregoing, Availability Reserves may include, in the Agent’s
Permitted Discretion, (but are not limited to) reserves based on: (i) rent;
(ii) customs duties, and other costs to release Inventory which is being
imported into the United States; (iii) outstanding Taxes and other governmental
charges, including, without limitation, ad valorem, real estate, personal
property, sales, claims of the PBGC and other Taxes which may have priority over
the interests of the Agent in the Collateral; (iv) salaries, wages, vacation pay
and benefits due to employees of any Loan Party, (v) Customer Credit
Liabilities, (vi) customer deposits, (viii) reserves for reasonably anticipated
changes in the Appraised Value of Eligible Inventory between appraisals,
(viii) warehousemen’s, carrier’s or bailee’s charges and other Permitted
Encumbrances which have priority over the interests of the Agent in the
Collateral, (ix) amounts due to vendors on account of consigned goods and up to
30% of Eligible Inventory which is consigned by the Loan Parties to third
parties (x) Cash Management Reserves, (xi) Bank Products Reserves,
(xii) obligations with respect to the Loan Parties’ self-insurance;
(xiii) amounts due to vendors on account of Eligible In-Transit Inventory (but
only to the extent such amounts are not supported by a Commercial Letter of
Credit), (xiv) reserves for pension plan contributions; (xv) reserves based on
dilution of Accounts, and (xvi) reserves in the Agent’s Permitted Discretion for
any non-retail third party location (including fulfillment centers) in which
Collateral with a value in excess of $500,000 of inventory is maintained,
whether or not such location is in a Landlord Lien State (or, to the extent that
more than $2,500,000 of Collateral in the aggregate is maintained at all such
locations, even if the value of the Collateral at any location is less than
$500,000) (including based on fees charged by the operator of any such
facility); provided, that (i) notwithstanding the foregoing, (a) the Agent shall
only be permitted to impose rent reserves with respect to any leased location of
any Loan Party equal to one (1) month’s rent (plus any past due rent) against
the assets included in the Borrowing Base if the Loan Parties do not deliver to
the Agent a Collateral Access Agreement by the 90th day after the Closing Date
for (x) any leased location of any Loan Party that is located in a Landlord Lien
State, (y) any leased distribution center of any Loan Party in which Collateral
with a value in excess of $500,000 of inventory is maintained at any time,
whether or not such location is in a Landlord Lien State (or, to the extent that
more than $2,500,000 of Collateral in the aggregate is maintained at all such
leased distribution centers, even if the value of the Collateral at any leased
distribution center is less than $500,000), and (z) the headquarters location,
and (b) the Agent shall only be permitted to impose reserves equal to two
(2) month’s fees (calculated based on the average monthly fees charged by the
applicable third party warehouse location during the most recently completed
twelve month period) or one (1) month’s rent (plus any past due rent), as
applicable, for any third party warehouse location (including any fulfillment
center) not leased or owned by a Loan Party in which Collateral with a value in
excess of $500,000 of inventory is maintained, whether or not such third party
warehouse location is in a Landlord Lien State

 

-5-



--------------------------------------------------------------------------------

(or, to the extent that more than $2,500,000 of Collateral in the aggregate is
maintained at all such third party warehouse locations, even if the value of the
Collateral at any third party warehouse location is less than $500,000));
(ii) Cash Management Reserves may be imposed only when a Cash Dominion Event has
occurred and is continuing; (iii) Bank Product Reserves in respect of Hedge
Agreements secured by the Collateral shall require the consent of the Borrower;
and (iv) any Reserve with respect to Customer Credit Liabilities under clause
(a) of the definition thereof shall not exceed 50% of such Customer Credit
Liabilities.

“Average Daily Excess Availability” shall mean the average daily Excess
Availability for the immediately preceding Fiscal Quarter.

“Average Revolving Loan Utilization” means, at any Adjustment Date, a percentage
equal to (x) the average daily aggregate Outstanding Amount of all Loans and
Letters of Credit (excluding any outstanding Swing Line Loans) for the Fiscal
Quarter immediately preceding such Adjustment Date, divided by (y) the Aggregate
Commitments at such time.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Products” means any services or facilities provided to any Loan Party by
the Agent, any Lender, or any of their respective branches or Affiliates on
account of (a) Hedge Agreements, (b) leasing, and (c) factoring (but only to the
extent that the applicable Loan Party and the Credit Party furnishing such
services or facilities notify the Agent in writing that such services or
facilities are to be deemed Bank Products hereunder), but excluding Cash
Management Services.

“Bank Product Reserves” means such reserves as the Agent from time to time
determine in its Permitted Discretion as being appropriate to reflect the
liabilities and obligations of the Loan Parties with respect to Bank Products
then provided or outstanding.

“Banker’s Acceptance” means a time draft or bill of exchange or other deferred
payment obligation relating to a Commercial Letter of Credit which has been
accepted by an L/C Issuer.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the rate of interest in effect for such day as publicly announced from
time to time by Bank of America as its “prime rate”; (b) the Federal Funds Rate
for such day, plus 0.50%; and (c) the LIBOR Rate for a one month interest period
as determined on such day, plus 1.0%. The “prime rate” is a rate set by Bank of
America based upon various factors including Bank of America’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in Bank of America’s prime rate, the Federal
Funds Rate or the LIBOR Rate, respectively, shall take effect at the opening of
business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Blocked Account” means any deposit account in which any funds of any of the
Loan Parties from one or more DDAs (other than any Excluded DDA) are
concentrated and with respect to which a Blocked Account Agreement has been, or
is required to be, executed in accordance with the terms hereof.

“Blocked Account Agreement” means with respect to an account established by a
Loan Party, an agreement, in form and substance reasonably satisfactory to the
Agent, establishing control (as defined in the UCC) of such account by the Agent
and whereby the bank maintaining such account agrees upon the occurrence and
during the continuance of a Cash Dominion Event, to comply only with the
instructions originated by the Agent without the further consent of any Loan
Party.

 

-6-



--------------------------------------------------------------------------------

“Blocked Account Bank” has the meaning provided in Section 6.12.

“Borrower Intellectual Property” has the meaning specified in Section 5.09.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrower” has the meaning set forth in the preamble.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing made to the
Borrower, as the context may require.

“Borrowing Base” means, at any time of calculation, an amount equal to (but not
less than zero):

(a) the face amount of Eligible Trade Receivables of the Loan Parties multiplied
by 85%;

plus

(b) the face amount of Eligible Credit Card Receivables of the Loan Parties
multiplied by 90%;

plus

(c) 90% multiplied by the Appraised Value of Eligible Inventory of the Loan
Parties multiplied by the Cost of such Eligible Inventory, net of Inventory
Reserves;

minus

(d) the then amount of all Availability Reserves relating to the Loan Parties.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit I hereto (with such changes therein as may be reasonably required by the
Agent to reflect the components of and Reserves against the Borrowing Base as
provided for hereunder from time to time), executed and certified as accurate
and complete in all material respects by a Responsible Officer of the Borrower
which shall include appropriate exhibits, schedules, supporting documentation,
and additional reports as reasonably requested by the Agent.

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Requirements of Law of,
or are in fact closed in, the state where the Agent’s Office in the applicable
jurisdiction is located and (b) if such day relates to any interest rate
settings as to a LIBOR Rate denominated in Dollars, any fundings, disbursements,
settlements and payments in Dollars in respect of any such LIBOR Rate Loan, or
any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such LIBOR Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market.

“Capital Expenditures” means, for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person for the acquisition or leasing
(pursuant to Capital Lease Obligations but

 

-7-



--------------------------------------------------------------------------------

excluding any amount representing capitalized interest) of fixed or capital
assets or additions to equipment (including replacements, capitalized repairs
and improvements during such period) which are required to be capitalized under
GAAP on a balance sheet of such Person; provided that in any event the term
“Capital Expenditures” shall exclude: (i) any Permitted Acquisition and any
other Investment permitted hereunder; (ii) expenditures to the extent financed
with the proceeds from any casualty insurance or condemnation or eminent domain,
to the extent that the proceeds therefrom are utilized (or are contractually
committed to be utilized) for capital expenditures within twelve (12) months of
the receipt of such proceeds; (iii) expenditures for leasehold improvements for
which such Person has been reimbursed or received a credit; and
(iv) expenditures to the extent they are made with the proceeds of equity
contributions (other than Specified Equity Contributions and other than in
respect of Disqualified Stock) made to the Borrower after the Closing Date,
(v) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment solely to the extent that the gross amount of
such purchase price is reduced by the credit granted by the seller of such
equipment for the equipment being traded in at such time; (vi) without
duplication of the provisions of clause (iii), above, expenditures that are
accounted for as capital expenditures by the Parent, Holdings, the Borrower or
any Restricted Subsidiary and that actually are paid for by a Person other than
the Parent, Holdings, the Borrower or any Restricted Subsidiary and for which
neither the Parent, Holdings, the Borrower nor any Restricted Subsidiary has
provided or is required to provide or incur, directly or indirectly, any
consideration or obligation to such Person or any other Person (whether before,
during or after such period); (vii) expenditures that constitute operating lease
expenses in accordance with GAAP; (viii) any capitalized interest expense
reflected as additions to property, plant or equipment in the consolidated
balance sheet of the Parent, Holdings, the Borrower and the Restricted
Subsidiaries; and (ix) any non-cash compensation or other non-cash costs
reflected as additions to property, plant or equipment in the consolidated
balance sheet of the Parent, Holdings, the Borrower and the Restricted
Subsidiaries.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP.

“Cash Collateral Account” means, with respect to the L/C Obligations, an account
(which may, in accordance with Section 2.03(g) and at the Borrower’s option, be
established as an interest-bearing account) established by the Borrower with
Bank of America, and in the name of, the Agent (or as the Agent shall otherwise
direct) and under the sole and exclusive dominion and control of the Agent, in
which deposits are required to be made in accordance with Section 2.03 or
Section 8.02.

“Cash Collateralize” means to deposit in the Cash Collateral Account or to
pledge and deposit with or deliver to the Agent, for the benefit of one or more
of the Agent, the L/C Issuer or the Lenders, as collateral for L/C Obligations
or obligations of the Lenders to fund participations in respect thereof (as the
context may require), cash or deposit account balances or, if the Agent and the
L/C Issuer shall agree in their sole discretion, other credit support, in each
case pursuant to documentation in form and substance reasonably satisfactory to
the Agent and the L/C Issuer and in an amount equal to 103% of the maximum
stated amount of any such Letter of Credit, determined in the manner set forth
in Section 1.07 hereof. “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support. Any such amounts on deposit may, at the option of the Agent
after request by the Borrower, be invested in Cash Equivalents.

 

-8-



--------------------------------------------------------------------------------

“Cash Dominion Event” means either (i) the occurrence and continuance of any
Specified Event of Default, or (ii) the failure of the Borrower to maintain
Excess Availability of at least the Trigger Amount for three (3) consecutive
Business Days. For purposes of this Agreement, the occurrence of a Cash Dominion
Event shall be deemed continuing (i) so long as such Specified Event of Default
has not been waived, and/or (ii) if the Cash Dominion Event arises as a result
of the Borrower’s failure to achieve Excess Availability of at least the Trigger
Amount for three (3) consecutive Business Days, until the date Excess
Availability shall have been at least equal to the Trigger Amount for thirty
(30) consecutive calendar days; provided that a Cash Dominion Event may be
discontinued only three (3) times during any 365 day period. The termination of
a Cash Dominion Event as provided herein shall in no way limit, waive or delay
the occurrence of a subsequent Cash Dominion Event in the event that the
conditions set forth in this definition again arise.

“Cash Equivalents” means (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-2 by S&P or P-2 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; and (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of any of clauses (a) through
(f) of this definition; or (h) money market funds that (i) purport to comply
generally with the criteria set forth in SEC Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P or Aaa by Moody’s or
carrying an equivalent rating by a nationally recognized rating agency, and
(iii) have portfolio assets of at least $5,000,000,000; or (i) in the case of
Foreign Subsidiaries, (i) such local currencies in those countries in which such
Foreign Subsidiary transacts business from time to time in the ordinary course
of business and (ii) investments of comparable tenor and credit quality to those
described above customarily utilized in the countries in which such Foreign
Subsidiaries operate for short-term cash management purposes.

“Cash Management Reserves “ means such Reserves as the Agent, from time to time,
after the occurrence and during the continuation of a Cash Dominion Event,
determines in its Permitted Discretion as being appropriate to reflect the
reasonably anticipated liabilities and obligations of the Loan Parties with
respect to Cash Management Services then provided or outstanding.

“Cash Management Services” means any cash management services provided to any
Loan Party by the Agent or any Lender or any of their respective Affiliates,
including, without limitation, (a) ACH transactions, (b) controlled disbursement
services, treasury, depository, overdraft, and electronic funds transfer
services, (c) credit card processing services, (d) credit or debit cards,
(e) purchase cards, (f)

 

-9-



--------------------------------------------------------------------------------

supply chain finance services (including, without limitation, electronic trade
payable services and supplier accounts receivable purchases), and (g) foreign
exchange facilities (but only to the extent that the applicable Loan Party and
the Credit Party furnishing such cash management services notify the Agent in
writing that such cash management services are to be deemed Cash Management
Services hereunder). For the avoidance of doubt, Cash Management Services do not
include Hedge Agreements.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.

“CERCLIS” means the Comprehensive Environmental Response, Compensation, and
Liability Information System maintained by the United States Environmental
Protection Agency.

“CFC” means any Subsidiary that is a “controlled foreign corporation” within the
meaning of Section 957 of the Code.

“CFC Holdco” any Domestic Subsidiary that has no material assets other than the
Equity Interests of and, if applicable, Indebtedness of one or more Foreign
Subsidiaries that are CFCs.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) the Parent shall cease directly or indirectly to own 100% of the Equity
Interests of Holdings and the Borrower (except to the extent Holdings is
permitted to merge with the Borrower pursuant to Section 7.04); or

(b) any “person” or “group” (as such terms are used in Section 13(d) and 14(d)
of the Securities Exchange Act), other than one or more Permitted Investors
shall be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act) of Equity Interests having more, directly or
indirectly, than 35% of the total voting power of all outstanding Capital Stock
of the Parent in the election of directors, unless at such time the Permitted
Investors are direct or indirect “beneficial owners” (as so defined) of Equity
Interests of the Parent having a greater percentage of the total voting power of
all outstanding Equity Interests of the Parent in the election of directors than
that owned by each other “person” or “group” described above; or

(c) for any reason whatsoever, a majority of the Board of Directors of the
Parent shall not be Continuing Directors; or

(d) a “Change of Control” (or comparable term) shall occur under the Term
Facility, any Junior Indebtedness or the documentation for any Amendment or
Refinancing of the foregoing, in each case (other than the Term Facility), if
the outstanding principal amount thereof is in excess of $15,000,000.

 

-10-



--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01, which date is
November 27, 2013.

“Code” means the Internal Revenue Code of 1986, and the regulations promulgated
thereunder, as amended and in effect.

“Collateral” means any and all “Collateral”, “Security Assets” or “Mortgaged
Property” as defined in any applicable Security Document and all other property
that is subject to Liens in favor of the Agent under the terms of the Security
Documents.

“Collateral Access Agreement” means an agreement reasonably satisfactory in form
and substance to the Agent executed by (a) a bailee or other Person in
possession of Collateral, or (b) any landlord of Real Estate leased by any Loan
Party, pursuant to which such Person (i) acknowledges the Agent’s Lien on the
Collateral, (ii) releases or subordinates such Person’s Liens in the Collateral
held by such Person or located on such Real Estate, (iii) provides the Agent
with access to the Collateral held by such bailee or other Person or located in
or on such Real Estate, and (iv) makes such other agreements with the Agent as
the Agent may reasonably require.

“Collection Account” has the meaning provided in Section 6.12.

“Commercial Letter of Credit” means any letter of credit or similar instrument
(including, without limitation, Bankers’ Acceptances) issued for the purpose of
providing the primary payment mechanism in connection with the purchase of any
materials, goods or services by a Loan Party in the ordinary course of business
of such Loan Party.

“Commitments” means, as to each Lender, its obligation to make Committed Loans
to the Borrower pursuant to Section 2.01, (b) purchase participations in L/C
Obligations, and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 or in the Assignment and
Assumption or other instrument pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. As of the Closing Date, the total Commitments of
all Lenders is $50,000,000.

“Commitment Fee Percentage” means, for any day, 0.25%.

“Committed Borrowing” means a borrowing consisting of simultaneous Committed
Loans of the same Type and, in the case of LIBOR Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” means any loan at any time made by any Lender pursuant to
Section 2.01.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
Conversion of Committed Loans from one Type to the other, or (c) a continuation
of LIBOR Rate Loans pursuant to Section 2.02(b), which, if in writing, shall be
substantially in the form of Exhibit A-1 (Committed Loan Notice).

“Commonly Controlled Entity” means an entity, whether or not incorporated, that
is under common control with the Parent within the meaning of Section 4001 of
ERISA.

 

-11-



--------------------------------------------------------------------------------

“Commonly Controlled Plan” has the meaning set forth in Section 5.12(b).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

“Consent” means actual consent given by a Lender from whom such consent is
sought; or the passage of seven (7) Business Days from receipt of written notice
to a Lender from the Agent of a proposed course of action to be followed by the
Agent without such Lender’s giving the Agent written notice of that Lender’s
objection to such course of action.

“Consolidated” means, when used to modify a financial term, test, statement, or
report of a Person, the application or preparation of such term, test, statement
or report (as applicable) based upon the consolidation, in accordance with GAAP,
of the financial condition or operating results of such Person and its
Subsidiaries.

“Consolidated EBITDA” of any Person, means, of any Person for any period,
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income, the sum of (a) income tax (or any
alternative tax in lieu thereof) expense (including state franchise and similar
taxes), (b) Consolidated Net Interest Expense of such Person and its
Subsidiaries, amortization or writeoff of debt discount and debt issuance costs
and commissions, discounts and other fees and charges associated with
Indebtedness (including commitment and administrative fees and charges with
respect to this Agreement, the Term Facility, any Junior Indebtedness and any
Permitted Amendment or Refinancing of any of the foregoing), (c) depreciation
and amortization expense, (d) amortization or impairment of intangibles
(including, but not limited to, goodwill) and organization costs, (e) any
extraordinary, unusual or non-recurring expenses or losses (including, whether
or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business), (f) stock-option based and other equity-based
compensation expenses, (g) transaction costs, fees and expenses (including those
relating to the transactions contemplated hereby and by the Term Facility
(including any Amendment or Refinancing or waivers of the Loan Documents and/or
the Term Facility), and those payable in connection with the sale of Equity
Interests (including any secondary or follow-on offerings), the incurrence,
repayment, redemption, repurchase or defeasance of Indebtedness permitted under
Section 7.03, any disposition of Property permitted under Section 7.05 or any
recapitalization or any Permitted Acquisition or other Investment permitted
under Section 7.02 or any other Specified Transaction (in each case whether or
not successful)), including the IPO, (h) [reserved], (i) expenses or losses with
respect to liability or casualty events and proceeds from any business
interruption insurance, in each case, to the extent covered by insurance and
actually reimbursed or otherwise paid, or, so long as the Borrower has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed or otherwise paid by the insurer and only to the extent that
such amount is (A) not denied by the applicable carrier in writing within 180
days and (B) in fact reimbursed or otherwise paid within 365 days of the date of
such evidence (with a deduction for any amount so added back to the extent not
so reimbursed or otherwise paid within such 365 days) (in the case of this
clause (i) to the extent not reflected as revenue or income in such statement of
such Consolidated Net Income), (j) to the extent actually reimbursed, expenses
incurred to the extent covered by indemnification provisions in any agreement in
connection with any Investment, Permitted Acquisition or any sale, conveyance,
transfer or other Disposition of assets permitted under this Agreement, (k) any
call premium, tender premium, original issue discount or expenses associated
with the repurchase, redemption, defeasance, or repayment of Indebtedness,
(l) the amount of any restructuring charges or reserves (which, for the
avoidance of doubt, shall include retention, severance, systems establishment
cost, excess pension charges, contract termination costs, future lease
commitments, costs to consolidate facilities and relocate employees, costs
related to the winddown of leases and costs related to store

 

-12-



--------------------------------------------------------------------------------

closures) deducted in such period in computing such Consolidated Net Income,
(m) any non-cash charges, expenses or losses (including any impairment charges
and the impact of purchase accounting, including, but not limited to, the
amortization of inventory step-up) reducing such Consolidated Net Income for
such period (excluding any such charge that represents an accrual or reserve for
a cash expenditure for a future period, other than straight-line rent expense
determined in accordance with GAAP) and (n) one-time costs and expenses related
to the replacement of services provided to the Borrower on the Closing Date
under the terms of the Shared Services Agreement, minus, to the extent included
in the statement of such Consolidated Net Income for such period, the sum of
(a) any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (b) any non-cash items increasing
Consolidated Net Income for such Person for such period (excluding any items
which represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges made in any prior period or which will result in the receipt of
cash in a future period or the amortization of lease incentives), all as
determined on a consolidated basis; provided that for purposes of calculating
Consolidated EBITDA of the Parent, Holdings, the Borrower and its Restricted
Subsidiaries for any period, (A) the Consolidated EBITDA of any Person acquired
by the Parent, Holdings, the Borrower or its Restricted Subsidiaries during such
period shall be included on a pro forma basis for such period to give effect to
the transactions on the Closing Date and any Specified Transactions (but
assuming the consummation of such Specified Transaction and the incurrence or
assumption of any Indebtedness in connection therewith occurred on the first day
of such period, and assuming any synergies and cost savings to the extent
certified by the Borrower as having been determined in good faith to be
reasonably anticipated to be realizable within 12 months following such
Specified Transaction and provided that the aggregate amount of synergies and
costs savings included in Consolidated EBITDA for any period of four consecutive
fiscal quarters shall not exceed 10% off Consolidated EBITDA for such four
fiscal quarter period (before giving effect to such adjustment), (B) the
Consolidated EBITDA of any Person Disposed of by the Parent, Holdings the
Borrower or its Restricted Subsidiaries during such period shall be excluded for
such period (assuming the consummation of such Disposition and the repayment of
any Indebtedness in connection therewith occurred on the first day of such
period), (C) to the extent included in such Consolidated Net Income, there shall
be excluded in determining Consolidated EBITDA for any period any income (loss)
for such period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Hedge Agreements or (iii) other derivative
instruments, (D) to the extent included in Consolidated Net Income, there shall
be excluded in determining Consolidated EBITDA for any period any net after-tax
gain or loss resulting from Hedge Agreement or other derivative instruments and
the application of Statement of Financial Accounting Standards No. 133 and
International Accounting Standard No. 39 and their respective related
pronouncements and interpretations, and (E) any gains or losses attributable to
foreign currency translations, including those relating to mark-to-market of
Indebtedness denominated in foreign currencies resulting from the application of
GAAP, including FAS No. 52. For purposes of determining compliance with the
financial covenant set forth in Section 7.18 only (and not any other provision
of this Agreement, including any such other provision that utilizes a
calculation of Consolidated EBITDA), any cash common equity contribution made by
the Parent or Holdings to the Borrower on or after the end of any fiscal quarter
and prior to the day that is 10 Business Days after the day on which financial
statements are required to be delivered for such Fiscal Quarter (it being
understood that each such contribution shall be credited with respect to only
one Fiscal Quarter; provided that such credit shall be effective as to such
Fiscal Quarter for all periods in which such Fiscal Quarter is included) will,
at the request of the Borrower, be deemed to increase, dollar for dollar,
Consolidated EBITDA for such Fiscal Quarter for the purposes of determining
compliance with such financial covenant at the end of such Fiscal Quarter and
applicable subsequent periods (any such equity contribution so included in the
calculation of Consolidated EBITDA, a “Specified Equity Contribution”); provided
that (a) in each four Fiscal Quarter period there shall be at least two Fiscal
Quarter in which no Specified Equity Contribution is made, (b) no more than five
(5) Specified Equity Contributions shall be

 

-13-



--------------------------------------------------------------------------------

made in the aggregate during the term of this Agreement and (c) the amount of
any Specified Equity Contribution shall be no greater than the amount required
to cause the Parent to be in compliance with the financial covenant set forth in
Section 7.18 hereof and Section 7.1 of the Term Loan Agreement; provided,
further that (A) any cash or Cash Equivalents held as a result of a Specified
Equity Contribution shall be disregarded for the purposes of calculating the
Consolidated Fixed Charge Coverage Ratio for such period, and (B) all Specified
Equity Contributions shall be disregarded for the purposes of determining
financial ratio-based conditions (other than compliance with the financial
covenant set forth in Section 7.18 as described above in this paragraph) or any
baskets with respect to the covenants contained in this Agreement.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
with respect to the Parent, Holdings, the Borrower and its Restricted
Subsidiaries, the ratio of (a) (i) Consolidated EBITDA for such period minus
(ii) Capital Expenditures (other than Financed Capital Expenditures) made in
cash during such period, minus (iii) the aggregate amount of federal, state,
provincial, territorial, municipal, local and foreign income Taxes paid in cash
during such period (but not less than zero) and all amounts paid by the Loan
Parties under the Tax Receivable Agreement to (b) the sum of (i) Consolidated
Net Interest Expense for such period, plus (ii) scheduled payments of principal
on Indebtedness during such period (after giving effect to any reduction thereof
due to mandatory or permitted prepayments on such Indebtedness), plus (iii) the
aggregate amount of Restricted Payments made pursuant to Section 7.06(e),
(f) and (g) hereof during such period (but excluding Restricted Payments to the
extent funded by an issuance by the Borrower of Indebtedness permitted under
Section 7.03 hereof, a Permitted Equity Issuance or a capital contribution to
the Borrower).

“Consolidated Net Income” means, of any Person for any period, the consolidated
net income (or loss) of such Person and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided
that in calculating Consolidated Net Income of the Parent, Holdings, the
Borrower and its Restricted Subsidiaries for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with the Borrower or any
of its Restricted Subsidiaries and (b) the income (or deficit) of any Person
(other than a Restricted Subsidiary) in which the Parent, Holdings, the Borrower
or any of its Restricted Subsidiaries has an ownership interest, except to the
extent that any such income is actually received by the Parent, Holdings, the
Borrower or such Restricted Subsidiary in the form of dividends or similar
distributions (which dividends and distributions shall be included in the
calculation of Consolidated Net Income). Notwithstanding the foregoing, the
effect of any non-cash items resulting from any amortization, write-up,
write-down or write-off of assets or liabilities (including intangible assets,
goodwill, deferred financing costs and the effect of straight-lining of rents as
a result of purchase accounting adjustments) in connection with any future
Permitted Acquisition, Investment permitted under Section 7.02, Disposition,
merger, consolidation or similar transaction or any other non-cash impairment
charges incurred subsequent to the Closing Date resulting from the application
at SFAS Nos. 141, 142 or 144 (excluding any non-cash item to the extent that it
represents an accrual of or reserve for cash expenditures in any future period
except to the extent such item is subsequently reversed) shall be excluded from
Consolidated Net Income.

“Consolidated Net Interest Expense” means, of any Person for any period,
(a) total cash interest expense (including that attributable to Capital Lease
Obligations) of such Person and its Restricted Subsidiaries for such period with
respect to all outstanding Indebtedness of such Person and its Restricted
Subsidiaries, minus (b) the sum of (i) total cash interest income of such Person
and its Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP plus (ii) one-time financing fees (to the extent included
in such Person’s consolidated interest expense for such period), including,
those paid in connection with the transactions occurring on the Closing Date or
in connection

 

-14-



--------------------------------------------------------------------------------

with any Amendment or Refinancing hereof. For purposes of the foregoing,
interest expense of any Person shall be determined after giving effect to any
net payments made or received by such Person with respect to interest rate Hedge
Agreements (other than early termination payments) permitted hereunder.

“Continuing Directors” means the directors of the Parent on the Closing Date,
and each other director if, in each case, such other director’s nomination for
election to the board of directors of the Parent is recommended by at least a
majority of the then Continuing Directors or such other director receives the
affirmative vote or consent of, or is appointed or otherwise approved by, the
Sponsor, or those Permitted Investors which then hold a majority of the voting
Equity Interests in the Parent then held by all Permitted Investors, in his or
her election by the shareholders of the Parent.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Committed
Loans of one Type into Committed Loans of the other Type.

“Cost” means the cost of purchases of Inventory, based upon the Borrower’s
accounting practices, known to the Agent, which practices are in effect on the
Closing Date as such calculated cost is determined from invoices received by the
Borrower, the Borrower’s purchase journals or the Borrower’s stock ledger.
“Cost” does not include inventory capitalization costs or other non-purchase
price charges (such as freight) used in the Borrower’s calculation of cost of
goods sold.

“Covenant Compliance Event” means that Excess Availability at any time is less
than the greater of (a) fifteen (15%) percent of the Loan Cap or (b) $7,500,000.
For purposes hereof, the occurrence of a Covenant Compliance Event shall be
deemed continuing until Excess Availability has exceeded the amounts set forth
above for thirty (30) consecutive days, in which case a Covenant Compliance
Event shall no longer be deemed to be continuing for purposes of this Agreement.
The termination of a Covenant Compliance Event as provided herein shall in no
way limit, waive or delay the occurrence of a subsequent Covenant Compliance
Event in the event that the conditions set forth in this definition again arise.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) a L/C
Credit Extension.

“Credit Card Issuer” shall mean any person (other than Borrower or other Loan
Party) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte
Blanche, JCB, NYCE, Star/Mac, Tyme, Pulse, Accel, AFF, Shazam, CU244, Alaska
Option, Maestro, Novus, Interac, Push Funds, Switch, Solo, Visa Delta and other
non-bank credit or debit cards, including, without limitation, credit or debit
cards issued by or through American Express Travel Related Services Company,
Inc., and Novus Services, Inc. and other issuers reasonably approved by the
Agent.

“Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Loan Party’s sales transactions involving credit card or debit
card purchases by customers using credit cards or debit cards issued by any
Credit Card Issuer.

 

-15-



--------------------------------------------------------------------------------

“Credit Card Notifications” has the meaning provided in Section 6.12.

“Credit Card Receivables” means, collectively, (a) all present and future rights
of the Borrower or a Guarantor to payment from any Credit Card Issuer or Credit
Card Processor arising from sales of goods or rendition of services to customers
who have purchased such goods or services using a credit or debit card and
(b) all present and future rights of the Borrower or a Guarantor to payment from
any Credit Card Issuer or Credit Card Processor in connection with the sale or
transfer of Accounts arising pursuant to the sale of goods or rendition of
services to customers who have purchased such goods or services using a credit
card or a debit card, including, but not limited to, all amounts at any time due
or to become due from any Credit Card Issuer or Credit Card Processor under the
Credit Card Agreements or otherwise, in each case above calculated net of
prevailing interchange charges.

“Credit Extensions” mean each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Credit Party” or “Credit Parties” means (a) individually, (i) each Lender and
its Affiliates, (ii) the Agent and its Affiliates, (iii) each L/C Issuer,
(iv) the Arranger, (v) each holder of any Other Liabilities, and (vi) each
successor and permitted assign of each of the foregoing, and (b) collectively,
all of the foregoing, in each case, to the extent relating to the services
provided to, and obligations owing by or guaranteed by, the Loan Parties.

“Currency Due” has the meaning provided in Section 10.24.

“Customer Credit Liabilities” means at any time, the aggregate remaining balance
at such time of (a) outstanding gift certificates and gift cards of the Loan
Parties entitling the holder thereof to use all or a portion of the certificate
or gift card to pay all or a portion of the purchase price for any Inventory,
and (b) outstanding merchandise credits of the Loan Parties.

“Customs Broker/Carrier Agreement” means an agreement in form and substance
reasonably satisfactory to the Agent among a Loan Party, a customs broker,
freight forwarder, consolidator, or carrier, and the Agent, in which the customs
broker, freight forwarder, consolidator, or carrier acknowledges that it has
control over and holds the documents evidencing ownership of the subject
Inventory for the benefit of the Agent and agrees, upon notice from the Agent
(which notice shall be delivered only upon the occurrence and during the
continuance of an Event of Default), to hold and dispose of the subject
Inventory solely as directed by the Agent.

“DDA” means any checking, savings or other demand deposit account maintained by
any of the Loan Parties. All funds in each DDA shall be conclusively presumed to
be Collateral and proceeds of Collateral and the Agent and the Lenders shall
have no duty to inquire as to the source of the amounts on deposit in any DDA.

“Debtor Relief Laws” means each of (i) the Bankruptcy Code of the United States
and (ii) all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Requirement of Laws of the United
States from time to time in effect and affecting the rights of creditors
generally.

 

-16-



--------------------------------------------------------------------------------

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Letter of Credit Fees, a rate
equal to the Applicable Rate plus two percent (2%) per annum, and (b) otherwise,
when used with respect to Obligations, an interest rate equal to two percent
(2%) per annum in excess of the rate then applicable to such Obligation.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within one Business Day of
the date such Loans were required to be funded hereunder, or (ii) pay to the
Agent, the L/C Issuer, the Swing Line Lender or any other Lender any other
amount required to be paid by it hereunder (including in respect of its
participation in Letters of Credit or Swing Line Loans) within one Business Day
of the date when due, (b) has notified the Company, the Agent, the L/C Issuer or
the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect,
(c) has failed, within three Business Days after written request by the Agent or
the Company, to confirm in writing to the Agent and the Company that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Agent and the Company), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) has been deemed insolvent or
(iii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.17(b)) as of the date established therefor by the Agent in a written
notice of such determination, which shall be delivered by the Agent to the
Company, the L/C Issuer, the Swing Line Lender and each other Lender promptly
following such determination.

“Delegate” means any delegate, agent, attorney or co-trustee appointed by the
Agent (in its capacity as security trustee) as appointed under Section 9.02 of
this Agreement.

“Determination Date” shall mean the date upon which each of the following has
occurred:

(a) the Commitments have been terminated by the Borrower or the Required Lenders
(or are deemed terminated) upon the occurrence of an Event of Default; and

(b) the Obligations have been declared to be due and payable (or have become
automatically due and payable) and have not been paid in accordance with the
terms of this Agreement.

“Disposition” or “Dispose” means with respect to any Property, any sale, sale
and leaseback, assignment, conveyance, transfer or other effectively complete
disposition thereof. The terms “Dispose” and “Disposed of” shall have
correlative meanings. For the avoidance of doubt, it is understood and

 

-17-



--------------------------------------------------------------------------------

agreed that the Parent, Holdings, the Borrower and any Restricted Subsidiary
may, in the ordinary course of business, grant licenses to Intellectual Property
owned or developed by, or licensed to, such entity and that, for purposes of
this Agreement and the other Loan Documents, such licenses shall not constitute
a “Disposition” of such Intellectual Property; provided, that the terms of such
licenses shall not restrict the right of the Agent to use such Intellectual
Property in connection with the conduct of a Liquidation.

“Disqualified Institution”: (a) those banks, financial institutions and other
entities designated in writing by the Borrower to the Agent prior to the Closing
Date, in each case, together with their respective Affiliates, and (b) any
corporate competitors of the Borrower and its Restricted Subsidiaries and the
Affiliates of such corporate competitors (other than bona fide debt funds or
investors) designated in writing by the Borrower to the Agent from time to time.
The Agent will make the list of Disqualified Institutions available to any
Lender upon request.

“Disqualified Stock” means any Equity Interest that (a) requires the payment of
any dividends (other than dividends payable solely in shares of Qualified
Stock), (b) matures or is mandatorily redeemable or subject to mandatory
repurchase or redemption or repurchase at the option of the holders thereof, in
each case in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation on a fixed date or otherwise (including as
the result of a failure to maintain or achieve any financial performance
standards), prior to the date that is 91 days after the final scheduled maturity
date of the Obligations (other than (i) upon Payment in Full of the Obligations
or (ii) if the issuer has the option to settle for Qualified Stock (and cash in
lieu of fractional shares thereof in de minimis amounts) or (c) are convertible
or exchangeable, automatically or at the option of any holder thereof, into any
Indebtedness, Equity Interest or other assets other than Qualified Stock;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of Holdings, any Parent Company, the Parent, Holdings, the Borrower, or
any Restricted Subsidiary or by any such plan to such employees, such Equity
Interests shall not constitute Disqualified Stock solely because it may be
required to be repurchased by the Borrower or its Restricted Subsidiaries in
order to satisfy applicable statutory or regulatory obligations or as a result
of such employee’s termination, death or disability.

“Dollars” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any direct or indirect Restricted Subsidiary
organized under the laws of United States, any state thereof or the District of
Columbia (excluding, for the avoidance of doubt, any Subsidiary organized under
the laws of Puerto Rico or any other territory) other than (i) a Domestic
Subsidiary of a Foreign Subsidiary that is a CFC or (ii) any CFC Holdco.

“Economic Sanctions Laws” means any and all laws, judgments, orders, executive
orders, decrees, ordinances, rules, regulations, statutes, case law or treaties
applicable to a Loan Party, its Subsidiaries or Affiliates relating to economic
sanctions and terrorism financing, including any applicable provisions of the
Trading with the Enemy Act (50 U.S.C. App. §§ 5(b) and 16, as amended), the
International Emergency Economic Powers Act, (50 U.S.C. §§ 1701-1706, as
amended) and Executive Order 13224 (effective September 24, 2001), as amended.

“Eligible Assignee” means (a) a Credit Party or any of its Affiliates under
common control with such Credit Party; (b) a bank, insurance company, or company
engaged in the business of making commercial loans, which Person, together with
its Affiliates, has a combined capital and surplus in excess of $250,000,000;
(c) an Approved Fund; and (d) any other Person (other than a natural Person)
satisfying the requirements of Section 10.06(b) hereof; provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include a
Disqualified Institution, a Permitted Investor, a Loan Party or any of their
respective Affiliates or Subsidiaries other than a Permitted Holder Lender.

 

-18-



--------------------------------------------------------------------------------

“Eligible Credit Card Receivables” means at the time of any determination
thereof, each Credit Card Receivable that satisfies the following criteria at
the time of creation and continues to satisfy such criteria at the time of such
determination: such Credit Card Receivable (i) has been earned by performance
and represents the bona fide amounts due to a Loan Party from a Credit Card
Issuer or Credit Card Processor, and in each case is originated in the ordinary
course of business of such Loan Party, and (ii) in each case is not ineligible
for inclusion in the calculation of the Borrowing Base, pursuant to any of
clauses (a) through (g) below. Without limiting the foregoing, to qualify as an
Eligible Credit Card Receivable, an Account shall indicate no Person other than
a Loan Party as payee or remittance party. In determining the amount to be so
included, the face amount of an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that a Loan Party may be obligated to rebate to
a customer, a Credit Card Issuer or Credit Card Processor pursuant to the terms
of any agreement or understanding (written or oral)) and (ii) the aggregate
amount of all cash received in respect of such Account but not yet applied by
the Loan Parties to reduce the amount of such Credit Card Receivable. Except as
otherwise agreed by the Agent, any Credit Card Receivable included within any of
the following categories shall not constitute an Eligible Credit Card
Receivable:

(a) Credit Card Receivables which do not constitute an Account;

(b) Credit Card Receivables that have been unpaid for more than five
(5) Business Days from the date of sale (or such longer period(s) as may be
approved by the Agent in its Permitted Discretion);

(c) Credit Card Receivables (i) that are not subject to a perfected
first-priority security interest in favor of the Agent (subject to Liens
permitted under Section 7.01 having priority by operation of applicable
Requirement of Law), for the benefit of itself and to such Credit Parties, or
(ii) with respect to which a Loan Party does not have good and valid title
thereto, free and clear of any Lien (other than Liens granted to the Agent
pursuant to the Security Documents, or to the Term Agent under the Term
Facility, or any Permitted Amendment or Refinancing of the foregoing and other
Liens having priority by operation of applicable Requirement of Law);

(d) Credit Card Receivables which are disputed, are with recourse, or with
respect to which a claim, counterclaim, offset or chargeback (other than
chargebacks in the ordinary course by the Credit Card Processors) has been
asserted (to the extent of such claim, counterclaim, offset or chargeback);

(e) Credit Card Receivables as to which a Credit Card Issuer or a Credit Card
Processor has the right under certain circumstances to require a Loan Party to
repurchase such Loan Party’s entire portfolio of Accounts from such Credit Card
Issuer or Credit Card Processor (it being acknowledged and understood that any
right of a Credit Card Issuer or Credit Card Processors to chargeback a Credit
Card Receivable shall not be deemed a right of such Credit Card Issuer or Credit
Card Processor to require a Loan Party to repurchase such Loan Party’s Accounts
under this clause (e));

(f) Credit Card Receivables due from a Credit Card Issuer or a Credit Card
Processor of the applicable credit card which is the subject of any bankruptcy
or insolvency proceedings; or

 

-19-



--------------------------------------------------------------------------------

(g) Credit Card Receivables which the Agent determines in its Permitted
Discretion to be uncertain of collection or which do not meet such other
reasonable eligibility criteria for Credit Card Receivables as the Agent may
determine.

“Eligible In-Transit Inventory” means, as of any date of determination thereof,
without duplication of other Eligible Inventory, In-Transit Inventory:

(i) Which has been shipped from a foreign location for receipt by a Loan Party,
but which has not yet been delivered to such Loan Party, which In-Transit
Inventory has been in transit for sixty (60) days or less from the date of
shipment of such Inventory;

(ii) For which the purchase order is in the name of a Loan Party and title and
risk of loss has passed to such Loan Party;

(iii) For which an Acceptable Document of Title has been issued and delivered to
a Loan Party or to a customs broker thereof with which the Agent has entered
into a Customs Broker/Carrier Agreement;

(iv) Which is insured in accordance with the provisions of this Agreement and
the other Loan Documents (including, without limitation, marine cargo
insurance);

(v) unless the Agent shall otherwise agree in its Permitted Discretion, for
which payment of the purchase price has been made by the applicable Loan Party
or the purchase price is supported by a Commercial Letter of Credit; and

(vi) Which otherwise would constitute Eligible Inventory;

provided that the Agent may, in its discretion, and upon notice to the Borrower,
exclude any particular Inventory from the definition of “Eligible In-Transit
Inventory” in the event the Agent determines in its Permitted Discretion that
such Inventory is subject to any Person’s right of reclamation, repudiation,
stoppage in transit, which is (or is capable of being) senior to, or pari passu
with, the Lien of the Agent or may otherwise adversely impact the ability of the
Agent to realize upon such Inventory.

“Eligible Inventory” means, as of the date of determination thereof, without
duplication, (i) Eligible In-Transit Inventory of the Loan Parties, (ii) items
of Inventory of a Loan Party that are raw materials and (iii) items of Inventory
of a Loan Party that are finished goods, merchantable and readily saleable to
the public in the ordinary course of such Loan Party’s business, in each case
that is not excluded as ineligible for inclusion in the calculation of the
Borrowing Base by virtue of one or more of the criteria set forth below. Except
as otherwise agreed by the Agent, in its Permitted Discretion, the following
items of Inventory shall not be included in Eligible Inventory:

(a) Inventory that is not solely owned by a Loan Party or a Loan Party does not
have good and valid title thereto free and clear of any Lien, including any
Inventory the subject of any retention of title arrangements (other than Liens
granted to the Agent pursuant to the Security Documents and to the Term Agent
under the Term Facility and Liens permitted by Section 7.01 having priority by
operation of applicable Requirements of Law or other Liens of record by
landlords permitted by Section 7.01 which have been subordinated to the Lien of
the Agent pursuant to a subordination agreement on terms reasonable satisfactory
to the Agent);

 

-20-



--------------------------------------------------------------------------------

(b) Inventory that is leased by or is on consignment to a Loan Party, except for
Inventory of the Loan Parties on concession to third parties in the United
States located at retail stores of such third parties, for which the Loan
Parties have taken such actions as are required by the UCC or other applicable
Requirements of Law to perfect their consignment liens on such Inventory and
which liens and security interests have been assigned to the Agent pursuant to
applicable Requirements of Law, and which is consigned by a Loan Party to a
Person which is not a Loan Party;

(c) Inventory (other than (i) Eligible In-Transit Inventory or (ii) Inventory
in-transit between the Loan Parties’ locations or in storage trailers at Loan
Parties’ locations) that is not located in the United States of America
(excluding territories or possessions of the United States) at a location that
is owned or leased by a Loan Party, provided that notwithstanding the foregoing,
the following items of Inventory shall be deemed eligible if all of the other
eligibility criteria set forth in this definition are satisfied: (x) Inventory
in transit between such owned or leased locations or (y) Inventory at any other
location to the extent that (A) the Loan Parties have furnished the Agent with
any UCC financing statement or other documents that the Agent may determine to
be necessary to perfect its security interest in such Inventory at such
location, and (B) (I) the Agent has obtained a Collateral Access Agreement
covering all Inventory stored at such location, or (II) the Agent has
established adequate Reserves covering such location in accordance with the
terms of this Agreement;

(d) Inventory that is comprised of goods which (i) are damaged, defective, or
otherwise unmerchantable, (ii) are to be returned to the vendor, (iii) are
obsolete or slow moving, or custom items, work-in-process, or that constitute
samples, spare parts for equipment, promotional, marketing, labels, bags and
other packaging and shipping materials or supplies used or consumed in a Loan
Party’s business, (iv) are not in compliance in all material respects with all
standards imposed by any Governmental Authority having regulatory authority over
such Inventory, its use or sale, or (vi) are bill and hold goods;

(e) Inventory that is not subject to a perfected first-priority security
interest in favor of the Agent (subject to Liens permitted by Section 7.01 which
have priority by operation of applicable Requirements of Law);

(f) Inventory as to which casualty insurance in compliance with the provisions
of Section 6.07 hereof is not in effect;

(g) Inventory that has been sold but not yet delivered or as to which a Loan
Party has accepted a deposit;

(h) Inventory that is subject to any licensing, patent, royalty, trademark,
trade name or copyright agreement with any third party from which any Loan Party
or any of its Subsidiaries has received notice of a dispute in respect of any
such agreement (but ineligibility shall be limited to the amount of such
dispute);or

(i) Inventory acquired in a Permitted Acquisition or which is not of the type
usually sold in the ordinary course of the Loan Parties’ business, unless and
until the Agent has completed or received (A) an appraisal of such Inventory
from appraisers reasonably satisfactory to the Agent and establishes Inventory
Reserves (if applicable) therefor, provided such Inventory is not otherwise
ineligible as a result of any of clauses (a) to (i) above, and (B) such other
due diligence as the Agent may reasonably require, all of the results of the
foregoing to be reasonably satisfactory to the Agent in its Permitted
Discretion; provided it is agreed that so long as the Agent has received
reasonable prior notice of such Permitted Acquisition and the Loan Parties

 

-21-



--------------------------------------------------------------------------------

reasonably cooperate (and cause the Person being acquired to reasonably
cooperate) with the Agent, the Agent shall use reasonable best efforts to
complete such due diligence and related appraisal on or prior to the closing
date of such Permitted Acquisition.

“Eligible Trade Receivables” means Accounts arising from the sale of the Loan
Parties’ Inventory (other than those consisting of Credit Card Receivables) or
rendition of services that satisfy the following criteria at the time of
creation and meets the same at the time of such determination: such Account
(i) has been earned by performance and represents the bona fide amounts due to a
Loan Party from an account debtor, and in each case is originated in the
ordinary course of business of such Loan Party, and (ii) is not ineligible for
inclusion in the calculation of the Borrowing Base pursuant to any of clauses
(a) through (r) below. Without limiting the foregoing, to qualify as an Eligible
Trade Receivable, an Account shall indicate no Person other than a Loan Party as
payee or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims, credits or credits pending, promotional program allowances,
shared advertising costs, price adjustments, finance charges or other allowances
(including any amount that a Loan Party may be obligated to rebate to a customer
pursuant to the terms of any agreement or understanding (written or oral))
(collectively “Account Allowances”) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the Loan Parties to
reduce the amount of such Eligible Trade Receivable. Except as otherwise agreed
by the Agent, any Account included within any of the following categories shall
not constitute an Eligible Trade Receivable:

(a) Accounts that are not evidenced by an invoice;

(b) Accounts that have been outstanding for more than (x) sixty (60) days from
the due date or (y) ninety (90) days past the invoice date (or one hundred
twenty (120) days past the invoice date for Accounts due from those account
debtors agreed to in writing by the Agent from time to time acting in its
Permitted Discretion);

(c) Accounts due from any account debtor fifty percent (50%) or more of whose
Accounts are not eligible under clause (b), above.

(d) Except as set forth in the proviso hereto, all Accounts owed by an account
debtor and/or its Affiliates together exceed fifteen percent (15%) (or any other
percentage now or hereafter established by the Agent for any particular account
debtor) of the amount of all Accounts at any one time (the “Concentration
Limit”) (but the portion of the Accounts not in excess of the applicable
percentage may be deemed Eligible Trade Receivables, in the Agent’s Permitted
Discretion), provided that the Concentration Limit for Accounts due from
(x) Nordstrom shall equal forty percent (40%), (y) Saks Fifth Avenue shall equal
thirty percent (30%) and (z) Neiman Marcus shall equal twenty percent (30%);

(e) Accounts (i) that are not subject to a perfected first-priority security
interest in favor of the Agent (other than Liens permitted by Section 7.01 which
have priority by operation of applicable Requirements of Law), or (ii) with
respect to which a Loan Party does not have good and valid title thereto, free
and clear of any Lien (other than Liens granted to the Agent pursuant to the
Security Documents and Liens granted to the Term Agent under the Term Facility
and other Liens permitted by Section 7.01 which have priority by operation of
applicable Requirements of Law);

 

-22-



--------------------------------------------------------------------------------

(f) Accounts which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
counterclaim, offset or chargeback;

(g) Accounts which arise out of any sale (i) not made in the ordinary course of
business, or (ii) made on a basis other than upon credit terms usual to the
business of the Loan Parties;

(h) Accounts which are owed by any Affiliate or any employee of a Loan Party
(provided that this clause (h) shall not exclude any Account of any Account
Debtor solely on the basis that it is a portfolio company of the Sponsor);

(i) Accounts for which all consents, approvals or authorizations of, or
registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Account
by the account debtor or in connection with the enforcement of such Account by
the Agent have been duly obtained, effected or given and are in full force and
effect;

(j) Accounts due from an account debtor which is the subject of any bankruptcy
or insolvency proceeding, has had a trustee or receiver appointed for all or a
substantial part of its property, has made an assignment for the benefit of
creditors or has suspended its business;

(k) Accounts due from any Governmental Authority except to the extent that the
subject account debtor is the federal government of the United States of America
and the Loan Parties have complied with the Federal Assignment of Claims Act of
1940 have been complied with;

(l) Accounts (i) owing from any Person that is also a supplier to, or creditor
of, a Loan Party or any of its Subsidiaries unless such Person has waived any
right of setoff in a manner reasonably acceptable to the Agent or
(ii) representing any manufacturer’s or supplier’s credits, discounts, incentive
plans or similar arrangements entitling a Loan Party or any of its Subsidiaries
to discounts on future purchase therefrom; provided, that the existence of any
Account Allowance as described above with respect to an Account shall not cause
the applicable account debtor to be a supplier to, or creditor of, a Loan Party
for the purposes of subclause (l)(i) above;

(m) Accounts arising out of sales on a bill-and-hold, guaranteed sale,
sale-or-return, sale on approval or consignment basis or subject to any right of
return;

(n) Accounts owing from (i) any Embargoed Person, or (ii) any Person located in
a in a foreign jurisdiction other than Canada; provided, that up to $2,000,000
in the aggregate of Accounts owing from Persons located in a foreign
jurisdiction other than Canada shall constitute Eligible Trade Receivables,
provided, that such Accounts would otherwise constitute Eligible Trade
Receivables;

(o) Accounts evidenced by a promissory note or other instrument;

(p) Accounts consisting of amounts due from vendors as rebates or allowances;

(q) Accounts which include extended payment terms (datings) beyond those
generally furnished in the ordinary course of business;

 

-23-



--------------------------------------------------------------------------------

(r) Accounts acquired in a Permitted Acquisition, unless and until the Agent has
(A) completed or received such due diligence as the Agent may require with
respect thereto, all of the results of the foregoing to be reasonably
satisfactory to the Agent, and (B) otherwise agrees that such Accounts shall be
deemed Eligible Trade Receivables; or

(s) Accounts which are not (i) billed and collected in the United States; and
(ii) payable in Dollars.

“Embargoed Person” means any party that (i) is publicly identified on the most
current list of “Specially Designated Nationals and Blocked Persons” published
by the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”) or
(ii) resides, is organized or chartered, or has a place of business in a country
or territory that is the subject of OFAC sanctions programs.

“Environmental Laws” means any and all applicable laws, rules, orders,
regulations, statutes, ordinances, codes or decrees (including, without
limitation, common law) of any international authority, foreign government, the
United States, or any state, provincial, local, municipal or other governmental
authority, regulating, relating to or imposing liability or standards of conduct
concerning protection of the environment, as has been, is now, or at any time
hereafter is, in effect.

“Environmental Liability” means any liability, claim, action, suit, judgment or
order under or relating to any Environmental Law for any damages, injunctive
relief, losses, fines, penalties, fees, expenses (including reasonable fees and
expenses of attorneys and consultants) or costs, whether contingent or
otherwise, including those arising from or relating to: (a) compliance or
non-compliance with any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Materials of Environmental
Concern, (c) exposure to any Materials of Environmental Concern, (d) the Release
of any Materials of Environmental Concern or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Equipment” has the meaning set forth in the UCC or any other applicable
Requirement of Law.

“Equity Interests” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation).

“Equity Issuance” means any issuance by the Parent of its Qualified Stock in a
public or private offering, other than any Specified Equity Contribution.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Loan Parties within the meaning of Section 414(b)
or (c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“Event of Default” has the meaning specified in Section 8.01.

“Excess Availability” means the difference, at any time of calculation, between
the Loan Cap and the Total Outstandings.

“Excluded DDA” means (i) any deposit account exclusively used for payroll or
employee benefits, and (ii) any deposit account which is a trust or fiduciary
account.

 

-24-



--------------------------------------------------------------------------------

“Excluded Subsidiary” means (a) any Subsidiary that is not directly or
indirectly a wholly owned Subsidiary of the Parent, (b) any Immaterial
Subsidiary, (c) any Subsidiary that is prohibited by applicable Requirements of
Law or, to the extent mutually agreed the same would prevent the granting
thereof, Contractual Obligations that are in existence on the Closing Date or at
the time of acquisition of such Subsidiary and not entered into in contemplation
thereof from providing a Facility Guaranty or if providing a Facility Guaranty
by such Subsidiary would require governmental (including regulatory) consent,
approval, license or authorization (unless such consent, approval license or
authorization has been obtained), (d) any Foreign Subsidiary, (e) any
Unrestricted Subsidiary, (f) any Subsidiary that is a captive insurance company
and (i) any other Subsidiary with respect to which, in the reasonable judgment
of the Agent and the Borrower, the burden or cost or other consequences of
providing a Facility Guaranty shall be excessive in view of the benefits to be
obtained by the Credit Parties therefrom. For the avoidance of doubt, each
Excluded Subsidiary is a Non-Guarantor Subsidiary hereunder

“Excluded Swap Obligations” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
Guarantee Obligation of such Guarantor of, or the grant by such Guarantor of a
security interest to secure, such Swap Obligation (or any Guarantee Obligation
with respect thereto) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason not to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act (determined after
giving effect to Section 2.8 of the Guarantee and Collateral Agreement) at the
time the Guarantee Obligation of such Guarantor or the grant of such security
interest would otherwise have become effective with respect to such related Swap
Obligation but for such Guarantor’s failure to constitute an “eligible contract
participant” under the Commodity Exchange Act or any such rule, regulation or
order at such time.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net or gross income (however
denominated), Taxes imposed on or measured by net or gross profits, franchise or
capital Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient’s being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, any
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender (or its assignor, if
any) acquires such interest in the Loan or Commitment (or designates a new
lending office) (other than pursuant to an assignment request by the Borrower
under Section 10.13) or (ii) such Lender changes its Lending Office, except in
each case to the extent that, pursuant to Section 3.01(a) or (c), amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its Lending Office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.01(e) and (d) any U.S. federal withholding Taxes
imposed pursuant to FATCA.

“Existing Revolver Tranche” has the meaning provided in Section 2.17(a).

“Extended Commitments” has the meaning provided in Section 2.17(a).

“Extending Lender” has the meaning provided in Section 2.17(b).

 

-25-



--------------------------------------------------------------------------------

“Extension Amendment” has the meaning provided in Section 2.17(d).

“Extension Request” has the meaning provided in Section 2.17(a).

“Extension Election” has the meaning provided in Section 2.17(b).

“Extension Series” has the meaning provided in Section 2.17(a).

“Facility Guaranty” means a Guarantee of the Obligations made by any Person in
favor of the Agent and the other Credit Parties pursuant to the Security
Agreement or in such other form reasonably satisfactory to the Agent.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Agent.

“Fee Letter” means the letter agreement, dated as of the date hereof, between
the Borrower and the Agent.

“Financed Capital Expenditures” shall mean Capital Expenditures made through
purchase money financing (other than from Credit Extensions hereunder) or
Capital Lease transactions permitted hereunder.

“Fiscal Month” means one of the three fiscal periods in a Fiscal Quarter each of
which is approximately one month in duration. There are 12 Fiscal Months in each
Fiscal Year.

“Fiscal Quarter” means one of the four 13-week, or, if applicable, 14-week
quarters in a Fiscal Year, with the first of such quarters beginning on the
first day of a Fiscal Year and ending on a Saturday of the thirteenth (or
fourteenth, if applicable) week in such quarter.

“Fiscal Year” means the fiscal year ending on the Saturday closest to January 31
in any calendar year.

“Flood Insurance Laws” means collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“Foreign Lender” means any Lender that is not a U.S. Person.

 

-26-



--------------------------------------------------------------------------------

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders in
accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority”: any nation or government, any state, province or other
political subdivision thereof and any governmental entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and, as to any Lender, any securities exchange and any self
regulatory organization (including the National Association of Insurance
Commissioners).

“Guarantee Obligation” means, as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit) to induce the creation
of which the guaranteeing person has issued a guarantee, reimbursement,
counterindemnity or similar obligation, in either case guaranteeing or by which
such Person becomes contingently liable for any Indebtedness, net worth, working
capital earnings, leases, dividends or other distributions upon the stock or
equity interests (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business, guarantees of operating leases in the ordinary course of business, and
reasonable indemnity obligations in effect on the Closing Date or entered into
in connection with any acquisition or disposition of assets or any Investment
permitted under this Agreement. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

 

-27-



--------------------------------------------------------------------------------

“Guarantor” means (i) the Parent, (ii) Holdings and (ii) each Subsidiary of the
Parent that executes and delivers a Facility Guaranty pursuant hereto; provided
that no Excluded Subsidiary shall be required to be a Guarantor hereunder.

“Hedge Agreements” means all interest rate swaps, caps or collar agreements or
similar arrangements entered into by the Borrower or its Subsidiaries providing
for protection against fluctuations in interest rates or currency exchange rates
or the exchange of nominal interest obligations or the price of commodities, raw
materials, utilities and energy, either generally or under specific
contingencies.

“Holdings” means Vince Intermediate Holding, LLC, a Delaware limited liability
company.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, on any date, any Subsidiary of the Company that
(i) had less than 3% of consolidated assets and 3% of annual consolidated
revenues of the Parent, Holdings, the Borrower and its Restricted Subsidiaries
as reflected on the most recent financial statements delivered pursuant to
Section 6.01 prior to such date and (ii) has been designated as such by the
Borrower in a written notice delivered to the Agent (other than any such
Subsidiary as to which the Borrower has revoked such designation by written
notice to the Agent so long as such Subsidiary either provides a Facility
Guaranty upon such designation and complies with Section 6.11 or otherwise
qualifies as an Excluded Subsidiary hereunder); provided that no Subsidiary with
Property of the type included in the Borrowing Base may be designated as an
Immaterial Subsidiary, and provided further that at no time shall all Immaterial
Subsidiaries so designated by the Borrower have in the aggregate consolidated
assets or annual consolidated revenues (as reflected on the most recent
financial statements delivered pursuant to Section 6.01 prior to such time) in
excess of 3% of consolidated assets or annual consolidated revenues,
respectively, of the Parent, Holdings, the Borrower and its Restricted
Subsidiaries.

“Increase Effective Date” shall have the meaning provided therefor in
Section 2.15(d).

“Indebtedness” means, of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than
(i) trade payables, current accounts and similar obligations incurred in the
ordinary course of such Person’s business and not more than 90 days past due
(unless being contested in good faith by appropriate proceedings) and
(ii) earn-outs and other contingent payments in respect of acquisitions except
to the extent that the liability on account of any such earn-out or contingent
payment becomes fixed), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all indebtedness created or
arising under any conditional sale or other title retention agreement with
respect to Property acquired by such Person (even though the rights and remedies
of the seller or lender under such agreement in the event of default are limited
to repossession or sale of such Property, in which case only the lesser of the
amount of such obligation and the fair market value of such Property shall
constitute Indebtedness), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person in respect of Disqualified Stock, except for
agreements with directors, officers and employees to acquire such Equity
Interest upon the death or termination of employment of such director, officer
or employee, (h) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (f) above, other than
guarantees of operating leases in the ordinary course of business, and (i) all
obligations of the kind referred to in clauses (a) through (h) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including, without
limitation, accounts and contract rights) owned by such Person, whether or not
such Person has assumed

 

-28-



--------------------------------------------------------------------------------

or become liable for the payment of such obligation (and in the event such
Person has not assumed or become liable for payment of such obligation, only the
lesser of the amount of such obligation and the fair market value of such
Property shall constitute Indebtedness. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such person is liable therefore
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Insolvency” means, with respect to any Multiemployer Plan, the condition that
such Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent” means pertaining to a condition of Insolvency.

“Intellectual Property” means the collective reference to all rights, priorities
and privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, copyrights, domain names, patents, trademarks, trade names,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intercreditor Agreement” means (i) the Intercreditor Agreement, dated as of the
Closing Date, by and among the Agent and the Term Agent, as it may be amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof and thereof or (ii) any other intercreditor
agreement among the Agent and any agent or trustee with respect to the Term
Facility or any Permitted Amendment or Refinancing thereof, as it may be
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof.

“Interest Payment Date” means, (a) as to any LIBOR Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a LIBOR Rate Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swing Line Loan), the first Business Day of each month
and the Maturity Date.

“Interest Period” means as to each LIBOR Rate Loan, the period commencing on the
date such LIBOR Rate Loan is disbursed or Converted to or continued as a LIBOR
Rate Loan and ending on the date one, two, three or six months thereafter, as
selected by the Borrower in a Committed Loan Notice or, if available by all
relevant Lenders, such other period that is two weeks or twelve months requested
by the Borrower and Consented to in writing by all of the applicable Lenders;
provided that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

-29-



--------------------------------------------------------------------------------

(iii) no Interest Period shall extend beyond the Maturity Date.

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent Conversion or continuation of such Borrowing.

“In-Transit Inventory” means Inventory of a Loan Party which is in the
possession of a common carrier and is in transit from a foreign vendor of a Loan
Party to a location of a Loan Party.

“Inventory” has the meaning given that term in the UCC or other applicable
Requirement of Law, and shall also include, without limitation, all: (a) goods
which (i) are leased by a Person as lessor, (ii) are held by a Person for sale
or lease or to be furnished under a contract of service, (iii) are furnished by
a Person under a contract of service, or (iv) consist of raw materials, work in
process, or materials used or consumed in a business; (b) goods of said
description in transit; (c) goods of said description which are returned,
repossessed or rejected; and (d) packaging, advertising, and shipping materials
related to any of the foregoing.

“Inventory Reserves” means such reserves as may be established from time to time
by the Agent in its Permitted Discretion, without duplication of any other
Reserves or items that are otherwise addressed or excluded through eligibility
criteria or factored into the advance rates, to reflect the changes in the
determination of the saleability, at retail, of the Eligible Inventory or which
reflect such other factors as negatively affect the market value of the Eligible
Inventory.

“Investment” has the meaning given to such term in Section 7.02 hereof.

“IPO” means the initial public offering of the common stock of Holdings,
pursuant to the Registration Statement on Form S-1, filed with the SEC on
September 24, 2013, as amended.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by an
L/C Issuer and the Borrower or in favor of an L/C Issuer and relating to any
such Letter of Credit.

“Joinder Agreement”: an agreement substantially in the form of Exhibit J.

“Judgment Currency” has the meaning given to such term in Section 10.24.

“Junior Indebtedness” has the meaning given to such term in Section 7.03(m).

“Kellwood” means Kellwood, LLC, a Delaware limited liability company.

“Landlord Lien State” means any state, province or territory in which a
landlord’s claim for rent has priority by operation of applicable Requirement of
Law over the Lien of the Agent in any of the Collateral.

 

-30-



--------------------------------------------------------------------------------

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest termination date of any Extended Commitment or New Commitment, as
applicable, as extended in accordance with this Agreement from time to time.

“L/C Advance” means with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on or prior to the date required
to be reimbursed by the Borrower pursuant to Section 2.03(c)(i) or refinanced as
a Committed Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry thereof, or the increase of the amount
thereof.

“L/C Issuer” means (a) Bank of America, in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder and
(b) one other Lender selected by the Borrower with the consent of the Agent
(such consent not to be unreasonably withheld). Any L/C Issuer may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such L/C Issuer, in which case the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate.

“L/C Obligations” means, at any date of determination and without duplication,
the aggregate Stated Amount of all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts under Letters of Credit, including all L/C
Borrowings. For purposes of computing the amounts available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.07. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any real property for any period of time.

“Lenders” means the Lenders having Commitments from time to time or at any time
and, unless the context requires otherwise, includes the Swing Line Lender. Any
Lender may, in its reasonable discretion, arrange for one or more Loans to be
made by Affiliates or branches of such Lender, in which case the term “Lender”
shall include any such Affiliate or branch with respect to Loans made by such
Affiliate or branch.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Agent.

“Letter of Credit” means each Banker’s Acceptance, each Standby Letter of Credit
and each Commercial Letter of Credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

-31-



--------------------------------------------------------------------------------

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $25,000,000 plus the amount
of any increase in the Aggregate Commitments made pursuant to Section 2.15
hereof. The Letter of Credit Sublimit is part of, and not in addition to, the
Aggregate Commitments. A permanent reduction of the Aggregate Commitments shall
not require a corresponding pro rata reduction in the Letter of Credit Sublimit;
provided, however, that if the Aggregate Commitments are reduced to an amount
less than the Letter of Credit Sublimit, then the Letter of Credit Sublimit
shall be reduced to an amount equal to (or, at Borrower’s option, less than) the
Aggregate Commitments.

“LIBOR Borrowing” means a Borrowing comprised of LIBOR Rate Loans.

“LIBOR Rate” means:

(a) for any Interest Period with respect to a LIBOR Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two London Banking Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period or, (ii) if such rate is not available at such time for any reason, the
rate per annum determined by the Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the LIBOR Rate Loan being made, continued or
converted and with a term equivalent to such Interest Period would be offered by
Bank of America’s London Branch to major banks in the London interbank
eurodollar market at their request at approximately 11:00 a.m. (London time) two
London Banking Days prior to the commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Agent to be the rate at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made or maintained
and with a term equal to one month would be offered by Bank of America’s London
Branch to major banks in the London interbank Eurodollar market at their request
at the date and time of determination.

“LIBOR Rate Loan” means a Committed Loan that bears interest at a rate based on
the Adjusted LIBOR Rate.

“LIBOR Unavailability Period” means any period of time during which a notice
delivered to the Borrower in accordance with Section 3.03 shall remain in force
and effect.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
other security agreement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing). For the
avoidance of doubt, it is

 

-32-



--------------------------------------------------------------------------------

understood and agreed that the Parent, Holdings, the Borrower and any of its
Restricted Subsidiaries may, as part of their business, grant licenses to
Intellectual Property owned or developed by, or licensed to, such entity. For
purposes of this Agreement and the other Loan Documents, such licensing activity
shall not constitute a “Lien” on such Intellectual Property; provided, that the
terms of such licenses shall not restrict the right of the Agent to use such
Intellectual Property in connection with the conduct of a Liquidation.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable Requirements of
Laws as a creditor of the Loan Parties with respect to the realization on the
Collateral, including (after the occurrence and during the continuation of an
Event of Default) the conduct by the Loan Parties acting with the consent of the
Agent, of any public, private or “going-out-of-business”, “store closing” or
other similar sale or any other disposition of the Collateral for the purpose of
liquidating the Collateral. Derivations of the word “Liquidation” (such as
“Liquidate”) are used with like meaning in this Agreement.

“Liquidation Percentage” shall mean, for any Lender, a fraction, the numerator
of which is the sum of such Lender’s Commitment on the Determination Date and
the denominator of which is the Aggregate Commitments on the Determination Date.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Loan or a Swing Line Loan.

“Loan Account” has the meaning assigned to such term in Section 2.11.

“Loan Cap” means, at any time of determination, the lesser of (a) the Aggregate
Commitments and (b) the Borrowing Base.

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, all Borrowing Base Certificates, the Blocked Account Agreements, all
Collateral Access Agreements, all Credit Card Notifications, the Security
Documents, any Facility Guaranty, any Joinder Agreement, any Extension
Amendment, and the Intercreditor Agreement, each as amended and in effect from
time to time.

“Loan Parties” means, collectively, the Borrower and the Guarantors. “Loan
Party” means any one of such Persons.

“Management Investors” means the directors, officers and other employees of the
Parent and its Subsidiaries.

“Material Adverse Effect” means a material adverse effect on (i) the operations,
business, properties, or financial condition of the Parent and its Subsidiaries,
taken as a whole; or (ii) the validity or enforceability of the Loan Documents
or the material rights and remedies of the Agent and the Lenders thereunder, in
each case, taken as a whole.

“Material Indebtedness” means Indebtedness (other than the Obligations) of the
Loan Parties in an aggregate principal amount exceeding $15,000,000.

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products, polychlorinated
biphenyls, urea-formaldehyde insulation, asbestos, pollutants, contaminants,
radioactivity and any other substances that are defined as hazardous or toxic
under any Environmental Law, that are regulated pursuant to any Environmental
Law.

 

-33-



--------------------------------------------------------------------------------

“Maturity Date” means, subject to the proviso below, the later of
(a) November 27, 2018 and (b) with respect to any Lender which participates in
any Extension Series pursuant to Section 2.17, such extended maturity date
relating to such Extension Series as determined pursuant to such Section 2.17.

“Maximum Rate” has the meaning provided therefor in Section 10.09.

“Monthly Reporting Event” means any of the following: (i) the occurrence and
continuance of any Event of Default, (ii) the occurrence and continuance of any
Covenant Compliance Event, or (iii) any period during which the Outstanding
Amount of all Loans exceeds 50% of the Borrowing Base for a period of three
(3) consecutive Business Days. For purposes of this Agreement, the occurrence of
a Monthly Reporting Event shall be deemed continuing (i) so long as such Event
of Default has not been waived, (ii) so long as such Covenant Compliance Event
is continuing in accordance with terms set forth in the definition thereof,
and/or (iii) if the Monthly Reporting Period arises due to the Outstanding
Amount of all Loans exceeding 50% of the Borrowing Base for a period of three
(3) consecutive Business Days, until the date that the Outstanding Amount of all
Loans is falls below 50% of the Borrowing Base for a period of thirty
(30) consecutive calendar days. For the avoidance of doubt, the termination of a
Monthly Reporting Event as provided herein shall in no way limit, waive or delay
the occurrence of a subsequent Monthly Reporting Event in the event that the
conditions set forth in this definition again arise.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgages” means any mortgage, deed of trust, hypothec or other similar
document made by any Loan Party in favor of, or for the benefit of, the Agent
for the benefit of the Secured Parties, in form and substance reasonably
satisfactory to the Agent and the Borrower (taking into account the law of the
jurisdiction in which such mortgage, deed of trust, hypothec or similar document
is to be recorded), as the same may be amended, supplemented or otherwise
modified from time to time.

“Most Recently Ended” means, with respect to any period, the most recently ended
period for which the financial statements required by Section 6.01(a),
Section 6.01(b) or Section 6.01(c), as applicable, have been delivered or
required to have been delivered.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“New Commitment” has the meaning provided in Section 2.17(c).

“New Commitment Lender” has the meaning provided in Section 2.17(c).

“Non-Consenting Lender” has the meaning provided therefor in Section 10.01(c).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

-34-



--------------------------------------------------------------------------------

“Non-Excluded Taxes” means all Taxes other than Excluded Taxes and Other Taxes.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Guarantor Subsidiary” means any Subsidiary of the Borrower which is not a
Subsidiary Guarantor.

“Non-Recourse Debt” means Indebtedness (a) no default with respect to which
would permit (upon notice, lapse of time or both) any holder of any other
Indebtedness of the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries to declare a default on such other Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity, and
(b) as to which the lenders or holders thereof have been notified in writing
that they will not have any recourse to the capital stock or assets of the
Parent, Holdings, the Borrower or any of its Restricted Subsidiaries (other than
the Equity Interests of an Unrestricted Subsidiary which is the issuer or a
guarantor or the direct or indirect parent of the issuer or guarantor of such
indebtedness).

“Note” means a Revolving Note or a Swing Line Note, as applicable.

“Obligations” means (a) all advances to, and debts (including principal,
interest, fees, and reasonable costs and expenses), liabilities, obligations,
covenants, indemnities, and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit (including
payments in respect of reimbursement of disbursements, interest thereon and
obligations to provide cash collateral therefor), whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, fees, and
reasonable costs and expenses and indemnities that accrue after the commencement
by or against any Loan Party or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest, fees costs, expenses and indemnities are
allowed claims in such proceeding, and (b) any Other Liabilities; provided that
the Obligations shall exclude all Excluded Swap Obligations.

“OFAC” has the meaning set forth in the definition of “Embargoed Person”.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Liabilities” means any obligation on account of (a) any Cash Management
Services furnished to any of the Loan Parties or any of the Restricted
Subsidiaries and/or (b) any Bank Product furnished to any of the Loan Parties
and/or any of the Restricted Subsidiaries.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

-35-



--------------------------------------------------------------------------------

“Outstanding Amount” means (i) with respect to Committed Loans and Swing Line
Loans on any date, the amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
Loans occurring on such date; and (ii) with respect to any L/C Obligations on
any date, the amount of the aggregate outstanding amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Overadvance” means a Credit Extension to the extent that, immediately after the
making of such Credit Extension, the aggregate principal balance of all Credit
Extensions then outstanding exceeds the Loan Cap as then in effect.

“Parent” means Vince Holding Corp., a Delaware corporation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning provided therefor in
Section 10.06(d)(iii).

“Payment Conditions” means, at the time of determination with respect to any
specified transaction or payment, that (i) no Event of Default exists or would
arise as a result of entering into such transaction or the making of such
payment, (ii) immediately after giving pro forma effect to such transaction or
payment and projected on a pro forma basis for the immediately succeeding six
(6) Fiscal Months following such transaction or payment, Excess Availability
shall be at least the greater of (x) 20% of the Loan Cap and (y) $7,500,000 for
each Fiscal Month during such projected six month period and (iii) the
Consolidated Fixed Charge Coverage Ratio for the Most Recently Ended period of
twelve months preceding such transaction or payment shall be greater than or
equal to 1.0 to 1.0 (after giving pro forma effect to such transaction or
payment as if such transaction or payment had been made as of the first day of
such period), provided that the provisions of this clause (iii) shall not be
applicable if Excess Availability, immediately after giving pro forma effect to
such transaction or payment and projected for the immediately succeeding six
(6) Fiscal Months following such transaction or payment, at least the greater of
(x) 35% of the Loan Cap and (y) $10,000,000; and (iv) the Borrower shall have
delivered a Compliance Certificate to the Agent including a reasonably detailed
calculation of such calculated Excess Availability and, if applicable,
Consolidated Fixed Charge Coverage Ratio.

“Payment in Full” means (a) the termination of the Aggregate Commitments and
(b) the payment in Dollars in full in cash or immediately available funds of all
outstanding Obligations (excluding contingent indemnification obligations for
which a claim has not then been asserted) including, with respect to (i) amounts
available to be drawn under outstanding Letters of Credit (or indemnities or
other undertakings issued in respect of outstanding Letters of Credit), the
cancellation of such Letters of Credit or the Cash Collateralization thereof or
the delivery and provision of backstop letters of credit in respect thereof and
(ii) outstanding ABL Obligations with respect to Bank Products and Cash
Management Services (or indemnities or other undertakings issued pursuant
thereto in respect of outstanding Bank Products and Cash Management Services),
the delivery or provision of cash collateral or backstop letters of credit in
respect thereof other than (i) unasserted contingent indemnification
Obligations, (ii) any Obligations relating to Bank Products that, at such time,
are allowed by the applicable Bank Product provider to remain outstanding
without being required to be repaid or collateralized, and (iii) any Obligations
relating to Cash Management Services that, at such time, are allowed by the
applicable provider of such Cash Management Services to remain outstanding
without being required to be repaid or collateralized.

 

-36-



--------------------------------------------------------------------------------

“Payoff Indebtedness” means Indebtedness under (a) that certain Credit
Agreement, dated as of October 19, 2011, by and among Wells Fargo Bank, National
Association, as the agent, the lenders party thereto, Kellwood Intermediate
Holding, LLC, Kellwood and the other “Borrowers” party thereto, as the same may
be amended, amended and restated, supplemented or otherwise modified from time
to time until the date that is immediately prior to the Closing Date, (b) that
certain Term Loan Agreement, dated as of October 19, 2011, among Kellwood and
certain of its domestic Subsidiaries (including the Borrower), the financial
institutions from time to time party thereto and Cerberus Business Finance, LLC,
as collateral agent, (c) those certain 12 7/8% Second-Priority Senior Secured
PIK Notes due 2014 issued pursuant to that certain Indenture, dated as of
July 23, 2009, among Kellwood, certain Subsidiaries of Kellwood from time to
time party thereto (including the Borrower) and Wells Fargo Bank, National
Association, as trustee and as collateral agent, (d) that certain Second Amended
and Restated Term A Loan Agreement, dated as of April 20, 2012, among Kellwood,
certain of its domestic Subsidiaries from time to time party thereto (including
the Borrower), the financial institutions from time to time party thereto, and
Sun Kellwood Finance, LLC, as collateral agent, (e) that certain Fifth Amended
and Restated Term Loan Agreement, dated as of June 28, 2013, among Kellwood,
certain of its domestic Subsidiaries from time to time party thereto (including
the Borrower), the financial institutions from time to time party thereto and
Sun Kellwood Finance, LLC, as collateral agent, and (f) that certain Promissory
Note, dated as of the date hereof, by Holdings and payable to Kellwood.

“PBGC” means the Pension Benefit Guaranty Corporation.

“PCAOB” means the Public Company Accounting Oversight Board.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means (i) any acquisition (including, if applicable, in
the case of any Intellectual Property, by way of license) approved by the
Required Lenders or (ii) an Acquisition in which all of the following conditions
are satisfied:

(a) Such Acquisition shall have been approved by the Board of Directors of the
Person (or similar governing body if such Person is not a corporation) which is
the subject of such Acquisition and such Person shall not have announced that it
will oppose such Acquisition or shall not have commenced any action which
alleges that such Acquisition shall violate applicable Law;

(b) in the event the purchase price for the Acquisition exceeds $15,000,000,
(i) the Agent shall have received the then current drafts of the documentation
to be executed in connection with such Acquisition (with final copies of such
documentation to be delivered to the Agent promptly upon becoming available),
including all schedules and exhibits thereto and (ii) the Agent shall have
received notice of the closing date for such Acquisition; provided that such
notice shall be given unless doing so would materially interfere with, or would
cause materially adverse economic consequences with respect to, the consummation
of such Acquisition;

(c) any Person or assets or division acquired is, at the time of such
Acquisition, and shall be in the same business or lines of business, or business
reasonably related, ancillary or complementary thereto, in which the Borrower
and/or its Subsidiaries are engaged as of the Closing Date;

 

-37-



--------------------------------------------------------------------------------

(d) [Reserved];

(e) such Person shall have become a Restricted Subsidiary and, if such Person
shall be a wholly-owned Domestic Subsidiary (and not an Excluded Subsidiary), a
Guarantor and the provisions of Section 6.11 shall have been complied with to
the reasonable satisfaction of the Agent provided that, notwithstanding the
foregoing, the aggregate consideration expended in respect of Persons that shall
not become Guarantors or wholly owned Subsidiaries may not exceed $15,000,000;
and

(f) The Loan Parties shall have satisfied the Payment Conditions; provided, that
with respect to an Acquisition being financed solely with the proceeds of
incremental borrowings under the Term Facility, the condition set forth in this
clause (f) shall only be required to be satisfied on the date on which
definitive agreements with respect to such Acquisition are entered into,
assuming that such incremental borrowings under the Term Facility are funded on
such date, the proceeds thereof are applied on such date and the applicable
Acquisition is consummated on such date.

“Permitted Amendment or Refinancing” shall mean, with respect to any Person, any
Amendment or Refinancing of any Indebtedness of such Person; provided that
(a) other than with respect to a Permitted Amendment or Refinancing in respect
of Indebtedness of the Loan Parties under the Term Facility, the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so Amended or
Refinanced except (i) by an amount equal to unpaid accrued interest and premium
(including tender premiums and make whole amounts), thereon plus other
reasonable and customary fees and expenses (including upfront fees, original
issue discount and defeasance costs) incurred in connection with such Amendment
or Refinancing and (ii) by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Amendment or
Refinancing in respect of Indebtedness permitted pursuant to Section 7.03(c),
the Indebtedness resulting from such Amendment or Refinancing has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being Amended or Refinanced, (c) other
than with respect to a Permitted Amendment or Refinancing in respect of
Indebtedness permitted pursuant to Sections 7.03(c), at the time thereof, no
Event of Default shall have occurred and be continuing, (d) if such Indebtedness
being Amended or Refinanced is Indebtedness permitted pursuant to
Section 7.03(d), 7.03(i), 7.03(m), 7.03(n), 7.03(o) or 7.03(p), (i) to the
extent such Indebtedness being Amended or Refinanced is subordinated in right of
payment or in lien priority to the Obligations, the Indebtedness resulting from
such Amendment or Refinancing is subordinated in right of payment or in lien
priority, as applicable, to the Obligations on terms at least as favorable to
the Lenders as those contained in the documentation governing the Indebtedness
being Amended or Refinanced, (ii) the terms and conditions of any such Amended
or Refinanced Indebtedness under Section 7.03(m), 7.03(o) or 7.03(p) shall be
usual and customary for high yield securities of the type issued, (iii) the
other terms and conditions (including, if applicable, as to collateral but
excluding as to subordination, pricing, premiums and optional prepayment or
optional redemption provisions) of any such Amended or Refinanced Indebtedness,
taken as a whole, are not materially less favorable to the Loan Parties or the
Lenders than the terms and conditions of the Indebtedness being Amended or
Refinanced, taken as a whole (provided that a certificate of a Responsible
Officer delivered to the Agent at least five Business Days prior to the
incurrence of such Indebtedness, together with a reasonably detailed description
of the material terms and conditions of such Indebtedness or drafts of the
documentation relating thereto, stating that the Borrower has determined in good
faith that such terms and conditions satisfy the foregoing requirement shall be
conclusive evidence that such terms and conditions satisfy the requirements of
clause (ii) and this clause (iii) unless the Agent notifies the Borrower within
such five Business Day period that it disagrees with

 

-38-



--------------------------------------------------------------------------------

such determination (including a reasonable description of the basis upon which
it disagrees)) and (iv) the obligors (including any guarantors) in respect of
the Indebtedness resulting from such modification, refinancing, refunding,
renewal, replacement or extension shall be the same as the obligors (including
any guarantors) of the Indebtedness being Amended or Refinanced and (e) in the
case of any Permitted Amendment or Refinancing in respect of the Term Facility,
such Permitted Amendment or Refinancing is secured only by all or any portion of
the collateral securing the Indebtedness being Amended or Refinanced and (f) in
the case of any Permitted Amendment or Refinancing that is guaranteed (including
in respect of the Term Facility), such Permitted Amendment or Refinancing is
guaranteed only by the Guarantors guaranteeing the Indebtedness being Amended or
Refinanced. When used with respect to any specified Indebtedness, “Permitted
Amendment or Refinancing” shall mean the Indebtedness incurred to effectuate a
Permitted Amendment or Refinancing of such specified Indebtedness.

“Permitted Discretion” means a determination made by the Agent, in the exercise
of its reasonable credit judgment from the viewpoint of an asset based lender,
exercised in good faith in accordance with customary business practices for
comparable asset based lending transactions.

“Permitted Holder Lender” means the Sponsor and its Affiliates (but excluding
any portfolio companies of the foregoing), provided such Permitted Holder Lender
executes a waiver in form and substance reasonably satisfactory to the Agent
that it shall have no right whatsoever with respect to that portion of the
Commitments which it holds (a) to consent to any amendment, modification,
waiver, consent or other such action with respect to any of the terms of any
Loan Document, (b) otherwise to vote on any matter related to any Loan Document
(provided that, with respect to any amendment or other matter requiring a vote
of the Lenders hereunder, the Commitments held by such Permitted Holder Lender
(and any Obligation with respect thereto) shall be deemed to have been voted by
such Permitted Holder Lender in the same proportion as the allocation of voting
with respect to such matter by Lenders who are not Permitted Holder Lenders),
(c) to require the Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to any Loan Document, (d) to attend any meeting
with the Agent or any Lender or receive any information from the Agent or any
Lender including pursuant to Section 9.16(c), (e) to the benefit of any advice
provided by counsel to the Agent or the other Lenders or to challenge the
attorney-client privilege of the communications between the Agent, such other
Lenders and such counsel, or (f) to make or bring any claim, in its capacity as
Lender, against the Agent with respect to the fiduciary duties of the Agent or
Lender and the other duties and obligations of the Agent hereunder; except,
that, no amendment, modification or waiver to any Loan Document shall, without
such Permitted Holder Lender’s consent, deprive any Permitted Holder Lender of
its pro rata share of any payments to which the Lenders as a group are otherwise
entitled hereunder or otherwise single out, or intentionally discriminate
against, the Permitted Holder Lender as such; and provided further that the
amount of the Total Outstanding and Commitments held by Permitted Holder Lenders
may not exceed 10% in the aggregate of all the Total Outstanding and Commitments
outstanding.

“Permitted Investors” means the collective reference to (i) the Sponsor and
Sponsor Affiliates, (ii) the Management Investors, (iii) any Permitted
Transferees of any of the foregoing Persons, , and (iv) any ‘‘group’’ (within
the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange
Act or any successor provision) of which any of the foregoing are members;
provided that in the case of such ‘‘group’’ and without giving effect to the
existence of such ‘‘group’’ or any other ‘‘group,’’ such Persons specified in
clauses (i), (ii) or (iii) above, collectively, have beneficial ownership,
directly or indirectly, of more than 50% of the total voting power of the voting
stock of Holdings held by such ‘‘group,” and provided further, that, in no event
shall the Sponsor own a lesser percentage of voting stock than any other Person
or group referred to in clauses (ii), (iii) and (iv).

 

-39-



--------------------------------------------------------------------------------

“Permitted Overadvance” means an Overadvance made by the Agent to the Borrower,
in its discretion, which:

(a) is made to maintain, protect or preserve the Collateral and/or the Credit
Parties’ rights under the Loan Documents or which is otherwise for the benefit
of the Credit Parties; or

(b) is made to enhance the likelihood of, or to maximize the amount of,
repayment of any Obligation;

(c) is made to pay any other amount chargeable to any Loan Party hereunder; and

(d) together with all other Permitted Overadvances then outstanding, shall not
(i) exceed five percent (5%) of the Borrowing Base at any time or (ii) unless a
Liquidation is occurring, remain outstanding for more than forty-five
(45) consecutive Business Days, unless in each case, the Required Lenders
otherwise agree.

provided however, that the foregoing shall not (i) modify or abrogate any of the
provisions of Section 2.03 regarding the Lenders’ obligations with respect to
Letters of Credit or Section 2.04 regarding the Lenders’ obligations with
respect to Swing Line Loans, or (ii) result in any claim or liability against
the Agent (regardless of the amount of any Overadvance) for Unintentional
Overadvances, and such Unintentional Overadvances shall not reduce the amount of
Permitted Overadvances allowed hereunder, and further provided that in no event
shall the Agent make an Overadvance, if after giving effect thereto, the
principal amount of the Credit Extensions would exceed the Aggregate Commitments
(as in effect prior to any termination of the Commitments pursuant to
Section 2.06 hereof).

“Permitted Seller Note” means a promissory note containing subordination and
other related provisions reasonably acceptable to the Agent, representing
Indebtedness of the Borrower or any of its Subsidiaries incurred in connection
with any acquisition permitted under Section 7.02(f) and payable to the seller
in connection therewith.

“Permitted Store Closings” means (a) store closures and related dispositions
which do not exceed (i) in any Fiscal Year of the Borrower and its Subsidiaries,
the greater of five (5) stores and 25% of the total number of stores in
existence on the first day of such Fiscal Year (net of new store openings), and
(b) the related Inventory is disposed of at such stores in accordance with
liquidation agreements and with professional liquidators acceptable to the
Agent.

“Permitted Transferee”: means (a) in the case of the Sponsor, (i) any Sponsor
Affiliate, (ii) any managing director, general partner, limited partner,
director, officer or employee of the Sponsor or any Sponsor Affiliate
(collectively, the “Sponsor Associates”), (iii) the heirs, executors,
administrators, testamentary trustees, legatees or beneficiaries of any Sponsor
Associate and (iv) any trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Sponsor
Associate, his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants; and (b) in the case of any Management Investor, (i) his or her
executor, administrator, testamentary trustee, legatee or beneficiaries,
(ii) his or her spouse, parents, siblings, members of his or her immediate
family (including adopted children and step children) and/or direct lineal
descendants or (iii) a trust, the beneficiaries of which, or a corporation or
partnership, the stockholders or partners of which, include only a Management
Investor and his or her spouse, parents, siblings, members of his or her
immediate family (including adopted children) and/or direct lineal descendants.

 

-40-



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, limited partnership, Governmental Authority or other entity.

“Plan” means at a relevant time, any employee benefit plan within the meaning of
Section 3(3) of ERISA and in respect of which the Parent, Holdings, the Borrower
or any of its Restricted Subsidiaries is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 6.02.

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Equity Interests.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Stock” means any Equity Interests that are not Disqualified Stock.

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all leases, tenancies, and occupancies thereof.

“Recipient” means the Agent, any Lender, the L/C Issuer or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder.

“Recovery Event” means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of the Borrowers or any Subsidiary Guarantor.

“Register” has the meaning specified in Section 10.06(c).

“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of the Borrower and its Subsidiaries as prescribed
by the Securities Laws.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure or facility.

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Reports” has the meaning provided in Section 9.16(c).

 

-41-



--------------------------------------------------------------------------------

“Request for Credit Extension” means (a) with respect to a Borrowing, Conversion
or continuation of Committed Loans, a Committed Loan Notice, (b) with respect to
an L/C Credit Extension, a Letter of Credit Application, and (c) with respect to
a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, as of any date of determination, at least two
(2) Lenders (or one (1) Lender to the extent that there is only one (1) Lender)
holding more than 50% of the Aggregate Commitments or, if the Commitment of each
Lender to make Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated, Lenders holding in the aggregate more than 50%
of the Total Outstandings (with the aggregate amount of each Lender’s risk
participation and funded participation in L/C Obligations and Swing Line Loans
being deemed “held” by such Lender for purposes of this definition); provided
that the Commitment of, and the portion of the Total Outstandings held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

“Required Supermajority Lenders” means, as of any date of determination, Lenders
holding more than 66 2/3% of the Aggregate Commitments or, if the commitment of
each Lender to make Loans and the obligation of the L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 8.02, Lenders holding
in the aggregate more than 66 2/3% of the Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition); provided that the Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Supermajority
Lenders.

“Requirement of Law” means as to any Person, the certificate of incorporation
and by-laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Reserves” means all Inventory Reserves and Availability Reserves. The Agent
shall have the right, at any time and from time to time after the Closing Date
in its Permitted Discretion to establish or modify Reserves upon three
(3) Business Days prior written notice to the Borrower (during which period the
Agent shall be available to discuss any such proposed Reserve with the Borrower
and the Borrower may take such action as may be required so that the event,
condition or matter that is the basis for such Reserve no longer exists, in a
manner and to the extent reasonably satisfactory to the Agent), provided that no
such prior notice shall be required for (1) changes to any Availability Reserves
resulting solely by virtue of mathematical calculations of the amount of the
Reserve in accordance with the methodology of calculation previously utilized
(such as, but not limited to, rent and Customer Credit Liabilities), or (2) if a
Specified Event of Default has occurred and is continuing; provided further that
all such Reserves (including the amount of such Reserve) shall bear a reasonable
relationship to the circumstances, conditions, events or contingencies that are
the basis for such Reserve. Notwithstanding anything herein to the contrary,
Reserves shall not duplicate eligibility criteria contained in the definition of
Eligible Credit Card Receivables, Eligible In-Transit Inventory, Eligible
Inventory, Eligible Trade Receivables or reserves criteria deducted in computing
the Appraised Value of Eligible Inventory. In the event the circumstances,
conditions, events or contingencies underlying any such Reserve cease to exist
or the liability that is the basis for any such Reserve has been reduced, such
Reserve shall be rescinded or reduced by an amount as determined in the Agent’s
Permitted Discretion.

“Responsible Officer” means the chief executive officer, president, chief
financial officer (or similar title), chief operating officer, controller or
treasurer (or similar title) of the Parent, Holdings or the Borrower, as
applicable, or (with respect to Section 6.03) any Restricted Subsidiary and,
with respect to financial matters, the chief financial officer (or similar
title) or treasurer (or similar title) of the Parent, Holdings or the Borrower,
as applicable.

 

-42-



--------------------------------------------------------------------------------

“Restricted Payment” has the meaning given to such term in Section 7.06 hereof.

“Restricted Subsidiary” means any Subsidiary of the Borrower which is not an
Unrestricted Subsidiary.

“Retail DDA” means a DDA of any Loan Party used solely in the operation of a
store location.

“Revolving Note” means the promissory note of the Borrower substantially in the
form of Exhibit B-1, payable to the order of each Lender, evidencing the
Committed Loans made by such Lender from time to time.

“RP Conditions” means, at the time of determination with respect to any
Restricted Payment, that (i) no Event of Default exists or would arise as a
result of the making of such Restricted Payment, (ii) immediately after giving
pro forma effect to such Restricted Payment and projected on a pro forma basis
for the immediately succeeding six (6) Fiscal Months following such Restricted
Payment, Excess Availability shall be at least the greater of (1) 20% of the
Loan Cap for each Fiscal Month during such projected six month period and
(2) $7,500,000, and (iii) the Consolidated Fixed Charge Coverage Ratio for the
Most Recently Ended period of twelve Fiscal Months preceding such Restricted
Payment shall be greater than or equal to 1.1 to 1.0 (after giving pro forma
effect to such Restricted Payment as if such Restricted Payment had been made as
of the first day of such period), provided that the provisions of this clause
(iii) shall not be applicable if Excess Availability, immediately after giving
pro forma effect to such Restricted Payment and projected for the immediately
succeeding six (6) Fiscal Months following such Restricted Payment, is at least
the greater of (x) 35% of the Loan Cap and (y) $10,000,000; and (iv) the
Borrower shall have delivered a Compliance Certificate to the Agent including a
reasonably detailed calculation of such calculated Excess Availability and, if
applicable, Consolidated Fixed Charge Coverage Ratio.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley, and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

“Security Agreement” means the Guarantee and Collateral Agreement dated as of
the Closing Date among the Loan Parties and the Agent.

“Security Documents” means the Security Agreement, the Blocked Account
Agreements, the Mortgages, the Intercreditor Agreement, the Credit Card
Notifications and each other security agreement or other instrument or document
executed and delivered to the Agent pursuant to this Agreement or any other Loan
Document granting a Lien to secure any of the Obligations.

“Settlement Date” has the meaning provided in Section 2.14(a).

 

-43-



--------------------------------------------------------------------------------

“Shared Services Agreement” the Shared Services Agreement, dated as of the date
hereof, between the Borrower and Kellwood.

“Single Employer Plan” means any Plan that is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Solvent” means with respect to any Person, as of any date of determination,
(a) on a going concern basis the amount of the “fair value” of the assets of
such Person will, as of such date, exceed the amount of all “liabilities of such
Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal, state, provincial,
territorial, municipal, local and foreign laws governing determinations of the
insolvency of debtors, (b) the present fair saleable value of the assets of such
Person will, as of such date, be greater than the amount that will be required
to pay the liability of such Person on its debts as such debts become absolute
and matured, (c) such Person will not have, as of such date, an insufficient
amount of capital with which to conduct its business, (d) such Person will be
able to pay its debts as they mature, and (e) such Person is not “insolvent”
within the meaning of Section 101(32) of the Bankruptcy Code. For purposes of
this definition, (i) “debt” means liability on a “claim”, (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured and (iii) except as otherwise provided by applicable law, the
amount of “contingent liabilities” at any time shall be the amount thereof
which, in light of all the facts and circumstances existing at such time, can
reasonably be expected to become actual or matured liabilities.

“Specified Equity Contribution” has the meaning given to such term in the
definition of Consolidated EBITDA.

“Specified Event of Default” means the occurrence of any Event of Default
described in any of Sections 8.01(a), 8.01(b) (but only insofar as such an Event
of Default arises from a breach of the provisions of Section 6.12 or
Section 7.18 hereof), 8.01(b)(ii) (provided that, for purposes of this
definition only, the grace period applicable thereto shall be five (5) Business
Days), 8.01(d) (but only insofar as such Event of Default arises from a material
misrepresentation contained in any Borrowing Base Certificate), or 8.01(f).

“Specified Transaction” means (a) any Investment that results in a Person
becoming a Restricted Subsidiary or an Unrestricted Subsidiary, any Permitted
Acquisition or any Disposition that results in a Restricted Subsidiary ceasing
to be a Subsidiary of the Borrower, any Investment constituting an acquisition
of assets constituting a business unit, line of business or division of another
Person or any Disposition of a business unit, line of business or division of
the Borrower or a Restricted Subsidiary, any designation of a Subsidiary as a
Restricted Subsidiary or Unrestricted Subsidiary, in each case whether by
merger, consolidation, amalgamation or otherwise or (b) any incurrence or
repayment of Indebtedness (other than Indebtedness incurred or repaid under any
revolving credit facility or line of credit), Restricted Payment, and New
Commitments that by the terms of this Agreement requires such test to be
calculated on a “pro forma basis” or after giving “pro forma effect.”

“Sponsor” means Sun Capital Partners V, L.P. and any Affiliates thereof (but
excluding any portfolio companies of the foregoing).

 

-44-



--------------------------------------------------------------------------------

“Sponsor Affiliate” means the collective reference to any entities (other than a
portfolio company) controlled directly or indirectly by the Sponsor.

“Spot Rate” for a currency means the rate determined by the Agent or the L/C
Issuer, as applicable, to be the rate quoted by the Person acting in such
capacity as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two Business Days prior to the date as of
which the foreign exchange computation is made; provided that the Agent or the
L/C Issuer may obtain such spot rate from another financial institution
designated by the Agent or the L/C Issuer if the Person acting in such capacity
does not have as of the date of determination a spot buying rate for any such
currency.

“Standby Letter of Credit” means any Letter of Credit that is not a Commercial
Letter of Credit and that (a) is used in lieu or in support of performance
guaranties or performance, surety or similar bonds (excluding appeal bonds)
arising in the ordinary course of business, (b) is used in lieu or in support of
stay or appeal bonds, (c) supports the payment of insurance premiums for
reasonably necessary casualty insurance carried by any of the Loan Parties, or
(d) supports payment or performance for identified purchases or exchanges of
products or services in the ordinary course of business.

“Stated Amount” means at any time the maximum amount for which a Letter of
Credit may be honored.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Agent is subject with respect to the
Adjusted LIBOR Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D. LIBOR
Rate Loans shall be deemed to constitute eurocurrency funding and to be subject
to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordinated Indebtedness” means Indebtedness which is expressly subordinated
in right of payment to the prior Payment in Full of the Obligations and which is
in form and on terms reasonably satisfactory to the Agent.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company, unlimited liability company or other business entity
of which a majority of the shares of Equity Interests having ordinary voting
power for the election of directors or other governing body are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Loan
Parties.

“Subsidiary Guarantors” means each Subsidiary of the Borrower that is a
Guarantor hereunder.

“Substantial Liquidation” means either (a) the Liquidation of substantially all
of the Collateral, or (b) the sale or other disposition of substantially all of
the Collateral by the Loan Parties.

 

-45-



--------------------------------------------------------------------------------

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Note” means the promissory note of the Borrower substantially in the
form of Exhibit B-2, payable to the order of the Swing Line Lender, evidencing
the Swing Line Loans made by the Swing Line Lender.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $25,000,000 and
(b) the Commitments. The Swing Line Sublimit is part of, and not in addition to,
the Commitments. A permanent reduction of the Commitments shall not require a
corresponding pro rata reduction in the Swing Line Sublimit; provided, however,
that if the Commitments are reduced to an amount less than the Swing Line
Sublimit, then the Swing Line Sublimit shall be reduced to an amount equal to
(or, at Borrower’s option, less than) the Commitments.

“Tax Credit” means a credit against, relief or remission for, or repayment of,
any Taxes.

“Tax Deduction” means a deduction or withholding from a payment under any Loan
Document for and on account of any taxes, levies, imposts, duties, fees,
assessments or other charges of whatever nature now or hereafter imposed by any
jurisdiction or by any political subdivision or taxing authority thereof or
therein with respect to such payments and all interest, penalties or similar
liabilities with respect thereto.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
fees or charges in the nature of a tax, levy, et cetera, imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Tax Receivable Agreement” means that certain Tax Receivable Agreement, dated as
of the date hereof and effective immediately prior to the IPO, by and among the
Parent, the stockholders of the Parent party thereto and Sun Cardinal LLC, as
stockholder representative, as amended, modified or supplemented from time to
time not in violation of this Agreement.

“Term Agent” means Bank of America, N.A., in its capacity as administrative
agent under the Term Facility, and any successor thereto.

“Term Facility” means the term loan financing facility evidenced by that certain
Credit Agreement dated as of the Closing Date among Holdings and the Borrower,
as borrowers, the Parent, as a guarantor, Bank of America, as administrative
agent, the lenders party thereto and the other agents, arrangers and bookrunners
identified therein, and any Permitted Amendment or Refinancing thereof.

“Termination Date” means the earliest to occur of (i) the Latest Maturity Date,
(ii) the date on which the maturity of the Obligations is accelerated (or deemed
accelerated) and the Commitments are irrevocably terminated (or deemed
terminated) in accordance with Article VIII, or (iii) the termination of the
Commitments in accordance with the provisions of Section 2.06 hereof.

 

-46-



--------------------------------------------------------------------------------

“Total Outstandings” means, without duplication, the aggregate Outstanding
Amount of all Loans and all L/C Obligations.

“Trading with the Enemy Act” has the meaning set forth in Section 10.19.

“Trigger Amount” means, on any date, the greater of (x) 15% of the Loan Cap in
effect on such date and (y) $5,000,000.

“Type” means, (i) when used with respect to a Committed Loan, its character as a
Base Rate Loan or a LIBOR Rate Loan, and (ii) when used with respect to
commitments, refers to whether such commitment is a Commitment, an Extended
Commitment of a given Extension Series or a New Commitment.

“UCC” or “Uniform Commercial Code” means the Uniform Commercial Code as in
effect from time to time in the New York; provided, however, that if a term is
defined in Article 9 of the Uniform Commercial Code differently than in another
Article thereof, the term shall have the meaning set forth in Article 9;
provided further that, if by reason of mandatory provisions of law, perfection,
or the effect of perfection or non-perfection, of a security interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“Uniform Commercial Code” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection or availability of such
remedy, as the case may be.

“UCP 600” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UFCA “ has the meaning specified in Section 10.23(d).

“UFTA” has the meaning specified in Section 10.23(d).

“Unintentional Overadvance” means an Overadvance which, to the Agent’s
knowledge, did not constitute a Overadvance when made but which has become a
Overadvance resulting from changed circumstances beyond the control of the
Credit Parties, including, without limitation, a reduction in the Appraised
Value of property or assets included in the Borrowing Base or misrepresentation
by any of the Loan Parties.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Subsidiary” means (i) any Subsidiary of the Borrower designated as
such and listed on Schedule 4.01 on the Closing Date and (ii) any Subsidiary of
the Borrower that is designated by a resolution of the board of directors of the
Borrower as an Unrestricted Subsidiary, but only to the extent that, in the case
of each of clauses (i) and (ii), such Subsidiary: (a) has no Indebtedness other
than Non-Recourse Debt; (b) is not party to any agreement, contract, arrangement
or understanding with the Borrower or any Restricted Subsidiary unless the terms
of any such agreement, contract, arrangement or understanding are no less
favorable to the Borrower or such Restricted Subsidiary than those that might be
obtained at the time from Persons who are not Affiliates of the Borrower; (c) is
a Person with respect to which neither the Borrower nor any of the Restricted
Subsidiaries has any direct or indirect obligation (x) to subscribe for
additional Equity Interest or warrants, options or other rights to acquire
Equity

 

-47-



--------------------------------------------------------------------------------

Interests or (y) to maintain or preserve such Person’s financial condition or to
cause such Person to achieve any specified levels of operating results; (d) has
not guaranteed or otherwise provided credit support at the time of such
designation for any Indebtedness of the Borrower or any of its Restricted
Subsidiaries; (e) does not hold any assets constituting ABL Priority Collateral
or otherwise of the type included in the Borrowing Base; and (f) to the extent
requested by the Agent, such Subsidiary shall have entered into an agreement
with the Agent, in form and substance reasonably satisfactory to the Agent,
allowing the use of the assets and other property of such Subsidiary as may be
necessary or desirable for the Liquidation of the ABL Priority Collateral or
such other assets. If, at any time, any Unrestricted Subsidiary would fail to
meet the foregoing requirements as an Unrestricted Subsidiary, it shall
thereafter cease to be an Unrestricted Subsidiary for purposes hereof. Subject
to the foregoing, the board of directors of the Borrower may at any time
designate any Unrestricted Subsidiary to be a Restricted Subsidiary or any
Restricted Subsidiary to be an Unrestricted Subsidiary; provided that (i) such
designation shall only be permitted if no Default or Event of Default would be
in existence following such designation and the Loan Parties would be in
compliance with Section 7.18 on the date of such designation after giving pro
forma effect to such designation, (ii) any designation of an Unrestricted
Subsidiary as a Restricted Subsidiary shall be deemed to be an incurrence of
Indebtedness by a Restricted Subsidiary of any outstanding Indebtedness of such
Unrestricted Subsidiary and (iii) any designation of a Restricted Subsidiary as
an Unrestricted Subsidiary shall be deemed to be an Investment in an
Unrestricted Subsidiary and shall reduce amounts available for Investments in
Unrestricted Subsidiaries permitted by Section 7.02 in an amount equal to the
fair market value of the Subsidiary so designated; provided that the Borrower
may subsequently redesignate any such Unrestricted Subsidiary as a Restricted
Subsidiary so long as the Borrower does not subsequently re-designate such
Restricted Subsidiary as an Unrestricted Subsidiary for a period of the
succeeding four Fiscal Quarters.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Weighted Average Life to Maturity” shall mean, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (i) the sum of the
products obtained by multiplying (a) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (b) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (ii) the then outstanding principal
amount of such Indebtedness; provided, that for purposes of determining the
Weighted Average Life to Maturity of any Indebtedness that is being Amended or
Refinanced (the “Applicable Indebtedness”), the effects of any amortization of
or prepayments made on such Applicable Indebtedness prior to the date of the
applicable Amendment or Refinancing shall be disregarded.

1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such

 

-48-



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statement, except
as otherwise specifically prescribed herein.

(b) Changes in GAAP. (i) If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (x) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (y) upon request, the
Borrower shall provide to the Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(ii) Notwithstanding any other provision contained herein, any lease that is
treated as an operating lease for purposes of GAAP as of the date hereof shall
not be treated as Indebtedness and shall continue to be treated as an operating
lease (and any future lease, if it were in effect on the date hereof, that would
be treated as an operating lease for purposes of GAAP as of the date hereof
shall be treated as an operating lease), in each case for purposes of this
Agreement, notwithstanding any change in GAAP after the date hereof.

(iii) Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used here shall be construed, and all
computations of

 

-49-



--------------------------------------------------------------------------------

amounts and ratios referred to herein shall be made, without giving effect to
Statement of Financial Accounting Standards 141R or ASC 805 (or any other
financial accounting standard having a similar result or effect).

1.04 [Reserved]

1.05 Rounding.

Any financial ratios required to be maintained by the Loan Parties pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to two places more than the number of
places by which such ratio is expressed herein and rounding the result up or
down to the nearest number (with a rounding-up if there is no nearest number).

1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.07 Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the the maximum amount available to be drawn under such
Letter of Credit as in effect at such time; provided, however, that with respect
to any Letter of Credit that, by its terms or the terms of any Issuer Document
related thereto, provides for one or more automatic increases in the maximum
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the the maximum amount available to be drawn under such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

1.08 Currency Equivalents Generally.

(a) For purposes of determining compliance with Sections 7.02 and 7.03 with
respect to any amount of Indebtedness or Investment in a currency other than
Dollars, no Default shall be deemed to have occurred solely as a result of
changes in rates of currency exchange occurring after the time such Indebtedness
or Investment is incurred (so long as such Indebtedness or Investment, at the
time incurred, made or acquired, was permitted hereunder); provided that, for
the avoidance of doubt, the below provisions of Section 1.09 shall otherwise
apply to such Sections, including with respect to determining whether any
Investment or Indebtedness may be incurred or made at any time under such
Sections.

(b) For purposes of determining the Consolidated Fixed Charge Coverage Ratio,
amounts denominated in a currency other than Dollars will be converted to
Dollars at the currency exchange rates used in preparing the Borrower’s
financial statements corresponding to the test period with respect to the
applicable date of determination and will, in the case of Indebtedness, reflect
the currency translation effects, determined in accordance with GAAP, of Hedge
Agreements permitted hereunder for currency exchange risks with respect to the
applicable currency in effect on the date of determination of the Dollar
equivalent of such Indebtedness; provided that, notwithstanding anything to the
contrary herein, Loans and L/C Obligations denominated in a currency other than
Dollars will be converted to Dollars at the Spot Rate.

 

-50-



--------------------------------------------------------------------------------

1.09 Pro Forma Basis.

(a) Notwithstanding anything to the contrary herein, the Consolidated Fixed
Charge Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.09.

(b) For purposes of calculating the Consolidated Fixed Charge Coverage Ratio,
Specified Transactions (and the incurrence or repayment of any Indebtedness in
connection therewith) that have been made (i) during the applicable period and
(ii) subsequent to such period and prior to or simultaneously with the event for
which the calculation of any such ratio is made shall be calculated on a pro
forma basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable period. If since the beginning of any applicable period any
Person that subsequently became a Restricted Subsidiary or was merged,
amalgamated or consolidated with or into the Parent, Holdings, the Borrower or
any of its Restricted Subsidiaries since the beginning of such period shall have
made any Specified Transaction that would have required adjustment pursuant to
this Section 1.09, then the Consolidated Fixed Charge Coverage Ratio shall be
calculated to give pro forma effect thereto in accordance with this
Section 1.09.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a Responsible Officer of the
Borrower and include, for the avoidance of doubt, the amount of cost savings and
synergies projected by the Borrower in good faith to be reasonably anticipated
to be realizable within 12 months after the closing date of such Specified
Transaction (provided that to the extent any such operational changes are not
associated with a transaction, such changes shall be limited to those for which
all steps have been taken for realizing such savings and are factually
supportable, reasonably identifiable and supported by an officer’s certificate
delivered to the Agent) (calculated on a pro forma basis as though such cost
savings and synergies had been realized on the first day of such period as if
such cost savings and synergies were realized during the entirety of such
period) relating to such Specified Transaction, net of the amount of actual
benefits realized during such period from such actions; provided that any
increase in Consolidated EBITDA as a result of cost savings and synergies shall
be subject to the limitations set forth in the definition of Consolidated
EBITDA.

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of the Consolidated Fixed Charge Coverage Ratio, as the case may be
(in each case, other than Indebtedness incurred or repaid under any revolving
credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable period and (ii) subsequent to the end of
the applicable period and prior to or simultaneously with the event for which
the calculation of any such ratio is made, then the Consolidated Fixed Charge
Coverage Ratio shall be calculated giving pro forma effect to such incurrence or
repayment of Indebtedness, to the extent required, as if the same had occurred
on the last day of the applicable period.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 Committed Loans; Reserves

Subject to the terms and conditions set forth herein, each Lender severally
agrees to make Committed Loans to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate principal amount
not to exceed at any time outstanding the lesser of (x) the amount of the
Commitment of such Lender, and (y) such Lender’s Applicable Percentage of the
Borrowing Base; subject in each case to the following limitations:

(a) after giving effect to any Committed Borrowing, the Total Outstandings shall
not exceed Availability,

 

-51-



--------------------------------------------------------------------------------

(b) after giving effect to any Committed Borrowing, the aggregate Outstanding
Amount of the Committed Loans of any Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all Swing Line Loans made to
the Borrower shall not exceed the Commitment of such Lender, and

(c) The Outstanding Amount of all L/C Obligations shall not at any time exceed
the Letter of Credit Sublimit.

Within the limits of the Commitment for each Lender, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01,
prepay under Section 2.05, and reborrow under this Section 2.01.

2.02 Borrowings, Conversions and Continuations of Committed Loans.

(a) Committed Loans (other than Swing Line Loans) shall be either Base Rate
Loans or LIBOR Rate Loans as the Borrower may request subject to and in
accordance with this Section 2.02. All Swing Line Loans shall be only Base Rate
Loans. All Committed Loans shall be made in Dollars.

(b) Subject to the other provisions of this Section 2.02, Committed Borrowings
of more than one Type may be incurred at the same time. Each Committed
Borrowing, each Conversion of Committed Loans from one Type to the other, and
each continuation of LIBOR Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Agent, which may be given by telephone. Each such
notice must be received by the Agent not later than 1:00 p.m. (i) three Business
Days prior to the requested date of any Borrowing of, Conversion to or
continuation of LIBOR Rate Loans or of any Conversion of LIBOR Rate Loans to
Base Rate Loans, and (ii) one Business Day prior to the requested date of any
Borrowing of Base Rate Loans; provided, however, that if the Borrower wishes to
request LIBOR Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Agent not later than 1:00 p.m. four
Business Days prior to the requested date of such Borrowing, Conversion or
continuation, whereupon the Agent shall give prompt notice to the Lenders of
such request and determine whether the requested Interest Period is acceptable
to all of them. Not later than 1:00 p.m., three Business Days before the
requested date of such Borrowing, Conversion or continuation, the Agent shall
notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all the Lenders. Each
telephonic notice by the Borrower pursuant to this Section 2.02(b) must be
confirmed promptly by delivery to the Agent of a written Committed Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, Conversion to or continuation of LIBOR Rate Loans shall be in
a principal amount of $1,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Borrowing of
or Conversion to Base Rate Loans shall be in sum minimum amounts as the Agent
may require. Each Committed Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Committed Borrowing, a
Conversion of Committed Loans from one Type to the other, or a continuation of
LIBOR Rate Loans, (ii) the requested date of the Borrowing, Conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, Converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be Converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a

 

-52-



--------------------------------------------------------------------------------

Type of Committed Loan in a Committed Loan Notice or if the Borrower fails to
give a timely notice requesting a Conversion or continuation, then the
applicable Committed Loans shall be made as, or Converted to, Base Rate Loans.
Any such automatic Conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
LIBOR Rate Loans. If the Borrower requests a Borrowing of, Conversion to, or
continuation of LIBOR Rate Loans in any such Committed Loan Notice, but fails to
specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. Notwithstanding anything to the contrary herein, a Swing
Line Loan may not be Converted to a LIBOR Rate Loan.

(c) Following receipt of a Committed Loan Notice, the Agent shall promptly
notify each Lender of the amount of its Applicable Percentage of the applicable
Committed Loans, and if no timely notice of a Conversion or continuation is
provided by the Borrower, the Agent shall notify each Lender of the details of
any automatic Conversion to Base Rate Loans described in Section 2.02(b). In the
case of a Committed Borrowing, each Lender shall make the amount of its
Committed Loan available to the Agent in immediately available funds at the
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 4.02 (and, if such Borrowing is the initial Credit
Extension, Section 4.01) the Agent shall make all funds so received available to
the Borrower in like funds as received by the Agent either by (i) crediting the
account of the Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Agent by the
Borrower; provided, however, that if, on the date the Committed Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding with respect to the Borrower, then the proceeds of such Borrowing,
first, shall be applied to the payment in full of any such L/C Borrowings, and
second, shall be made available to the Borrower as provided above.

(d) To the extent not paid by the Borrower when due (after taking into
consideration any grace period), the Agent, without the request of the Borrower,
may advance any interest, fee, service charge (including direct wire fees),
expenses, or other payment to which any Credit Party is entitled from the Loan
Parties pursuant hereto or any other Loan Document and may charge the same to
the Loan Account notwithstanding that an Overadvance may result thereby;
provided, that the Agent may not charge amounts owing in respect of Other
Liabilities to the Loan Account to the extent an Overadvance may result thereby.
The Agent shall advise the Borrower of any such advance or charge promptly after
the making thereof. Such action on the part of the Agent shall not constitute a
waiver of the Agent’s rights and the Borrower’s obligations under
Section 2.05(c). Any amount which is added to the principal balance of the Loan
Account as provided in this Section 2.02(d) shall bear interest at the interest
rate then and thereafter applicable to Base Rate Loans.

(e) Except as otherwise provided herein, a LIBOR Rate Loan may be continued or
converted only on the last day of an Interest Period for such LIBOR Rate Loan.
During the existence of any Event of Default, no Loans may be requested as,
converted to or continued as LIBOR Rate Loans without the consent of the
Required Lenders.

(f) The Agent shall promptly notify the Borrower and the Lenders of the interest
rate applicable to any Interest Period for LIBOR Rate Loans upon determination
of such interest rate. At any time that Base Rate Loans are outstanding, the
Agent shall notify the Borrower and the Lenders of any change in Bank of
America’s “prime rate” used in determining the Base Rate promptly following the
public announcement of such change.

 

-53-



--------------------------------------------------------------------------------

(g) After giving effect to all Committed Borrowings, all Conversions of
Committed Loans from one Type to another in accordance with the terms hereof,
and all continuations of Committed Loans as the same Type, there shall not be
more than (i) three (3) Interest Periods in effect with respect to Committed
Loans having an Interest Period of two weeks, or (ii) ten (10) Interest Periods
in effect unless otherwise agreed to between the Agent and the Borrower with
respect to all Committed Loans.

(h) The Agent, the Lenders, the Swing Line Lender and the L/C Issuer shall have
no obligation to make any Loan or to provide any Letter of Credit if an
Overadvance would result. The Agent may, in its discretion, make Permitted
Overadvances to the Borrower without the consent of any of the Borrower, the
Lenders, the Swing Line Lender and the L/C Issuer and the Borrower and each
Lender and L/C Issuer shall be bound thereby. Any Permitted Overadvance may
constitute a Swing Line Loan. A Permitted Overadvance is for the account of the
Borrower and shall constitute a Base Rate Loan and an Obligation and shall be
repaid by the Borrower in accordance with the provisions of Section 2.05(c). The
making of any such Permitted Overadvance on any one occasion shall not obligate
the Agent or any Lender to make or permit any Permitted Overadvance on any other
occasion or to permit such Permitted Overadvances to remain outstanding. The
making by the Agent of a Permitted Overadvance shall not modify or abrogate any
of the provisions of Section 2.03 regarding the Lenders’ obligations to purchase
participations with respect to Letter of Credits issued for the Borrower or of
Section 2.04 regarding the Lenders’ obligations to purchase participations with
respect to Swing Line Loans. The Agent shall have no liability for, and no Loan
Party or Credit Party shall have the right to, or shall, bring any claim of any
kind whatsoever against the Agent with respect to Unintentional Overadvances
regardless of the amount of any such Overadvances.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) the L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit in Dollars for the account of the Borrower or a Restricted Subsidiary,
and to amend or extend Letters of Credit previously issued by it, in accordance
with Section 2.03(b) below, and (2) to honor drawings under the Letters of
Credit; and (B) the applicable Lenders severally agree to participate in Letters
of Credit issued for the account of the Borrower or Restricted Subsidiary and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Outstandings shall
not exceed the Loan Cap, (y) the aggregate Outstanding Amount of the Committed
Loans of any Lender, plus such Lender’s Applicable Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and (z) the Outstanding Amount of the L/C Obligations shall not
exceed the applicable Letter of Credit Sublimit. Each request by the Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

-54-



--------------------------------------------------------------------------------

(ii) The L/C Issuer shall not issue any Letter of Credit, if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Standby
Letter of Credit would occur more than twelve months after the date of issuance
or last extension (or such other period as may be acceptable to the Agent and
the L/C Issuer), unless the Required Lenders have approved such expiry date; or

(B) the expiry date of such requested Commercial Letter of Credit would occur
more than one (1) year after the date of issuance (or such other period as may
be acceptable to the Agent and the Issuer), unless the Required Lenders have
approved such expiry date; or

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless either such Letter of Credit is Cash
Collateralized on or prior to the date of issuance of such Letter of Credit or,
with respect to an Auto-Extension Letter of Credit, on or prior to the date of
any extension of such Letter of Credit which would extend the expiry date
thereof to a date beyond the Letter of Credit Expiration Date (or, in each case,
such later date as to which the Agent may agree) or all the Lenders have
approved such expiry date; or.

(D) any order, judgment or decree of any Governmental Authority or arbitrator
having binding powers shall by its terms purport to enjoin or restrain the L/C
Issuer from issuing such Letter of Credit, or any Requirement of Law applicable
to the L/C Issuer or any request or directive (whether or not having the force
of law) from any Governmental Authority with jurisdiction over the L/C Issuer
shall prohibit, or request that the L/C Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the L/C Issuer with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the L/C Issuer is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which the L/C Issuer in good faith deems
material to it (for which the L/C Issuer is not otherwise compensated);

(E) the issuance of such Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

(F) such Letter of Credit is to be denominated in a currency other than Dollars,
except as may be approved by the Agent and the L/C Issuer, each in their sole
discretion;

(G) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(H) such Letter of Credit contains any provisions for automatic reinstatement of
the Stated Amount after any drawing thereunder; or

(I) any Lender is at that time a Defaulting Lender, unless (i) after giving
effect to the requested issuance, there would exist no Fronting Exposure (in the
good faith determination of the L/C Issuer) or (ii) the L/C Issuer has entered
into arrangements, including the delivery of Cash Collateral, satisfactory to
the L/C Issuer (in its good faith determination) with the Borrower or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting

 

-55-



--------------------------------------------------------------------------------

Exposure (after giving effect to Section 2.16(a)(iv)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iii) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof or if the beneficiary of such Letter of
Credit does not accept the proposed amendment to such Letter of Credit.

(iv) The L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and the
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Agent in Article IX with respect to any acts taken or omissions suffered by the
L/C Issuer in connection with Letters of Credit issued by it or proposed to be
issued by it and Issuer Documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article IX included the L/C Issuer with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to the L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the L/C Issuer (with a copy to the
Agent) in the form of a Letter of Credit Application, appropriately completed
and signed by a Responsible Officer of the Borrower and the Borrower. Such
Letter of Credit Application may be sent by facsimile, by United States mail, by
overnight courier, by electronic transmission using the system provided by the
L/C Issuer, by personal delivery or by any other means acceptable to the L/C
Issuer. Such Letter of Credit Application must be received by the L/C Issuer and
the Agent not later than 1:00 p.m. at least two Business Days (or such other
date and time as the Agent and the L/C Issuer may agree in a particular instance
in their sole discretion) prior to the proposed issuance date or date of
amendment, as the case may be. In the case of a request for an initial issuance
of a Letter of Credit, such Letter of Credit Application shall specify in form
and detail reasonably satisfactory to the L/C Issuer: (A) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (B) the
amount and currency thereof; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the Borrower or Restricted Subsidiary for whose account the
Letter of Credit is being issued, and (H) such other matters as the L/C Issuer
may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail reasonably satisfactory to the L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as the L/C Issuer may reasonably require. Additionally, the Borrower
shall furnish to the L/C Issuer and the Agent such other documents and
information pertaining to such requested Letter of Credit issuance or amendment,
including any Issuer Documents, as the L/C Issuer or the Agent may reasonably
require.

(ii) Subject to the provisions of Section 2.02(b)(iv) hereof, promptly after
receipt of any Letter of Credit Application, the L/C Issuer will confirm with
the Agent (by telephone or in writing) that the Agent has received a copy of
such Letter of Credit Application from the Borrower and, if not, the L/C Issuer
will provide the Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Agent or any Loan Party, at least one
Business Day prior to the requested

 

-56-



--------------------------------------------------------------------------------

date of issuance or amendment of the applicable Letter of Credit, that one or
more applicable conditions contained in Article IV shall not then be satisfied
or unless the L/C Issuer would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be, in each case in accordance with the L/C Issuer’s
usual and customary business practices. Immediately upon the issuance or
amendment of each Letter of Credit, each Lender having a Commitment to the
Borrower shall be deemed to (without any further action), and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer, without recourse or
warranty, a risk participation in such Letter of Credit in an amount equal to
the product of such Lender’s Applicable Percentage times the Stated Amount of
such Letter of Credit. Upon any change in the Commitments under this Agreement,
it is hereby agreed that with respect to all L/C Obligations, there shall be an
automatic adjustment to the participations hereby created to reflect the new
Applicable Percentages of the assigning and assignee Lenders.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Standby Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Standby Letter of Credit) by giving prior notice to the beneficiary thereof
not later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Standby Letter of Credit is issued.
Unless otherwise directed by the L/C Issuer, the Borrower shall not be required
to make a specific request to the L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Lenders shall be deemed to
have authorized (but may not require) the L/C Issuer to permit the extension of
such Standby Letter of Credit at any time to an expiry date not later than the
Letter of Credit Expiration Date; provided, however, that the L/C Issuer shall
not permit any such extension if (A) the L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such
Standby Letter of Credit in its revised form (as extended) under the terms
hereof (by reason of the provisions of Section 2.03(a)(ii) or otherwise), or
(B) it has received notice (which may be by telephone or in writing) on or
before the day that is seven Business Days before the Non-Extension Notice Date
(1) from the Agent that the Required Lenders have elected not to permit such
extension or (2) from the Agent, any Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied, and
in each such case directing the L/C Issuer not to permit such extension.

(iv) Any L/C Issuer (other than Bank of America or any of its Affiliates) shall
notify the Agent in writing on each Business Day of all Letters of Credit issued
on the prior Business Day by such L/C Issuer, provided that (A) until the Agent
advises any such Issuing Bank that the provisions of Section 4.02 are not
satisfied, or (B) the aggregate amount of the Letters of Credit issued in any
such week exceeds such amount as shall be agreed by the Agent and the L/C
Issuer, such L/C Issuer shall be required to so notify the Agent in writing only
once each week of the Letters of Credit issued by such L/C Issuer during the
immediately preceding week as well as the daily amounts outstanding for the
prior week, such notice to be furnished on such day of the week as the Agent and
such L/C Issuer may agree. The L/C Issuer will also deliver (contemporaneously
with the notification set forth in the first sentence hereof) to the Borrower
and the Agent a true and complete copy of such Letter of Credit or amendment.

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Agent a true
and complete copy of such Letter of Credit or amendment.

 

-57-



--------------------------------------------------------------------------------

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the L/C Issuer shall notify the Borrower
and the Agent thereof; provided, however, that any failure to give or delay in
giving such notice shall not relieve the Borrower of its obligation to reimburse
the L/C Issuer and the Lenders with respect to any such payment. Not later than
1:00 p.m. on the second Business Day immediately following the day that the
Borrower receives notice from the L/C Issuer of a drawing under a Letter of
Credit to be reimbursed in Dollars (each such date, an “Honor Date”), the
Borrower shall reimburse the L/C Issuer through the Agent in an amount equal to
the amount of such drawing and in the applicable currency, together with all
interest accruing on such amount from the date of such drawing. If any Borrower
fails to so reimburse the L/C Issuer by such time, the Agent shall promptly
notify each applicable Lender of the Honor Date, the amount of the unreimbursed
drawing (the “Unreimbursed Amount”), and the amount of such Lender’s Applicable
Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Borrowing of Base Rate Loans to be disbursed on the Honor Date in an
amount equal to the Unreimbursed Amount, subject to the amount of the unutilized
portion of the Loan Cap and the conditions set forth in Section 4.02 (other than
the delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or
the Agent pursuant to this Section 2.03(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

(ii) Each applicable Lender shall upon any notice from the Agent pursuant to
Section 2.03(c)(i) make funds available to the Agent (and the Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Agent’s Office for Dollar-denominated payments in an amount
equal to its Applicable Percentage of the Unreimbursed Amount not later than
1:00 p.m. on the Business Day specified in such notice by the Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each such Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Agent shall remit the funds so received to the L/C
Issuer in Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Committed Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate for Base Rate Loans. In such event, each Lender’s payment to
the Agent for the account of the L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv) Until each applicable Lender funds its Committed Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of the L/C
Issuer.

(v) Each Lender’s obligation to make Committed Loans or L/C Advances to
reimburse the L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c),

 

-58-



--------------------------------------------------------------------------------

shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the L/C Issuer, any Borrower or
any other Person for any reason whatsoever; (B) the occurrence or continuance of
a Default or Event of Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Borrower of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Borrower to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi) If any Lender fails to make available to the Agent for the account of the
L/C Issuer any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.03(c) by the time specified in
Section 2.03(c)(ii), the, without limiting the other provisions of this
Agreement, the L/C Issuer shall be entitled to recover from such Lender (acting
through the Agent), on demand, such amount with interest thereon for the period
from the date such payment is required to the date on which such payment is
immediately available to the L/C Issuer at a rate per annum equal to the greater
of the Federal Funds Rate and a rate determined by the L/C Issuer in accordance
with banking industry rules on interbank compensation plus any administrative,
processing or similar fees customarily charged by the L/C Issuer in connection
with the foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Agent) with respect to any amounts owing
under this clause (vi) shall be conclusive absent manifest error.

(d) Repayment of Participations.

(i) At any time after the L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender its L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the L/C Issuer, or the Agent for
the account of the L/C Issuer, receives any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the Agent
pursuant to Section 2.03(g)), the L/C Issuer shall distribute any payment it
receives to the Agent and the Agent will distribute to such Lender its
Applicable Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in Dollars and in the same funds as those received by the
Agent.

(ii) If any payment received by the L/C Issuer or by Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each applicable
Lender shall pay to the Agent for the account of the L/C Issuer its Applicable
Percentage thereof on demand of the Agent, plus interest thereon from the date
of such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause shall survive the Payment in Full
of the Obligations and the termination of this Agreement.

(e) Obligations Absolute. Subject to the limitations set forth below, the
obligation of the Borrower to reimburse the L/C Issuer for each drawing under
each Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

-59-



--------------------------------------------------------------------------------

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by the L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Borrower or any of its
Subsidiaries; or

(ix) the fact that any Default or Event of Default shall have occurred and be
continuing.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
non-compliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of

 

-60-



--------------------------------------------------------------------------------

Credit) or to ascertain or inquire as to the validity or accuracy of any such
document or the authority of the Person executing or delivering any such
document. None of the L/C Issuer, the Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable to any Loan Party or to any Lender for (i) any action taken or omitted
in connection herewith at the request or with the approval of the Lenders or the
Required Lenders, as applicable; (ii) any action taken or omitted in the absence
of gross negligence, bad faith or willful misconduct; (iii) any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit or any error in
interpretation of technical terms; (iv) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document, or (v) for any action, neglect or omission under
or in connection with any Letter of Credit or Issuer Documents, including,
without limitation, the issuance or amendment of any Letter of Credit, the
failure to issue or amend any Letter of Credit, or the honoring or dishonoring
of any demand under any Letter of Credit, and such action or neglect or omission
will be binding upon the Loan Parties and the Lenders; provided that the
Borrowers may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to punitive, consequential or exemplary, damages suffered by the
Borrower were caused by the L/C Issuer’s willful misconduct, bad faith or gross
negligence. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrower’s pursuing such rights and remedies as it may have against
the beneficiary or transferee at law or under any other agreement. None of the
L/C Issuer, the Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (v) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct, bad faith or gross negligence or the L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g) Cash Collateral. If, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations in an amount equal to 103% of the Outstanding Amount of all L/C
Obligations, pursuant to documentation in form and substance reasonably
satisfactory to the Agent and the L/C Issuer (which documents are hereby
Consented to by the Lenders). Sections 2.05, 2.06(c) and 8.02(c) set forth
certain additional requirements to deliver Cash Collateral hereunder. The
Borrower hereby grants to the Agent a security interest in all such cash,
deposit accounts and all balances therein and all proceeds of the foregoing to
secure all Obligations. Such cash collateral shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America; provided that interest
may be earned on the investment of such deposits, which investments shall be
made at the option and in the sole discretion of the Agent (at the request of
the Borrower and at

 

-61-



--------------------------------------------------------------------------------

the Borrower’s risk and expense). If at any time the Agent determines that any
funds held as cash collateral are subject to any right or claim of any Person
other than the Agent or that the total amount of such funds is less than the
aggregate Outstanding Amount of all L/C Obligations, the Borrower will,
forthwith upon demand by the Agent, pay to the Agent, as additional funds to be
deposited as cash collateral, an amount equal to the excess of (x) such
aggregate Outstanding Amount over (y) the total amount of funds, if any, then
held as cash collateral that the Agent determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as cash collateral, such funds shall be applied to reimburse the
L/C Issuer and, to the extent not so applied, shall thereafter be applied to
satisfy other Obligations. The Agent may, at any time and from time to time
after the initial deposit of Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of exchange rate
fluctuations.

(h) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each Standby Letter of Credit,
and (ii) the rules of the UCP shall apply to each Commercial Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Requirement of
Law or any order of a jurisdiction where the L/C Issuer or the beneficiary is
located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements, or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

(i) Letter of Credit Fees. The Borrower shall pay to the Agent for the account
of each applicable Lender in accordance with its Applicable Percentage, in
Dollars, a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of
Credit issued for the account of the Borrower or a Restricted Subsidiary equal
to the Applicable Rate for the relevant period times the Dollar Equivalent of
the daily Stated Amount under each such Letter of Credit (whether or not such
maximum amount is then in effect under such Letter of Credit). For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.07. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand, and
(ii) computed on a quarterly basis in arrears. Notwithstanding anything to the
contrary contained herein, while any Specified Event of Default exists, all
overdue Letter of Credit Fees shall accrue at the Default Rate as provided in
Section 2.08(b) hereof.

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee (the “Fronting Fee”) with respect to each Letter of
Credit, at a rate equal to 0.125% per annum, computed on the daily amount
available with respect to each Letter of Credit, on a quarterly basis in
arrears. Such fronting fees shall be due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of the Letter of Credit shall be determined in accordance with
Section 1.07. In addition, the Borrower shall pay directly to the L/C Issuer for
its own account the customary issuance, presentation, amendment and

 

-62-



--------------------------------------------------------------------------------

other processing fees, and other standard costs and charges, of the L/C Issuer
relating to letters of credit as from time to time in effect. Such customary
fees and standard costs and charges are due and payable on demand and are
nonrefundable.

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, to make loans (each such loan, a “Swing Line
Loan”) to the Borrower from time to time on any Business Day during the
Availability Period in an aggregate amount not to exceed at any time outstanding
the amount of the Swing Line Sublimit, notwithstanding the fact that such Swing
Line Loans, when aggregated with the Applicable Percentage of the Outstanding
Amount of Committed Loans and L/C Obligations of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Commitment; provided, however,
that after giving effect to any Swing Line Loan, (i) the Total Outstandings
shall not exceed Loan Cap, and (ii) the aggregate Outstanding Amount of the
Committed Loans of any Lender to the Borrower at such time, plus such Lender’s
Applicable Percentage of the Outstanding Amount of all L/C Obligations of the
Borrower at such time, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans at such time shall not exceed such
Lender’s Commitment, and provided, further, that the Borrower shall not use the
proceeds of any Swing Line Loan to refinance any outstanding Swing Line Loan,
and provided further that the Swing Line Lender shall not be obligated to make
any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
extension may have, Fronting Exposure). Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall bear interest only at a rate based on the Base Rate.
Immediately upon the making of a Swing Line Loan, each Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Applicable Percentage multiplied by the
amount of such Swing Line Loan. The Swing Line Lender shall have all of the
benefits and immunities (A) provided to the Agent in Article IX with respect to
any acts taken or omissions suffered by the Swing Line Lender in connection with
Swing Line Loans made by it or proposed to be made by it as if the term “Agent”
as used in Article IX included the Swing Line Lender with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the Swing
Line Lender.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Agent, which may
be given by telephone. Each such notice must be received by the Swing Line
Lender and the Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Agent (by telephone or in writing) that
the Agent has also received such Swing Line Loan Notice and, if not, the Swing
Line Lender will notify the Agent (by telephone or in writing) of the contents
thereof. Unless the Swing Line Lender has received notice (by telephone or in
writing) from the Agent at the request of the Required Lenders prior to 2:00
p.m. on

 

-63-



--------------------------------------------------------------------------------

the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lender not to make such Swing Line Loan as a result of the limitations set forth
in the provisos to the first sentence of Section 2.04(a), or (B) that one or
more of the applicable conditions specified in Article IV is not then satisfied,
then, subject to the terms and conditions hereof, the Swing Line Lender may, not
later than 4:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower either
by (i) crediting the account of the Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transferring such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Swing Line Lender by the Borrower; provided, however, that if, on the date of
the proposed Swing Line Loan, there are L/C Borrowings of the Borrower
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.

(c) Refinancing of Swing Line Loans.

(i) In addition to settlements required under Section 2.14 hereof, the Swing
Line Lender at any time in its sole and absolute discretion may request, on
behalf of the Borrower (which hereby irrevocably authorizes the Swing Line
Lender to so request on its behalf), that each Lender make a Base Rate Loan in
an amount equal to such Lender’s Applicable Percentage of the amount of Swing
Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Loan Cap and the
conditions set forth in Section 4.02. The Swing Line Lender shall furnish the
Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Agent. Each Lender shall make an amount equal to
its Applicable Percentage of the amount specified in such Committed Loan Notice
available to the Agent in immediately available funds for the account of the
Swing Line Lender at the Agent’s Office not later than 1:00 p.m. on the day
specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Base Rate Loan to the Borrower in such amount. The Agent shall
remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Loans submitted by the Swing Line Lender as set forth herein shall be
deemed to be a request by the Swing Line Lender that each of the Lenders fund
their risk participation in the relevant Swing Line Loan and each Lender’s
payment to the Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

(iii) If any Lender fails to make available to the Agent for the account of the
Swing Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04(c) by the time specified in
Section 2.04(c)(i), the Swing Line Lender shall be entitled to recover from such
Lender (acting through the Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to the Swing Line Lender at a rate per annum
equal to the greater of the Federal Funds Rate and a rate determined by the
Swing Line Lender in accordance with banking industry rules on interbank
compensation plus any administrative, processing or similar fees customarily
charged by the Swing Line Lender in connection with the foregoing. If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Committed Loan to the Borrower included in
the relevant Committed Borrowing or funded participation in the relevant Swing
Line Loan, as the case may be. A certificate of the Swing Line Lender submitted
to any Lender (through the Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.

 

-64-



--------------------------------------------------------------------------------

(iv) Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, any Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a Default
or an Event of Default, or (C) any other occurrence, event or condition, whether
or not similar to any of the foregoing; provided, however, that each Lender’s
obligation to make Committed Loans pursuant to this Section 2.04(c) is subject
to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Lender has purchased and funded a risk participation
in a Swing Line Loan, if the Swing Line Lender, or the Agent on behalf of the
Swing Line Lender, receives any payment on account of such Swing Line Loan, the
Swing Line Lender will distribute such payment to the Agent and the Agent shall
distribute to each such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender, or the Agent on behalf of
the Swing Line Lender, in respect of principal or interest on any Swing Line
Loan is required to be returned by the Swing Line Lender under any of the
circumstances described in Section 10.05 (including pursuant to any settlement
entered into by the Swing Line Lender in its discretion), each Lender shall pay
to the Swing Line Lender its Applicable Percentage thereof on demand of the
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Agent will make such demand upon the request of the Swing Line Lender. The
obligations of the Lenders under this clause shall survive the Payment in Full
of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Percentage of any Swing
Line Loan, interest in respect of such Applicable Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05 Prepayments; Loan Reallocation.

(a) The Borrower may, upon irrevocable notice from the Borrower to the Agent, at
any time or from time to time voluntarily prepay Committed Loans in whole or in
part without premium or penalty; provided that provided that (A) such notice
must be received by the Agent not later than 11:00 a.m. (1) two Business Days
prior to any date of prepayment of LIBOR Rate Loans and (2) on the

 

-65-



--------------------------------------------------------------------------------

date of prepayment of Base Rate Loans; (B) any prepayment of LIBOR Rate Loans
shall be in a principal amount of $1,000,000 or a whole multiple of $100,000 in
excess thereof; (D) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Type(s) of
Loans to be prepaid and, if LIBOR Rate Loans, the Interest Period(s) of such
Loans. The Agent will promptly notify each Lender of its receipt of each such
notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a LIBOR Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.16,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

(b) The Borrower may, upon irrevocable notice to the Swing Line Lender (with a
copy to the Agent), at any time or from time to time, voluntarily prepay Swing
Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Agent not
later than 1:00 p.m. on the date of the prepayment, and (ii) any such prepayment
shall be in a minimum principal amount of $100,000. Each such notice shall
specify the date and amount of such prepayment. If such notice is given, then
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(c) If for any reason the Total Outstandings at any time exceed the Loan Cap as
then in effect, the Borrower shall immediately prepay the Loans and L/C
Borrowings and Cash Collateralize the L/C Obligations (other than L/C
Borrowings) in an aggregate amount equal to such excess, to be applied to such
Loans, L/C Borrowings and L/C Obligations as the Borrower and the Agent may
agree; provided, however, that the Borrower shall not be required to Cash
Collateralize the L/C Obligations (other than L/C Borrowings) pursuant to this
Section 2.05(c) unless after the prepayment in full of the Loans the Total
Outstandings exceed the Loan Cap as then in effect.

(d) The Borrower shall prepay the Loans pursuant to the provisions of
Section 6.12 hereof and, after the occurrence and during the continuance of a
Specified Event of Default or to the extent required by the provisions of
Section 2.06, Cash Collateralize the L/C Obligations to the extent required
pursuant to the provisions of Section 2.03(g) hereof.

(e) Prepayments made on account of the Obligations first, shall be applied
ratably to the L/C Borrowings and the Swing Line Loans made to the Borrower,
second, shall be applied ratably to the outstanding Committed Loans, third,
after the occurrence and during the continuance of a Specified Event of Default,
shall be used to Cash Collateralize the remaining L/C Obligations; and, fourth,
the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Committed Loans outstanding at such time and
the Cash Collateralization of the remaining L/C Obligations (to the extent
required hereunder) in full shall be deposited by the Agent in a deposit account
of the Borrower and may be utilized by the Borrower in the ordinary course of
its business to the extent otherwise permitted hereunder. Upon the drawing of
any Letter of Credit that has been Cash Collateralized, the funds held as Cash
Collateral shall be applied (without any further action by or notice to or from
the Borrower or any other Loan Party) to reimburse the L/C Issuer or the
Lenders, as applicable, and, to the extent not so applied, shall thereafter be
applied to satisfy other Obligations.

 

-66-



--------------------------------------------------------------------------------

(f) Any prepayments of the Loans or other Obligations pursuant to this
Section 2.05 shall not reduce the Commitments.

2.06 Termination or Reduction of Commitments.

(a) The Borrower may, upon irrevocable notice from the Borrower to the Agent
(except as set forth below), terminate the Aggregate Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit or from time to time permanently
reduce in part the Aggregate Commitments, the Letter of Credit Sublimit or the
Swing Line Sublimit; provided that (i) any such notice shall be received by the
Agent not later than 1:00 p.m. three (3) Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $100,000 in excess
thereof and (iii) the Borrower shall not reduce (A) the Aggregate Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Aggregate Commitments, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations (other than L/C Borrowings) not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, and (C) the Swing Line Sublimit if,
after giving effect thereto, and to any concurrent payments hereunder, the
Outstanding Amount of Swing Line Loans made to the Borrower hereunder would
exceed the Swing Line Sublimit. Notwithstanding anything to the contrary
contained herein, the Borrower may rescind any notice of reduction or
termination of the Commitments provided pursuant to this Section 2.06(a), if
such termination or reduction was to have been made with the proceeds of an
Amendment or Refinancing of all part of the Committed Loans hereunder or from
the proceeds of an asset sale or an Equity Issuance, which Amendment or
Refinancing, asset sale or Equity Issuance shall not have been consummated or
shall otherwise have been delayed.

(b) If, after giving effect to any reduction of the Aggregate Commitments, the
Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of the
Aggregate Commitments, such Letter of Credit Sublimit or Swing Line Sublimit
shall be automatically reduced by the amount of such excess.

(c) The Agent will promptly notify the Lenders of any termination or reduction
made pursuant to this Section 2.06. Upon any reduction of the Aggregate
Commitments, the Commitment of each Lender shall be reduced by such Lender’s
Applicable Percentage of such reduction amount. All fees (including, without
limitation, Commitment Fees and Letter of Credit Fees) and interest in respect
of the Aggregate Commitments accrued until the effective date of any termination
of the Aggregate Commitments shall be paid on the effective date of such
termination.

2.07 Repayment of Obligations.

(a) The Borrower shall repay to the Agent, for the account of the Lenders on the
Termination Date the aggregate principal amount of Obligations outstanding on
such date.

2.08 Interest.

(a) Subject to the provisions of Section 2.08(b) below, (i) each LIBOR Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBOR Rate for such Interest
Period plus the Applicable Margin; (ii) each Base Rate Loan made to the Borrower
shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Margin); and (iii) each Swing Line Loan made to the Borrower shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Margin.

 

-67-



--------------------------------------------------------------------------------

(b) (i) If any amount payable under any Loan Document is not paid when due,
whether at stated maturity, by acceleration or otherwise, such amount shall, at
the Agent’s option, thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
Requirement of Law.

(ii) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Except as provided in Section 2.08(b)(ii), interest on each Loan shall be
due and payable in arrears on each Interest Payment Date applicable thereto and
at such other times as may be specified herein. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

2.09 Fees.

In addition to certain fees described in subsections (i) and (j) of
Section 2.03:

(a) Commitment Fee. The Borrower shall pay to the Agent for the account of each
Lender (other than a Defaulting Lender) in accordance with its Applicable
Percentage, a commitment fee equal to the Commitment Fee Percentage multiplied
by the average daily amount by which the Aggregate Commitments exceed the Total
Outstandings (excluding outstanding Swing Line Loans) (subject to adjustment as
provided in Section 2.16) during the immediately preceding quarter. For purposes
of calculating the amount of the commitment fee only, the Aggregate Commitments
and the Commitment of any Lender who is also the Swing Line Lender shall be
reduced by the average daily amount of Swing Line Loans outstanding during the
applicable quarter. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period.

(b) Other Fees. The Borrower shall pay to the Arranger and the Agent for their
own respective accounts fees in the amounts and at the times specified in the
Fee Letter. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Agent of an interest rate or fee hereunder shall
be conclusive and binding for all purposes, absent manifest error.

 

-68-



--------------------------------------------------------------------------------

(b) All calculations of interest payable by the Loan Parties under this
Agreement or any other Loan Document are to be made on the basis of the nominal
interest rate described herein and therein and not on the basis of effective
yearly rates or on any other basis which gives effect to the principle of deemed
reinvestment of interest which principle does not apply to any interest
calculated under this Agreement or any Loan Document. The parties hereto
acknowledge that there is a material difference between the stated nominal
interest rates and the effective yearly rates of interest and that they are
capable of making the calculations required to determine such effective yearly
rates of interest.

2.11 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by the Agent (the “Loan Account”) in the ordinary
course of business. In addition, each Lender may record in such Lender’s
internal records, an appropriate notation evidencing the date and amount of each
Loan from such Lender, each payment and prepayment of principal of any such
Loan, and each payment of interest, fees and other amounts due in connection
with the Obligations due to such Lender. The accounts or records maintained by
the Agent and each Lender acting solely as a non-fiduciary agent for the
Borrower, shall be prima facie evidence of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Agent in respect of such matters, the accounts and records of the Agent
shall control in the absence of manifest error. Upon the request of any Lender
made through the Agent, the Borrower shall execute and deliver to such Lender
(through the Agent) a Note, which shall evidence such Lender’s Loans in addition
to such accounts or records. Each Lender may attach schedules to its Note and
endorse thereon the date, Type (if applicable), amount and maturity of its Loans
and payments with respect thereto. Upon receipt of an affidavit of a Lender as
to the loss, theft, destruction or mutilation of such Lender’s Note and upon
cancellation of such Note, the Borrower will issue, in lieu thereof, a
replacement Note in favor of such Lender, in the same principal amount thereof
and otherwise of like tenor.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Agent shall maintain in accordance with its usual practice
accounts or records evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Agent and the
accounts and records of any Lender in respect of such matters, the accounts and
records of the Agent shall control in the absence of manifest error.

2.12 Payments Generally; Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made, as applicable, to the Agent, for the account of the
respective Lenders to which such payment is owed, at the Agent’s Office in
Dollars in immediately available funds not later than 2:00 p.m. on the date
specified herein. All payments received by the Agent after after 2:00 p.m. at
the option of the Agent be deemed received on the next succeeding Business Day
and any applicable interest or fee shall continue to accrue. If any payment
(other than with respect to payment of a LIBOR Rate Loan) to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

-69-



--------------------------------------------------------------------------------

(b) (i) Funding by Lenders; Presumption by Agent. Unless the Agent shall have
received notice from a Lender prior to the proposed date of any Committed
Borrowing of LIBOR Rate Loans (or in the case of any Committed Borrowing of Base
Rate Loans, prior to 1:00 p.m. on the date of such Committed Borrowing) that
such Lender will not make available to the Agent, such Lender’s share of such
Committed Borrowing, the Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or in the case of a
Committed Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.02) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Committed Borrowing available to the Agent, then the applicable
Lender and the Borrower, severally agree to pay to the Agent forthwith on demand
such corresponding amount in immediately available funds with interest thereon,
for each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Agent at the greater of
the Federal Funds Rate and a rate determined by the Agent in accordance with
banking industry rules on interbank compensation plus any administrative
processing or similar fees customarily charged by the Agent in connection with
the foregoing. If the applicable Borrower and such Lender shall pay such
interest to the Agent for the same or an overlapping period, the Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays its share of the applicable Committed
Borrowing to the Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in such Committed Borrowing. Any payment by the Borrower
shall be without prejudice to any claim the Borrower may have against a Lender
that shall have failed to make such payment to the Agent.

(ii) Payments by Borrower; Presumptions by Agent. Unless the Agent shall have
received notice from the Parent or the Borrower prior to the time at which any
payment is due to the Agent for the account of the Lenders or the L/C Issuer
hereunder that the Borrower will not make such payment, the Agent may assume
that the Borrower has made such payment on such date in accordance herewith and
may, in reliance upon such assumption, distribute to the applicable Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
or the L/C Issuer, as the case may be, severally agrees to repay to the Agent
forthwith on demand the amount so distributed to such Lender or the L/C Issuer,
in immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to, as applicable, the Agent, at the greater of the Federal Funds Rate
and a rate determined by the Agent in accordance with banking industry rules on
interbank compensation.

A notice of the Agent to any Lender or the Borrower with respect to any amount
owing under this Section 2.12(b) shall be conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Agent funds for any Loan to be made by such Lender as provided in the
foregoing provisions of this Article II, and such funds are not made available
to the Borrower by the Agent because the conditions to the applicable Credit
Extension set forth in Article IV are not satisfied or waived in accordance with
the terms hereof (subject to the provisions of the last paragraph of
Section 4.02 hereof), the Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans to the Borrower, to fund participations in Letters of
Credit and Swing Line Loans and to make payments hereunder are several and not
joint. The failure of any Lender to make

 

-70-



--------------------------------------------------------------------------------

any Committed Loan, to fund any such participation or to make any payment
hereunder on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Committed Loan,
to purchase its participation or to make its payment hereunder.

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders.

If, other than as expressly provided elsewhere herein, any Credit Party shall,
by exercising any right of setoff or counterclaim or otherwise, obtain payment
in respect of any principal of, interest on, or other amounts with respect to
the Obligations resulting in such Credit Party’s receiving payment of a
proportion of the aggregate amount of such Obligations, greater than its pro
rata share thereof as provided herein (including as in contravention of the
priorities of payment set forth in Section 8.03), then the Credit Party
receiving such greater proportion shall (a) notify the Agent of such fact, and
(b) purchase (for cash at face value) participations in the Obligations of the
other Credit Parties, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Credit Parties
ratably and in the priorities set forth in Section 8.03, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Loan Parties pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) payments made in accordance with Sections
2.15 or 2.17, or (z) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Committed Loans or
subparticipations in L/C Obligations or Swing Line Loans to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Requirement of Law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Settlement Amongst Lenders.

(a) The amount of each Lender’s Applicable Percentage of outstanding Loans
(including outstanding Swing Line Loans) shall be computed weekly (or more
frequently in the Agent’s discretion) and shall be adjusted upward or downward
based on all Loans (including Swing Line Loans) and repayments of Loans
(including Swing Line Loans) received by the Agent as of 3:00 p.m. on the first
Business Day (such date, the “Settlement Date”) following the end of the period
specified by the Agent.

 

-71-



--------------------------------------------------------------------------------

(b) The Agent shall deliver to each of the Lenders promptly after a Settlement
Date a summary statement of the amount of outstanding Committed Loans and Swing
Line Loans for the period and the amount of repayments received for the period.
As reflected on the summary statement, (i) the Agent shall transfer to each
applicable Lender its Applicable Percentage of repayments, and (ii) each Lender
shall transfer to the Agent, or the Agent shall transfer to each Lender, such
amounts as are necessary to insure that, after giving effect to all such
transfers, the amount of Committed Loans made by each Lender to the Borrower
shall be equal to such Lender’s Applicable Percentage of all Committed Loans
outstanding to the Borrower as of such Settlement Date. If the summary statement
requires transfers to be made to the Agent by the Lenders and is received prior
to 1:00 p.m. on a Business Day, such transfers shall be made in immediately
available funds no later than 3:00 p.m. that day; and, if received after 1:00
p.m., then no later than 3:00 p.m. on the next Business Day. The obligation of
each Lender to transfer such funds is irrevocable, unconditional and without
recourse to or warranty by the Agent. If and to the extent any Lender shall not
have so made its transfer to the Agent, such Lender agrees to pay to the Agent
forthwith on demand such amount, together with interest thereon, for each day
from such date until the date such amount is paid to the Agent equal to the
greater of the Federal Funds Rate and a rate determined by the Agent in
accordance with banking industry rules on interbank compensation plus any
administrative, processing, or similar fees customarily charged by the Agent in
connection with the foregoing.

2.15 Increase in Commitments.

(a) Request for Increase. Provided no Default then exists or would arise
therefrom, upon notice to the Agent (which shall promptly notify the Lenders),
and without the Lenders’ consent, the Borrower may request (i) an increase in
the Aggregate Commitments in an aggregate amount not exceeding $20,000,000;
provided that any such request for a Commitment Increase shall be in a minimum
amount of $5,000,000 (or if less, for the Borrower, the remaining unused amount
available under this Section 2.15(a)) ; and (ii) the Borrower may make a maximum
of four (4) such requests for a Commitment Increase. Each then existing Lender
may (but shall have no obligation to) participate in such Commitment Increase.
At the time of sending such request for a Commitment Increase, the Borrower (in
consultation with the Agent) shall specify the time period within which each
then existing Lender is requested to respond (which shall in no event be less
than ten (10) Business Days from the date of delivery of such notice to the
Lenders).

(b) Lender Elections to Increase. Each Lender shall notify the Agent within such
time period whether or not it agrees to increase its applicable Commitment and,
if so, whether by an amount equal to, greater than, or less than its Applicable
Percentage of such requested Commitment Increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Commitment.

(c) Notification by Agent; Additional Commitment Lenders. The Agent shall notify
the Borrower and each applicable Lender of the Lenders’ responses to each
request made hereunder for a Commitment Increase. To achieve the full amount of
a requested Commitment Increase, to the extent that the existing applicable
Lenders decline to increase their Commitments, or decline to increase their
Commitments to the amount requested by the Borrower, the Borrower may, at its
option, request the Agent or any of its Affiliates to, and the Agent and such
Affiliates shall, use its reasonable efforts to arrange for other Eligible
Assignees to become a Lender hereunder and to issue commitments in an amount
equal to the amount of the increase in the Aggregate Commitments requested by
the Borrower and not accepted by the existing Lenders (each such Eligible
Assignee issuing a commitment and becoming a Lender, an “Additional Commitment
Lender”), provided, however, that without the consent of the Agent, at no time
shall the Commitment of any Additional Commitment Lender be less than
$5,000,000.

 

-72-



--------------------------------------------------------------------------------

(d) Effective Date and Allocations. If the Aggregate Commitments are increased
in accordance with this Section 2.15, the Agent, in consultation with the
Borrower, shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such Commitment Increase. The Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such Commitment
Increase and the Increase Effective Date and on the Increase Effective Date
(i) the Aggregate Commitments under, and for all purposes of, this Agreement
shall be increased by the aggregate amount of such Commitment Increase, and
(ii) Schedule 2.01 shall be deemed modified, without further action, to reflect
the revised Commitments and Applicable Percentages of the Lenders.

(e) Conditions to Effectiveness of Increase. As a condition precedent to such
increase, (i) the Borrower shall deliver to the Agent a certificate of each Loan
Party dated as of the Increase Effective Date signed by a Responsible Officer of
such Loan Party (A) certifying and attaching the resolutions adopted by such
Loan Party approving or consenting to such increase, and (B) in the case of the
Borrower, certifying that, before and after giving effect to such increase, the
representations and warranties contained in Article V and the other Loan
Documents are true and correct in all material respects on and as of the
Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except to the
extent that such representations and warranties are qualified by materiality, in
which case they are true and correct in all respects, and except that for
purposes of this Section 2.15(e), the representations and warranties contained
in Section 5.01 shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01, (ii) the
Borrower, the Agent, and any Additional Commitment Lender shall have executed
and delivered a Joinder Agreement; (iii) the Borrower shall have paid such fees
and other compensation to the Additional Commitment Lenders and to any existing
Lender increasing its Commitment as the Borrower and such Lenders shall agree;
(iv) the Borrower shall have paid such arrangement fees to the Agent and such
Affiliates as the Borrower and the Agent may agree; (v) the Borrower, the
Additional Commitment Lenders and any existing Lender increasing its Commitment
shall have delivered such other instruments, documents and agreements evidencing
the Commitment Increase as the Agent may reasonably have requested; and (vi) no
Default exists.

(f) Adjustments to Credit Exposure. Upon each increase in the Commitments
pursuant to this Section 2.15, (x) each applicable Lender will automatically and
without further act be deemed to have assigned to each Lender providing a
portion of the Commitment Increase in respect of such increase, and each such
Additional Commitment Lender and existing Lender increasing its applicable
Commitment will automatically and without further act be deemed to have assumed,
a portion of such Lender’s participations hereunder in outstanding Letters of
Credit and Swing Loans such that, after giving effect to each such deemed
assignment and assumption of participations, the percentage of the aggregate
outstanding (i) participations hereunder in Letters of Credit,
(ii) participations hereunder in Swing Loans held by each applicable Lender will
equal the percentage of the applicable Commitments of all such Lenders and
(y) if, on the date of such increase, there are any Loans of such class
outstanding, such Loans shall on or prior to the effectiveness of such
Commitment Increase be prepaid from the proceeds of additional Loans made
hereunder (reflecting such increase in the applicable Commitments), which
prepayment shall be accompanied by accrued interest on such Loans being prepaid
and any costs incurred by any Lender in accordance with Section 3.05. The Agent
and the Lenders hereby agree that the minimum borrowing, pro rata borrowing and
pro rata payment requirements contained elsewhere in this Agreement shall not
apply to the transactions effected pursuant to the immediately preceding
sentence.

 

-73-



--------------------------------------------------------------------------------

(g) Conflicting Provisions. This Section 2.15 shall supersede any provisions in
Sections 2.13 or 10.01 to the contrary.

(h) The terms and provisions of any Commitment Increase shall be, except as
otherwise set forth in the relevant Joinder Agreement, identical to those of the
applicable Loans and for purposes of this Agreement, any Commitment Increase
shall be deemed to be Loans and Commitments. Each Joinder Agreement may, without
the consent of any other Lender or Credit Party, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Agent and the Borrower, to effect the provisions
of this Section 2.15.

2.16 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Requirement of Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Agent for the account of such Defaulting Lender
(whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise) or received by the Agent from a Defaulting Lender pursuant to
Section 10.08 shall be applied at such time or times as may be determined by the
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by such Defaulting Lender to the L/C Issuer or Swing Line Lender
hereunder; third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with
respect to such Defaulting Lender; fourth, as the Borrower may request (so long
as no Default or Event of Default exists), to the funding of any Loan in respect
of which such Defaulting Lender has failed to fund its portion thereof as
required by this Agreement, as determined by the Agent; fifth, if so determined
by the Agent and the Borrower, to be held in a deposit account and released pro
rata in order to (x) satisfy such Defaulting Lender’s potential future funding
obligations with respect to Loans under this Agreement and (y) Cash
Collateralize the L/C Issuer’s future Fronting Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations

 

-74-



--------------------------------------------------------------------------------

owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or L/C Obligations owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Obligations and Swing Line Loans are held by the Lenders pro rata in
accordance with the Commitments hereunder without giving effect to
Section 2.16(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.16(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Applicable Percentage of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to
Section 2.16(a)(ii).

(C) With respect to any fee payable under Section 2.09(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(A) or (B) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swing Line Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swing Line Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swing Line Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. All or
any part of such Defaulting Lender’s participation in L/C Obligations and Swing
Line Loans shall be reallocated among the Non-Defaulting Lenders in accordance
with their respective Applicable Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that (x) the conditions
set forth in Section 4.02 are satisfied at the time of such reallocation (and,
unless the Borrower shall have otherwise notified the Agent at such time, the
Borrower shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (y) such reallocation does not cause the
aggregate Outstanding Amount of Obligations of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to them
hereunder or under

 

-75-



--------------------------------------------------------------------------------

applicable Requirement of Law, (x) first, prepay Swing Line Loans in an amount
equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.03(g).

(b) Defaulting Lender Cure. If the Borrower, the Agent, the Swing Line Lender
and the L/C Issuer agree in writing that a Lender is no longer a Defaulting
Lender, the Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the Agent
may determine to be necessary to cause the Committed Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.16(a)(iv)), whereupon such Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

2.17 Extensions of Loans.

(a) Extension of Commitments. The Borrower may at any time and from time to time
request that all or a portion of the Commitments of a given Type (each, an
“Existing Revolver Tranche”) be amended to extend the Maturity Date with respect
to all or a portion of any principal amount of such Commitments (any such
Commitments which have been so amended, “Extended Commitments”) and to provide
for other terms consistent with this Section 2.17; provided that there shall be
no more than three (3) Types of Loans and Commitments outstanding at any time.
In order to establish any Extended Commitments, the Borrower shall provide a
notice to the Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, an “Extension
Request”) setting forth the proposed terms (which shall be determined in
consultation with the Agent) of the Extended Commitments to be established,
which shall (x) be identical as offered to each Lender under such Existing
Revolver Tranche (including as to the proposed interest rates and fees payable)
and offered pro rata to each Lender under such Existing Revolver Tranche and
(y) be identical to the Commitments under the Existing Revolver Tranche from
which such Extended Commitments are to be amended, except that: (i) the Maturity
Date of the Extended Commitments shall be later than the Maturity Date of the
Commitments of such Existing Revolver Tranche, (ii) the Extension Amendment may
provide for other covenants and terms that apply solely to any period after the
Latest Maturity Date that is in effect on the effective date of the Extension
Amendment (immediately prior to the establishment of such Extended Commitments);
and (iii) all borrowings under the Commitments and repayments thereunder shall
be made on a pro rata basis (except for (I) payments of interest and fees at
different rates on Extended Commitments (and related outstandings) and (II)
repayments required upon the termination date of the non-extending Commitments);
provided further, that (A) the conditions precedent to a Borrowing set forth in
Section 4.02 shall be satisfied as of the date of such Extension Amendment and
at the time when any Loans are made in respect of any Extended Commitment,
(B) in no event shall the final maturity date of any Extended Commitments of a
given Extension Series at the time of establishment thereof be earlier than the
then Latest Maturity Date of any other Revolving Commitments hereunder, (C) any
such Extended Commitments (and the Liens securing the same) shall be permitted
by the terms of the Intercreditor Agreement (to the extent any Intercreditor
Agreement is then in effect) and (D) all documentation in respect of the such
Extension Amendment shall be consistent with the foregoing. Any Extended
Commitments amended pursuant to any Extension Request shall be designated a
series (each,

 

-76-



--------------------------------------------------------------------------------

an “Extension Series”) of Extended Commitments for all purposes of this
Agreement; provided that any Extended Commitments amended from an Existing
Revolver Tranche may, to the extent provided in the applicable Extension
Amendment, be designated as an increase in any previously established Extension
Series with respect to such Existing Revolver Tranche. Each Extension Series of
Extended Commitments incurred under this Section 2.17 shall be in an aggregate
principal amount reasonably acceptable to the Agent.

(b) Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days (or such shorter period as may be agreed
by the Agent) prior to the date on which Lenders under the Existing Revolver
Tranche are requested to respond, and shall agree to such procedures, if any, as
may be established by, or acceptable to, the Agent, in each case acting
reasonably, to accomplish the purposes of this Section 2.17. No Lender shall
have any obligation to agree to provide any Extended Commitment pursuant to any
Extension Request. Any Lender (each, an “Extending Lender”) wishing to have all
or a portion of its Commitments under the Existing Revolver Tranche subject to
such Extension Request amended into Extended Commitments shall notify the Agent
(each, an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Commitments under the Existing Revolver
Tranche which it has elected to request be amended into Extended Commitments
(subject to any minimum denomination requirements imposed by the Agent). In the
event that the aggregate principal amount of Commitments under the Existing
Revolver Tranche in respect of which applicable Lenders shall have accepted the
relevant Extension Request exceeds the amount of Extended Commitments requested
to be extended pursuant to the Extension Request, Commitments subject to
Extension Elections shall be amended to reflect allocations of the Extended
Commitments, which Extended Commitments shall be allocated as agreed by Agent
and the Borrower.

(c) New Revolving Commitment Lenders. Following any Extension Request made by
the Borrower in accordance with Sections 2.17(a) and 2.17(b), if the Lenders
shall have declined to agree during the period specified in Section 2.17(b)
above to provide Extended Commitments in an aggregate principal amount equal to
the amount requested by the Borrower in such Extension Request, the Borrower may
request that banks, financial institutions or other institutional lenders or
investors other than the Lenders or Extending Lenders which qualify as Eligible
Assignees (the “New Commitment Lenders”), which New Commitment Lenders may elect
to provide an Extended Commitment hereunder (a “New Commitment”); provided that
such Extended Commitments of such New Commitment Lenders (i) shall be in an
aggregate principal amount for all such New Commitment Lenders not to exceed the
aggregate principal amount of Extended Commitments so declined to be provided by
the existing Lenders and (ii) shall be on identical terms to the terms
applicable to the terms specified in the applicable Extension Request (and any
Extended Commitments provided by existing Lenders in respect thereof); provided
further that, as a condition to the effectiveness of any Extended Commitment of
any New Commitment Lender, the Agent, the L/C Issuer and the Swing Line Lender
shall have consented (such consent not to be unreasonably withheld) to each New
Commitment Lender if such consent would be required under Section 10.06(b) for
an assignment of Commitments to such Person. Notwithstanding anything herein to
the contrary, any Extended Commitment provided by New Commitment Lenders shall
be pro rata to each New Commitment Lender. Upon effectiveness of the Extension
Amendment to which each such New Commitment Lender is a party, (a) the
Commitments of all existing Lenders of each Type specified in the Extension
Amendment in accordance with this Section 2.17 will be permanently reduced pro
rata by an aggregate amount equal to the aggregate principal amount of the
Extended Commitments of such New Commitment Lenders and (b) the Commitment of
each such New Commitment Lender will become effective. The Extended Commitments
of New Commitment Lenders will be incorporated as Commitments hereunder in the
same manner in which Extended Commitments of existing Lenders are incorporated
hereunder pursuant to this Section 2.17, and for the avoidance of doubt, all
Borrowings and repayments of Loans from and after the effectiveness of such
Extension Amendment shall be made pro

 

-77-



--------------------------------------------------------------------------------

rata across all Types of Commitments including such New Commitment Lenders
(based on the outstanding principal amounts of the respective Types of
Commitments) except for (x) payments of interest and fees at different rates for
each Type of Commitments and (y) repayments required on the Maturity Date for
any particular Type of Commitments. Upon the effectiveness of each New
Commitment pursuant to this Section 2.17(c), (a) each Lender of all applicable
existing Types of Commitments immediately prior to such effectiveness will
automatically and without further act be deemed to have assigned to each New
Commitment Lender, and each such New Commitment Lender will automatically and
without further act be deemed to have assumed, a portion of such Lender’s
participations hereunder in outstanding Letters of Credit and Swingline Loans
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage of the outstanding (i) participations hereunder
in Letters of Credit and (ii) participations hereunder in Swingline Loans held
by each Lender of each Type of Commitments (including each such New Commitment
Lender) will equal the percentage of the aggregate Commitments of all Types of
Lenders represented by such Lender’s Commitment and (b) if, on the date of such
effectiveness, there are any Loans outstanding, such Loans shall on or prior to
the effectiveness of such New Commitment be prepaid from the proceeds of Loans
outstanding after giving effect to such New Commitments, which prepayment shall
be accompanied by accrued interest on the Loans being prepaid and any costs
incurred by any Lender in accordance with Section 3.04. The Agent and the
Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro rata
payment requirements contained elsewhere in this Agreement shall not apply to
the transactions effected pursuant to the immediately preceding sentence.

(d) Extension Amendment. Extended Commitments and New Commitments shall be
established pursuant to an amendment (each, an “Extension Amendment”) to this
Agreement among the Borrower, the Agent and each Extending Lender and each New
Commitment Lender, if any, providing an Extended Commitment or a New Commitment,
as applicable, thereunder, which shall be consistent with the provisions set
forth in Sections 2.17(a), (b) and (c) above (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the Agent,
receipt by the Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a Change in Law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Agent in order to ensure that the Extended
Commitments or the New Commitments, as the case may be, are provided with the
benefit of the applicable Loan Documents. The Agent shall promptly notify each
Lender as to the effectiveness of each Extension Amendment. Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Commitments or the New Commitments, as the
case may be, incurred pursuant thereto, (ii) make such other changes to this
Agreement and the other Loan Documents (without the consent of the Required
Lenders) and (iii) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Agent and the Borrower, to effect the provisions of this Section, and the
Required Lenders hereby expressly authorize the Agent to enter into any such
Extension Amendment.

(e) No conversion of Loans pursuant to any Extension in accordance with this
Section 2.17 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

 

-78-



--------------------------------------------------------------------------------

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) All payments made by or on account of the Borrower under any Loan Document
shall be made free and clear of, and without deduction or withholding for or on
account of, any Taxes unless required by applicable Requirement of Law. If any
Taxes are required to be withheld by any applicable withholding agent from any
amounts payable hereunder or under any other Loan Document, (i) the applicable
withholding agent shall make such deductions, (ii) the applicable withholding
agent shall timely pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable Requirement of Law, and (iii) to the
extent the deduction is on account of Non-Excluded Taxes or Other Taxes, the
amounts so payable to the Agent or such Lender shall be increased to the extent
necessary to yield to the Agent or such Lender (after deduction or withholding
of all Non-Excluded Taxes and Other Taxes) interest or any such other amounts
payable hereunder at the rates or in the amounts specified in this Agreement.

(b) Without limiting the provisions of paragraph (a) above, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable Requirement of Law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as possible thereafter the Borrower shall send to the Agent for the
account of the Agent or Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof if
such receipt is obtainable, or, if not, other reasonable evidence of payment.
The Borrower shall indemnify the Agent and the Lenders for any Non-Excluded
Taxes payable in connection with any payments made by the Borrower under any
Loan Document and any Other Taxes (including Non-Excluded Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.01), and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided,
however, that if an indemnitee does not notify the Borrower of any
indemnification claim under this Section 3.01(c) within 180 days after such
indemnitee has received written notice of the claim of a taxing authority giving
rise to such indemnification claim, the Borrower shall not be required to
indemnify such indemnitee for any incremental interest or penalties resulting
from the such indemnitee’s failure to notify the Borrower within such 180 day
period. A certificate as to the amount of such payment or liability delivered to
the Borrower by a Lender (with a copy to the Agent), or by the Agent on its own
behalf, shall be conclusive absent manifest error.

(d) If the Agent or any Lender determines, in good faith, that it has received a
refund of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by any Borrower or with respect to which any Borrower has paid
additional amounts pursuant to Section 3.01 or Section 3.02, it shall promptly
pay over such refund to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the Non-Excluded Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Agent or such Lender
and without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund); provided that the Borrower, upon the
request of the Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority;
provided,

 

-79-



--------------------------------------------------------------------------------

further, that no Borrower shall be required to repay to the Agent or such Lender
an amount in excess of the amount paid over by such party to the Borrower
pursuant to this Section. This paragraph shall not be construed to require the
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to any Borrower or any other
Person. The agreements in this Section shall survive the termination of this
Agreement and the payment of the Obligations.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Agent, at the time or times reasonably requested by the
Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding. In addition,
any Lender, if reasonably requested by the Borrower or the Agent, shall deliver
such other documentation prescribed by applicable Requirement of Law or
reasonably requested by the Borrower or the Agent as will enable the Borrower or
the Agent to determine whether or not such Lender is subject to backup
withholding or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the Agent
on or prior to the date on which such Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of IRS Form W-9 certifying that such
Lender is exempt from U.S. federal backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(II) executed originals of IRS Form W-8ECI;

 

-80-



--------------------------------------------------------------------------------

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of IRS Form W-8BEN; or

(IV) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), executed originals of any
other form prescribed by applicable Requirement of Law as a basis for claiming
exemption from or a reduction in U.S. federal withholding Tax, duly completed,
together with such supplementary documentation as may be prescribed by
applicable Requirement of Law to permit the Borrower or the Agent to determine
the withholding or deduction required to be made;

(D) on or before the date the Agent becomes a party to this Agreement, the Agent
shall provide to the Borrower two accurate and complete original, signed copies
of IRS Form W-9 or the applicable IRS Form W-8, as the case may be; and

(E) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable Requirement of Law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Agent as may be
necessary for the Borrower and the Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

-81-



--------------------------------------------------------------------------------

(ii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower and the Agent in writing of its legal inability to
do so.

(f) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Agent or any assignment of rights by, or the
replacement of, a Lender or the L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

(g) Evidence of Payments. Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.

(h) For purposes of this Section 3.01, the term “Lender” includes the L/C
Issuer.

3.02 Illegality.

If any Lender reasonably determines that any Requirement of Law or Change in Law
has made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable Lending Office to make, maintain or
fund LIBOR Rate Loans, or to determine or charge interest rates based upon the
LIBOR Rate, or any Governmental Authority has imposed material restrictions on
the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Agent, (i) any obligation of such Lender to make or
continue LIBOR Rate Loans or to Convert Base Rate Loans to LIBOR Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the LIBOR Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Agent without reference to the LIBOR
Rate component of the Base Rate, in each case, until such Lender notifies the
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of LIBOR Rate
Loans Loans and shall, upon demand from such Lender (with a copy to the Agent),
prepay or, if applicable, Convert all LIBOR Rate Loans of such Lender to Base
Rate Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Agent without reference
to the LIBOR Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
LIBOR Rate Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such LIBOR Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
LIBOR Rate, the Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the LIBOR Rate
component thereof until the Agent is advised in writing by such Lender that it
is no longer illegal for such Lender to determine or charge interest rates based
upon the LIBOR Rate. Upon any such prepayment or Conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or Converted.

 

-82-



--------------------------------------------------------------------------------

3.03 Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a LIBOR Rate Loan or a Conversion to or continuation thereof that
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such LIBOR Rate Loan,
(b) adequate and reasonable means do not exist for determining the LIBOR Rate
for any requested Interest Period with respect to a proposed LIBOR Rate Loan or
(c) the LIBOR Rate for any requested Interest Period with respect to a proposed
LIBOR Rate Loan does not adequately and fairly reflect the cost to such Lenders
of funding such Loan, the Agent will promptly so notify the Borrower and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain LIBOR
Rate Loans shall be suspended, and (y) in the event of a determination described
in the preceding sentence with respect to the LIBOR Rate component of the Base
Rate, the utilization of the LIBOR Rate component in determining the Base Rate
shall be suspended, in each case until the Agent (upon the instruction of the
Required Lenders) revokes such notice (any such time period, the “LIBOR
Unavailability Period”). Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, Conversion to or continuation of LIBOR
Rate Loans or, failing that, will be deemed to have Converted such request into
a request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

3.04 Increased Costs; Reserves on LIBOR Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirements reflected in the LIBOR Rate) or the L/C Issuer;
or

(ii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or LIBOR Rate Loans
made by such Lender or any Letter of Credit or participation therein, in each
case that is not otherwise accounted for in the definition of Adjusted LIBOR
Rate or this clause (a);

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to increase the
cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, within fifteen (15) days after
demand therefor by such Lender or the L/C Issuer setting forth in reasonable
detail such increased costs, the Loan Parties will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered; provided that in no event shall this Section
apply to Taxes, which shall be exclusively governed by Section 3.01.

(b) Capital Requirements. If any Lender or the L/C Issuer reasonably determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the L/C Issuer’s capital or on the capital or
liquidity of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding

 

-83-



--------------------------------------------------------------------------------

company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time upon demand of such Lender or L/C Issuer
setting forth in reasonable detail the charge and calculation of such reduced
rate of return the Loan Parties will pay to such Lender or the L/C Issuer, as
the case may be, such additional amount or amounts as will compensate such
Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding company
for any such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Loan Parties shall pay such Lender or the
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Loan Parties shall not be
required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than 180 days prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
180 day period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on LIBOR Rate Loans. Without duplication of any reserves specified
in the definition of “LIBOR Rate”, the Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain LIBOR liabilities, additional
interest on the unpaid principal amount of each LIBOR Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), which shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least 15 days’ prior notice (with a copy to the Agent) of such additional
interest from such Lender. If a Lender fails to give notice 15 days prior to the
relevant Interest Payment Date, such additional interest shall be due and
payable 15 days from receipt of such notice.

3.05 Compensation for Losses.

Upon written demand of any Lender (with a copy to the Agent) from time to time,
which such demand shall set forth in reasonable detail the basis for requesting
such amount, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense incurred by it as a result
of:

(a) any continuation, Conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

-84-



--------------------------------------------------------------------------------

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or Convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any assignment of a LIBOR Rate Loan on a day other than the last day of the
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 10.13;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each LIBOR Rate
Loan made by it at the LIBOR Rate for such Loan by a matching deposit or other
borrowing in the London interbank market for a comparable amount and for a
comparable period, whether or not such LIBOR Rate Loan was in fact so funded.

3.06 Mitigation Obligations.

If any Lender requests compensation under Section 3.04, or the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender shall use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material economic, legal or regulatory respect. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

3.07 Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments, repayment of all other Obligations
hereunder, and resignation of the Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions to Initial Credit Extension.

The agreement of each Lender and L/C Issuer to make the initial Credit Extension
requested to be made by it is subject to the satisfaction (or waiver), prior to
or concurrently with the making of such extension of credit on the Closing Date,
of the following conditions precedent:

(a) Credit Agreement; Security Documents. The Agent shall have received (i) this
Agreement, executed and delivered by the Agent, the L/C Issuer, each Loan Party
and each Lender whose name appears on the signature pages hereof, (ii) the
Security Documents specified on the Closing Checklist attached hereto as Exhibit
K required to be delivered on the Closing Date (except to the extent set forth
in Sections 6.12(b), 6.12(c) and 6.22 hereof), executed and delivered by the
Loan Parties, the

 

-85-



--------------------------------------------------------------------------------

Agent and Kellwood, (iii) an Acknowledgement and Consent in the form attached to
the Security Agreement executed and delivered by each Issuer (as defined
therein), if any, that is not a Loan Party, (iv) a Note executed by the Borrower
in favor of each Lender requesting a Note, and (v) all other Loan Documents
specified on the Closing Checklist attached hereto as Exhibit K and required to
be delivered on the Closing Date (except to the extent set forth in Section 6.22
hereof), each duly executed by the applicable Loan Parties and all other Persons
party thereto.

(b) Payoff Indebtedness. (i) The Parent, Holdings, the Borrower and its
Restricted Subsidiaries shall have no Indebtedness for borrowed money
outstanding as of the Closing Date other than under the Term Facility, this
Agreement and the other Indebtedness permitted by Section 7.03 and (ii) the
Borrower shall be released from its obligations under the Payoff Indebtedness,
which releases shall be in form and substance reasonably satisfactory to the
Agent, including, without limiting the foregoing, if applicable, (a) proper
termination statements (Form UCC-3 or the appropriate equivalent) for filing
under the Uniform Commercial Code or equivalent statute or regulation of each
jurisdiction where a financing statement or application for registration (Form
UCC-1 or the appropriate equivalent) was filed with respect to the Borrower in
connection with the security interests created with respect to the Payoff
Indebtedness and (b) terminations of any security interest in, or Lien on, any
patents, trademarks, copyrights, or similar interests of the Borrower and
(iii) other than with respect to the letters of credit covered by a back to back
letter of credit issued hereunder on the Closing Date, the Parent and its
Subsidiaries shall have made arrangements reasonably satisfactory to the Agent
and the Arranger for the cancellation of any letters of credit issued for the
account of the Parent, Holdings or the Borrower and outstanding thereunder.

(c) Term Facility. Substantially concurrently with the satisfaction of the other
conditions precedent set forth in this Section 4.01(c), the Parent, Holdings,
and the Borrower shall have entered into the Term Facility and the Agent shall
have received a counterpart of the Intercreditor Agreement, signed by the
administrative agent under the Term Facility and acknowledged by the Loan
Parties party thereto.

(d) Fees. The Agent and the Lenders shall have received (i) all fees required to
be paid under the Fee Letter, and (ii) all reasonable out-of-pocket expenses for
which reasonably detailed invoices have been presented (including reasonable and
documented out-of-pocket fees, disbursements and other charges of counsel to the
Agent), in each case under this clause (ii) required to be paid pursuant to
Section 10.04 on or before the Closing Date.

(e) Closing and Solvency Certificate. The Agent shall have received a closing
and solvency certificate signed by the chief financial officer on behalf of the
Parent, substantially in the form of Exhibit F hereto.

(f) Lien Searches. The Agent shall have received the results of a recent lien
search in each of the jurisdictions in which Uniform Commercial Code financing
statements or other filings or recordations should be made to evidence or
perfect security interests in all assets of the Loan Parties, and such search
shall reveal no liens on any of the assets of the Loan Party, except for Liens
permitted by Section 7.01 or liens to be discharged (or requiring estoppel
letters) on or prior to the Closing Date.

(g) Legal Opinions. The Agent shall have received an executed legal opinion of
Kirkland & Ellis LLP, counsel to the Loan Parties, in form and substance
reasonably satisfactory to the Agent.

(h) Pledged Stock; Stock Powers; Pledged Notes. The Agent shall have received
(i) copies of the certificates representing the shares, if any, of Equity
Interests of Holdings and the Borrower and (to the extent required by the terms
of the Security Documents) each of the Borrower’s Subsidiaries pledged

 

-86-



--------------------------------------------------------------------------------

to the Agent pursuant to (and, in the case of the Equity Interests of any
Foreign Subsidiary (other than Excluded Subsidiaries), subject to the
limitations of) the Security Documents, together with an undated stock power for
each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) copies of each promissory note (if any) required to be
pledged to the Agent pursuant to the Security Documents endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof. The original certificates and notes shall have been delivered
to the Term Agent.

(i) Filings, Registrations and Recordings. Each document (including, without
limitation, any Uniform Commercial Code financing statement) required by the
Security Documents to be filed, registered or recorded in order to create in
favor of the Agent, for the benefit of the Secured Parties, a perfected Lien on
the Collateral described therein with the priority provided for in the Security
Documents, shall have been delivered to the Agent in proper form for filing,
registration or recordation and the Agent shall have received evidence
reasonably satisfactory to it that such filings have been made or have been
provided for.

(j) Insurance. Except as otherwise provided in Section 6.22 hereof, the Agent
shall have received insurance certificates satisfying the requirements of
Section 6.07.

(k) Pro Forma Balance Sheet; Financial Statements; Financial Plan. The Lenders
shall have received (i) the unaudited pro forma consolidated balance sheet of
the Parent and its consolidated Subsidiaries (the “Pro Forma Balance Sheet”),
certified by the Parent as having been prepared giving effect (as if such events
had occurred on such date) to (A) the loans to be made under the Term Facility
on the Closing Date and the use of the proceeds thereof, (B) the IPO and (C) the
payment of fees and expenses in connection with the foregoing; and (ii) the
financial statements of the Parent and its Subsidiaries referred to in
Section 5.01. The Pro Forma Balance Sheet shall have been prepared based upon
the best information available to the Parent as of the date of delivery thereof,
and present fairly in all material respects on a pro forma basis the estimated
financial position of the Parent and its consolidated Subsidiaries as at the end
of the fiscal quarter ending August 3, 2013, assuming that the events specified
in the preceding sentence had actually occurred at such date, and shall be so
certified by the Parent.

(l) Certificate of Representations and Warranties. The Agent shall have received
a certificate of representations and warranties covering all of the Loan
Parties, executed by a financial officer of the Borrower, substantially in the
form attached hereto as Exhibit G.

(m) Kellwood Collateral Access Agreement. The Agent shall have received a
Collateral Access Agreement executed by Kellwood in form and substance
satisfactory to the Agent.

(n) Excess Availability. After giving effect to all Letters of Credit to be
issued at, or immediately subsequent to, the establishment of the credit
facility contemplated hereby, Excess Availability shall be not less than
$10,000,000.

(o) Borrowing Base Certificate. The Agent shall have received a Borrowing Base
Certificate dated the Closing Date, relating to the Fiscal Month ended on
November 2, 2013, and executed by a Responsible Officer.

(p) No Material Adverse Effect. There shall have been no Material Adverse Effect
since February 2, 2013.

 

-87-



--------------------------------------------------------------------------------

(q) Separation of Cash Management. The Agent shall have received evidence
reasonably satisfactory to it of the termination of all links between the Loan
Parties’ deposit accounts and any deposit account maintained by Kellwood.

(r) Shared Services Agreement. The Shared Services Agreement shall be in full
force and effect.

(s) No Litigation. There shall exist no action, suit, investigation or
proceeding pending or, to the knowledge of the Loan Parties, threatened in
writing in any court or before any arbitrator or governmental authority in which
there is a reasonable possibility of a decision which would reasonably be
expected to have a Material Adverse Effect.

(t) IPO. The IPO shall have been consummated.

(u) Consents. Any consents or approvals required in connection with the
effectiveness of the IPO, the Term Facility, this Agreement and the other Loan
Documents shall have been obtained and shall be in full force and effect.

4.02 Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a Conversion of Committed Loans to
the other Type, or a continuation of LIBOR Rate Loans) and of each L/C Issuer to
issue each Letter of Credit is subject to the following conditions precedent:

(a) The representations and warranties of each Loan Party contained in Article V
or in any other Loan Document shall be true and correct in all material respects
on and as of the date of such Credit Extension, except (i) to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date, and (ii) in the case of any representation and warranty qualified
by materiality, they shall be true and correct in all respects.

(b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.

(c) The Agent and, if applicable, the L/C Issuer or the Swing Line Lender shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

(d) After giving effect to the Credit Extension requested to be made on any such
date and the use of proceeds thereof, no Overadvance shall exist.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a Conversion of Committed Loans to the other Type or a continuation of
LIBOR Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty by the Borrower that the conditions specified in
Section 4.02 have been satisfied on and as of the date of the applicable Credit
Extension. The conditions set forth in this Section 4.02 are for the sole
benefit of the Credit Parties but until the Required Lenders otherwise direct
the Agent to cease making Loans and issuing Letters of Credit, the applicable
Lenders will fund their Applicable Percentage of all Loans and L/C Advances and
participate in all Swing Line Loans and Letters of Credit whenever made or
issued, which are requested by the Borrower and which, notwithstanding the
failure of the Loan Parties to comply with the provisions of this Article IV,
are agreed to by the Agent, provided, however, the making of any such Loans or
the issuance of any Letters

 

-88-



--------------------------------------------------------------------------------

of Credit shall not be deemed a modification or waiver by any Credit Party of
the provisions of this Article IV on any future occasion or a waiver of any
rights or the Credit Parties as a result of any such failure to comply.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

To induce the Credit Parties to enter into this Agreement and to make Loans and
to issue Letters of Credit hereunder, each Loan Party represents and warrants to
the Agent and the other Credit Parties that:

5.01 Financial Condition.

(a) The (i) audited income statement of Vince for the fiscal years ending as at
January 29, 2011, January 28, 2012 and February 2, 2013, reported on by and
accompanied by an unqualified report from PricewaterhouseCoopers LLP, and
(ii) unaudited consolidated balance sheet of Vince as of April 27, 2013 and
August 3, 2013, and related consolidated statements of income and of cash flows
for the fiscal quarters ended on such dates present fairly in all material
respects the financial condition of Vince as at such dates, and the results of
its operations and its cash flows (as applicable) for the respective periods
then ended. All such financial statements, including the related schedules and
notes thereto and normal year end adjustments, have been prepared in accordance
with GAAP applied consistently throughout the periods involved (except as
approved by the aforementioned firm of accountants and disclosed therein and, in
the case of such unaudited financial statements, subject to normal year-end
adjustments and the absence of footnotes). Except as set forth on Schedule 5.01,
as of the Closing Date, none of Parent or its Subsidiaries (i) has any material
Guarantee Obligations, contingent liabilities or material liabilities for taxes,
or any long-term leases or unusual forward or long-term commitments, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction or other obligation in respect of derivatives, which are not
reflected in the most recent financial statements referred to in this paragraph
but which would in accordance with GAAP be so reflected in a consolidated
balance sheet of the Parent its Subsidiaries as of the Closing Date and (ii) is
party to any arrangement to pay principal or interest with respect to any
Indebtedness of any Person which is not reflected in the most recent financial
statements referred to in this paragraph, (x) which was incurred by the Parent
or any of its Subsidiaries or guaranteed by the Parent or any of its
Subsidiaries at any time or the proceeds of which are or were transferred to or
used by the Parent or any of its Subsidiaries and (y) the payments in respect of
which are intended to be made with the proceeds of payments to such Person by
the Parent or any of its consolidated Subsidiaries or with any Indebtedness or
Equity Interests issued by the Parent or any such Subsidiary.

5.02 No Change.

There has been no event, circumstance, development, change or effect since the
date of the Audited Financial Statement that has had a Material Adverse Effect.

5.03 Existence, Compliance with Requirements of Law.

Each of the Parent, Holdings, the Borrower and its Restricted Subsidiaries
(a) (i) is duly organized (or incorporated), validly existing and in good
standing (or, only where if applicable, the equivalent status in any foreign
jurisdiction) under the laws of the jurisdiction of its organization or
incorporation, (ii) has the corporate or organizational power and authority, and
the legal right, to own and operate its Property, to lease the Property it
operates as lessee and to conduct the business in which it is currently engaged
except, in each case, to the extent that any such failure to have such power,
authority or

 

-89-



--------------------------------------------------------------------------------

right would not reasonably be expected to have a Material Adverse Effect and
(iii) is duly qualified as a foreign corporation or limited liability company
and in good standing (where such concept is relevant) under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification except, in each case, to the extent
that the failure to be so qualified or in good standing (where such concept is
relevant) would not reasonably be expected to have a Material Adverse Effect and
(b) is in compliance with all applicable Requirements of Law except to the
extent that any such failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

5.04 Corporate Power; Authorization; Enforceable Obligations.

Each Loan Party has the corporate power and authority to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrower, to borrow hereunder. Each Loan Party has taken all necessary corporate
or other action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and, in the case of the Borrower, to authorize
the extensions of credit on the terms and conditions of this Agreement. Except
as would not reasonably be expected to have a Material Adverse Effect, no
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority is required in connection with the
extensions of credit hereunder or the execution, delivery, performance, validity
or enforceability of this Agreement or any of the other Loan Documents, except
(i) consents, authorizations, filings and notices, which consents,
authorizations, filings and notices have been obtained or, within any period set
forth in the relevant Security Document, will be obtained or made and are or
will be in full force and effect or the failure to obtain which would not
reasonably be expected to have a Material Adverse Effect, (ii) filings to
perfect the Liens created by the Security Documents, (iii) filings pursuant to
the Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.), in
respect of Accounts of the Parent and its Subsidiaries the Obligor in respect of
which is the United States of America or any department, agency or
instrumentality thereof, and (iv) the filings referred to in Section 5.17. Each
Loan Document has been duly executed and delivered on behalf of each Loan Party
that is a party thereto. This Agreement constitutes, and each other Loan
Document upon execution will constitute, a legal, valid and binding obligation
of each Loan Party that is a party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing.

5.05 No Legal Bar.

The execution, delivery and performance of this Agreement and the other Loan
Documents, the borrowings hereunder and the use of the proceeds thereof will not
(a) violate the organizational or governing documents of any of the Loan
Parties, (b) violate, in any material respect, any applicable Requirement of Law
or any material Contractual Obligation of the Parent, Holdings, the Borrower or
any of its Restricted Subsidiaries, or (c) result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any applicable Requirement of Law or any such Contractual Obligation
(other than Liens required to be granted in favor of the Agent and the Term
Agent pursuant to the Loan Documents).

5.06 No Material Litigation.

No litigation, proceeding or, to the knowledge of the Parent and the Borrower,
investigation of or before any arbitrator or Governmental Authority is pending
or, to the knowledge of the Parent and the

 

-90-



--------------------------------------------------------------------------------

Borrower, likely to be commenced within a reasonable time period against the
Parent, Holdings, the Borrower or any of its Restricted Subsidiaries or against
any of their Properties or revenues which, taken as a whole, (a) are material
and adverse with respect to any of the Loan Documents or (b) would reasonably be
expected to have a Material Adverse Effect.

5.07 No Default.

No Default or Event of Default has occurred and is continuing.

5.08 Ownership of Property; Liens.

Except as set forth in Schedule 5.08(a), each of the Parent, Holdings, the
Borrower and their respective Restricted Subsidiaries has good and marketable
title in fee simple to, or a valid leasehold interest in or in the case of real
property subject to a license, a right to use, all its real property, and good
title to, or a valid leasehold interest in or right to use, all its other
Property (other than Intellectual Property), in each case, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and none of such Property is subject to any Lien other than Liens
permitted by Section 7.01. Schedule 5.08(b) lists all real property which is
owned, leased or licensed to use by any Loan Party as of the Closing Date.

5.09 Intellectual Property.

Each of the Parent, Holdings, the Borrower and its respective Restricted
Subsidiaries owns, or has a valid license to use, all Intellectual Property
necessary for the conduct of its business as currently conducted free and clear
of all Liens, except for Liens permitted by Section 7.01 and except where the
failure to so own or have a license to use would not reasonably be expected to
have a Material Adverse Effect. To the Parent’s, Holdings’, and the Borrower’s
knowledge, no holding, injunction, decision or judgment has been rendered by any
Governmental Authority and none of the Parent, Holdings, the Borrower or any of
its Restricted Subsidiaries has entered into any settlement stipulation or other
agreement (except license agreements in the ordinary course of business) which
would cancel the validity of the Parent’s, Holdings’, the Borrower’s or any
Restricted Subsidiary’s rights in any Intellectual Property owned by the Parent,
Holdings’, the Borrower or any Restricted Subsidiary (the “Borrower Intellectual
Property”) in any respect that would reasonably be expected to have a Material
Adverse Effect. To the Parent’s, Holdings’ and the Borrower’s knowledge, no
pending claim has been asserted or threatened in writing by any Person
challenging the use by the Parent, Holdings, the Borrower or any Restricted
Subsidiaries of any Borrower Intellectual Property or the validity of any
Borrower Intellectual Property, except in each case as would not reasonably be
expected to have a Material Adverse Effect. To the Parent’s, Holdings’ and the
Borrower’s knowledge, the use of any Borrower Intellectual Property by the
Parent, Holdings, the Borrower or its Restricted Subsidiaries does not infringe
on the rights of any other Person in a manner that would reasonably be expected
to have a Material Adverse Effect. The Parent, Holdings, the Borrower and its
Restricted Subsidiaries have taken all commercially reasonable actions that in
the exercise of their reasonable business judgment should be taken to protect
the Borrower Intellectual Property, including Borrower Intellectual Property
that is confidential in nature, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

5.10 Taxes.

Each of the Parent, Holdings, the Borrower and each of its Restricted
Subsidiaries (i) has timely filed or caused to be filed all federal, state,
provincial, territorial and other Tax returns that are required to be filed by
it, and (ii) has duly and timely paid all Taxes shown to be due and payable on
said returns and

 

-91-



--------------------------------------------------------------------------------

all other Taxes, fees or other charges imposed on it or any of its Property,
assets, income, businesses and franchises by any Governmental Authority
responsible for administering Taxes (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which any reserves required in conformity with GAAP have been
provided on the books of the Parent, Holdings, the Borrower or such Restricted
Subsidiary, as the case may be), except in each case where the failure to do so
would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect. There are no current, proposed or, to the knowledge of
the Parent, Holdings, the Borrower or any of its Restricted Subsidiaries,
pending Tax assessments, deficiencies or audits against the Parent, Holdings,
the Borrower or any of its Restricted Subsidiaries, as the case may be, except
those that are currently being contested in good faith by appropriate
proceedings and with respect to which any reserves required in conformity with
GAAP have been provided on the books of the Parent, Holdings, the Borrower or
such Restricted Subsidiary, as the case may be, or that would not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

5.11 Federal Regulations.

No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for “buying” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U as now and
from time to time hereafter in effect or for any purpose that violates the
provisions of the regulations of the Federal Reserve Board. If requested by any
Lender (through the Agent) or the Agent, the Borrower will furnish to the Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1 referred to in Regulation U.

5.12 ERISA.

(a) Except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: neither a Reportable Event nor an
“accumulated funding deficiency” (within the meaning of Section 412(a) of the
Code or Section 302(a)(2) of ERISA) has occurred during the five-year period
prior to the date on which this representation is made with respect to any
Single Employer Plan, and each Plan has complied with the applicable provisions
of ERISA and the Code; no termination of a Single Employer Plan has occurred,
and no Lien in favor of the PBGC or a Single Employer Plan has arisen, during
such five-year period; the present value of all accrued benefits under each
Single Employer Plan (based on those assumptions used to fund such Single
Employer Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Single Employer Plan allocable to such accrued benefits; none of
the Parent, Holdings, the Borrower nor any of its Restricted Subsidiaries has
had (or reasonably expects to have) a complete or partial withdrawal from any
Multiemployer Plan that has resulted or would reasonably be expected to result
in a liability under ERISA and, to the knowledge of the Parent and the Borrower,
no Multiemployer Plan is in Reorganization or Insolvent.

(b) the Parent, Holdings, the Borrower and its Restricted Subsidiaries have not
incurred, and do not reasonably expect to incur, any liability under ERISA or
the Code with respect to any plan within the meaning of Section 3(3) of ERISA
which is subject to Title IV of ERISA that is maintained by a Commonly
Controlled Entity (other than the Parent, Holdings, the Borrower and its
Restricted Subsidiaries) (a “Commonly Controlled Plan”) merely by virtue of
being treated as a single employer under Title IV of ERISA with the sponsor of
such plan that would reasonably be likely to have a Material Adverse Effect and
result in a direct obligation of the Parent, Holdings, the Borrower and its
Restricted Subsidiaries to pay money.

 

-92-



--------------------------------------------------------------------------------

(c) With respect to any Pension Plan under the laws of any foreign jurisdiction,
none of the following events or conditions exists and is continuing that, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect: (a) substantial non-compliance with its terms and with
the requirements of any and all applicable laws, statutes, rules, regulations
and orders; (b) failure to be maintained, where required, in good standing with
applicable regulatory authorities; (c) any obligation of the Parent or its
Subsidiaries in connection with the termination or partial termination of, or
withdrawal from, any such foreign plan; (d) any Lien on the property of the
Parent or its Subsidiaries in favor of a Governmental Authority as a result of
any action or inaction regarding such a foreign plan; (e) for each such foreign
plan which is a funded or insured plan, failure to be funded or insured on an
ongoing basis to the extent required by applicable non-U.S. law (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities); (f) any facts that, to the best
knowledge of the Parent or any of its Subsidiaries, exist that would reasonably
be expected to give rise to a dispute and any pending or threatened disputes
that, to the best knowledge of the Parent or any of its Subsidiaries, would
reasonably be expected to result in a material liability to the Parent or any of
its Subsidiaries concerning the assets of any such foreign plan (other than
individual claims for the payment of benefits); and (g) failure to make all
contributions in a timely manner to the extent required by applicable non-U.S.
law.

5.13 Investment Company Act.

No Loan Party is an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.

5.14 Subsidiaries.

(a) The Subsidiaries listed on Schedule 5.14 constitute all the Subsidiaries of
the Parent at the Closing Date. Schedule 5.14 sets forth as of the Closing Date
the name and jurisdiction of incorporation of each Subsidiary and, as to each
Subsidiary, the percentage of each class of Equity Interests owned by any Loan
Party and the designation of such Subsidiary as a Restricted Subsidiary or an
Unrestricted Subsidiary. There are no Excluded Subsidiaries as of the Closing
Date.

(b) As of the Closing Date, except as set forth on Schedule 5.14, there are no
outstanding subscriptions, options, warrants, calls, rights or other agreements
or commitments of any nature relating to any Equity Interests of the Borrower or
any of its Restricted Subsidiaries.

5.15 Environmental Compliance.

Other than exceptions to any of the following that would not reasonably be
expected to have a Material Adverse Effect: none of the Parent, the Borrower or
any of its Restricted Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law for the operation of the
business; or (ii) has become subject to any Environmental Liability.

5.16 Accuracy of Information, etc.

No statement or information (excluding the projections and pro forma financial
information referred to below and information of a general economic or general
industry nature) contained in this Agreement, any other Loan Document or any
certificate furnished to the Agent or the Lenders or any of them, by or on
behalf of any Loan Party for use in connection with the transactions
contemplated by this Agreement or the other Loan Documents when taken as a
whole, contained as of the date such statement,

 

-93-



--------------------------------------------------------------------------------

information, or certificate was so furnished, any untrue statement of a material
fact or omitted to state a material fact necessary in order to make the
statements contained herein or therein not materially misleading in light of the
circumstances under which such statements contained therein. The projections and
pro forma financial information contained in the materials referenced above are
based upon good faith estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact, that such financial information is subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Loan Parties, that no assurance can be given that the projected results will be
realized, and that actual results during the period or periods covered by such
projections and financial information may differ significantly from the
projected results set forth therein by a material amount. There is no fact known
to any Loan Party that could reasonably be expected to have a Material Adverse
Effect that has not been expressly disclosed herein, in the other Loan Documents
or in any other documents, certificates and statements furnished to the Agent
and the Lenders for use in connection with the transactions contemplated hereby
and by the other Loan Documents.

5.17 Security Documents.

(a) The Security Documents are effective to create in favor of the Agent for the
benefit of the Secured Parties referred to therein, a legal, valid and
enforceable security interest (except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law) and the implied covenants of good faith and fair dealing) in the
Collateral described therein (including any proceeds of any item of Collateral)
to the extent required by the Security Documents. In the case of (i) the Pledged
Securities described in the Security Agreement, when any stock certificates or
notes, as applicable, representing such Pledged Securities are delivered to the
Term Agent (as agent for the Agent pursuant to the Intercreditor Agreement) and
(ii) the other Collateral described in the Security Documents, when financing
statements in appropriate form are filed, within the time periods (if any)
required by applicable law, in the offices specified on Schedule 5.17 (which
financing statements have been duly completed and executed (as applicable) and
delivered to the Agent) and such other filings as are specified on Schedule 5.17
are made, the Agent shall have a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in such Collateral
(including any proceeds of any item of Collateral) (to the extent a security
interest in such Collateral can be perfected through the filing of financing
statements in the offices specified on Schedule 5.17 and the filings specified
on Schedule 5.17, and through the delivery of the Pledged Securities required to
be delivered on the Closing Date), as security for the Obligations, in each case
prior and superior in right to any other Person (except (i) Liens in favor of
the Term Agent, (ii) in the case of Collateral other than Pledged Securities,
Liens permitted by Section 7.01 and (iii) Liens having priority by applicable
Requirements of Law) to the extent required by the Security Documents.

(b) Upon the execution and delivery of any Mortgage to be executed and delivered
pursuant to Section 4.01(m) and Section 6.11(b), such Mortgage shall be
effective to create in favor of the Agent for the benefit of the Secured Parties
a legal, valid and enforceable Lien on the mortgaged property described therein
and proceeds thereof; and when such Mortgage is filed in the recording office
designated by the Borrower, such Mortgage shall constitute a fully perfected
Lien on, and security interest in, all right, title and interest of the Loan
Parties in such mortgaged property and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than the Term Agent, Liens
permitted by Section 7.01, or other encumbrances or rights permitted by the
relevant Mortgage).

 

-94-



--------------------------------------------------------------------------------

5.18 Solvency.

After giving effect to the transactions contemplated by this Agreement, and
before and after giving effect to each Credit Extension, the Loan Parties, on a
Consolidated basis, are and will be Solvent.

5.19 Senior Indebtedness.

All Borrowings permitted under this Agreement are, and when incurred or issued
will be, permitted under (and shall give rise to no breach or violation of) the
Term Facility any other Junior Indebtedness or any Permitted Amendment or
Refinancing of any of the foregoing (or under the definitive documentation
relating thereto).

5.20 Labor Matters.

There are no strikes or other labor disputes against the Parent, Holdings, the
Borrower or any of its Restricted Subsidiaries pending or, to the knowledge of
the Parent or the Borrower, threatened that (individually or in the aggregate)
could reasonably be expected to have a Material Adverse Effect. Hours worked by
and payment made to employees of the Parent, Holdings, the Borrower and its
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable Requirement of Law dealing with such matters that
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect. All payments due from the Parent, Holdings, the
Borrower or any of its Restricted Subsidiaries on account of employee health and
welfare insurance that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect if not paid have been paid or accrued
as a liability on the books of the Parent, Holdings, the Borrower or the
relevant Restricted Subsidiary.

5.21 Regulation H. No Mortgage encumbers improved real property that is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

5.22 Anti-Money Laundering and Economic Sanctions Laws.

(a) No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or,
to the knowledge of senior management of each Loan Party, Affiliate (i) has
violated or is in violation of any applicable Anti-Money Laundering Law or
(ii) has engaged or engages in any transaction, investment, undertaking or
activity that conceals the identity, source or destination of the proceeds of
the Loans from any category of offenses designated in any applicable law,
regulation or other binding measure implementing the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organization for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party, none of its Affiliates and none of the respective
officers, directors, brokers or agents of such Loan Party, such Subsidiary or,
to the knowledge of senior management of each Loan Party, such Affiliate that is
acting or benefiting in any capacity in connection with the Loans is an
Embargoed Person.

(c) Except as otherwise authorized by OFAC, to the extent applicable to such
Person, no Loan Party, none of its Subsidiaries and, to the knowledge of senior
management of each Loan Party,

 

-95-



--------------------------------------------------------------------------------

none of its Affiliates and none of the respective officers, directors, brokers
or agents of such Loan Party, such Subsidiary or, to the knowledge of senior
management of each Loan Party, such Affiliate acting or benefiting in any
capacity in connection with the Loans (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Embargoed Person, (ii) deals in, or otherwise engages in any
transaction related to, any property or interests in property blocked pursuant
to any applicable Economic Sanctions Laws or (iii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the applicable prohibitions set
forth in any Economic Sanctions Laws.

5.23 Insurance.

The properties of the Loan Parties and the Restricted Subsidiaries are insured
with financially sound and reputable insurance companies (after giving effect to
any self-insurance compatible with the following standards), in such amounts,
with such deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption, property damage
and directors and officers liability insurance) as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the Loan Parties or the applicable Restricted Subsidiary
operates. Schedule 5.24 sets forth a description of all insurance maintained by
or on behalf of the Loan Parties and the Restricted Subsidiaries as of the
Closing Date. As of the Closing Date, each insurance policy listed on Schedule
5.24 is in full force and effect and all premiums in respect thereof that are
due and payable have been paid.

5.24 Deposit Accounts; Credit Card Arrangements.

(a) Annexed hereto as Schedule 5.25(a) is a list of all DDAs maintained by the
Loan Parties as of the Closing Date, which Schedule includes, with respect to
each DDA (i) the name and address of the depository; (ii) the account number(s)
maintained with such depository; (iii) a contact person at such depository,
(iv) the identification of each Blocked Account Bank, and (v) whether such DDA
is an Excluded DDA or a Retail DDA, if applicable.

(b) Annexed hereto as Schedule 5.25(b) is a list of all agreements as of the
Closing Date to which any Loan Party is a party with respect to the processing
and/or payment to such Loan Party of the proceeds of any credit card charges and
debit card charges for sales made by such Loan Party.

5.25 Shared Services Agreement.

The Shared Services Agreement is in full force and effect (except to extent that
each of the services to be provided by Kellwood under the Shared Services
Agreement are no longer necessary to the successful operation of the Loan
Parties or are now being performed by one or more other Persons) and both of the
Borrower and Kellwood have performed, and are performing, all material
obligations required to be performed thereunder.

 

-96-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

Until the Payment in Full of the Obligations, each Loan Party shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, and 6.03)
cause each Restricted Subsidiary to:

6.01 Financial Statements.

Furnish to the Agent for delivery to each Lender (which may be delivered via
posting on Intralinks):

(a) within 120 days after the end of each Fiscal Year of the Parent, commencing
with the Fiscal Year ending on or around February 1, 2014, (x) a copy of the
audited consolidated balance sheet of Parent, Holdings, the Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related audited
consolidated statements of income and of cash flows for such Fiscal Year,
setting forth in each case in comparative form the figures as of the end of and
for the previous Fiscal Year, reported on by independently certified public
accountants of nationally recognized standing, and (y) an opinion of such
Registered Public Accounting Firm independently assessing Loan Parties’ internal
controls over financial reporting in accordance with Item 308 of SEC Regulation
S-K, PCAOB Auditing Standard No. 2, and Section 404 of Sarbanes-Oxley expressing
a conclusion that contains no statement that there is a material weakness in
such internal controls;

(b) as soon as available, but in any event not later than 60 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Parent,
commencing with the Fiscal Quarter ending on or around November 2, 2013
(provided, that for the Fiscal Quarter ending on or around November 2, 2013,
such financial statements shall be due within the time period prescribed by the
SEC reporting requirements), the unaudited consolidated balance sheet of the
Parent, Holdings, the Borrower and its Restricted Subsidiaries as at the end of
such Fiscal Quarter and the related unaudited consolidated statements of income
and of cash flows for such Fiscal Quarter and the portion of the Fiscal Year
through the end of such Fiscal Quarter, setting forth in each case in
comparative form (i) the figures as of the end of and for the corresponding
period in the previous Fiscal Year, and (ii) the figures for such period set
forth in the projections delivered pursuant to Section 6.02(d) hereof, in each
case, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments and the lack of notes);

(c) as soon as available, but in any event not later than 30 days after the end
of each Fiscal Month of each Fiscal Year of the Parent upon the occurrence and
during the continuation of a Monthly Reporting Event, the unaudited consolidated
balance sheet of the Parent, Holdings, the Borrower and its Restricted
Subsidiaries as at the end of such Fiscal Month and the related unaudited
consolidated statements of income and of cash flows for such Fiscal Month and
the portion of the Fiscal Year through the end of such Fiscal Month, setting
forth in each case in comparative form (i) the figures as of the end of and for
the corresponding period in the previous Fiscal Year, and (ii) the figures for
such period set forth in the projections delivered pursuant to Section 6.02(d)
hereof, in each case, certified by a Responsible Officer as being fairly stated
in all material respects (subject to normal year-end audit adjustments and the
lack of notes); and

(d) all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein and except, in the case of the financial statements
referred to in clauses (b) and (c), for customary year-end adjustments and the
absence of footnotes);

If the Parent has filed (within the time period required above) a Form 10-Q or
10-K, as applicable, with the SEC for any fiscal quarter or fiscal year
described above, then to the extent that such quarterly or annual report on Form
10-Q or 10-K contains any of the foregoing items, the Lenders will accept such
Form 10-Q or 10-K in lieu of such items ; provided that such filings shall be
delivered to the Agent and each Lender in the same manner as set forth below.
Documents required to be delivered pursuant to this Section 6.01 may be
delivered by posting such documents electronically with notice of

 

-97-



--------------------------------------------------------------------------------

such posting to the Agent and each Lender and if so posted, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s’ website on the Internet at the
website address listed on Schedule 10.02, or (ii) on which such documents are
posted on the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Agent have been granted access
(whether a commercial, third-party website or whether sponsored by the Agent).

6.02 Certificates; Other Information.

Furnish to the Agent, in form and detail reasonably, satisfactory to the Agent,
for delivery to each Lender, or, in the case of clause (i), to the relevant
Lender:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of the independent certified public accountants
of the Parent in customary form reporting on such financial statements stating
that in making the examination necessary therefor no knowledge was obtained of
any Default or Event of Default, except as specified in such certificate (which
certificate may be limited to the extent required by accounting rules or
guidelines and will not be required if such accountants no longer provide such
certificates to its customers (or their lenders) generally);

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.01 or immediately upon the occurrence of a Covenant Compliance Event,
(i) a certificate of a Responsible Officer on behalf of the Parent stating that
such Responsible Officer has obtained no knowledge of any Default or Event of
Default except as specified in such certificate and (ii) (x) if applicable for
such period, a Compliance Certificate containing all information and
calculations necessary for determining compliance by the Parent, Holdings, the
Borrower and its Restricted Subsidiaries with the provisions of Section 7.18 as
of the last day of the Fiscal Month, Fiscal Quarter or Fiscal Year of the
Parent, as the case may be, and (y) to the extent not previously disclosed to
the Agent, a description of any new Subsidiary and a listing of any new
registrations, and applications for registration, of Intellectual Property
acquired or made by any Loan Party since the date of the most recent list
delivered pursuant to this clause (y) (or, in the case of the first such list so
delivered, since the Closing Date);

(c) on the fifteenth (15) Business Day after the end of each Fiscal Month (or,
if such day is not a Business Day, on the next succeeding Business Day), or more
frequently at the Borrower’s discretion (but in any event not more frequently
than twice a month), a Borrowing Base Certificate showing the Borrowing Base as
of the close of business as of the last day of the immediately preceding Fiscal
Month, each Borrowing Base Certificate to be certified as complete and correct
in all material respects by a Responsible Officer of the Borrower; provided that
at any time that an Accelerated Borrowing Base Delivery Event has occurred and
is continuing, such Borrowing Base Certificate shall be delivered on Wednesday
of each week (or, if Wednesday is not a Business Day, on the next succeeding
Business Day), as of the close of business on the immediately preceding
Saturday;

(d) as soon as available, but in any event not later than 90 days after the end
of each Fiscal Year of the Parent (commencing with the Fiscal Year ending on or
nearest to February 1, 2014), a detailed consolidated budget for the following
fiscal year (including a projected consolidated balance sheet of the Parent,
Holdings, the Borrower and its Subsidiaries and the related consolidated
statements of projected cash flow and projected income, together with a
projection of the Borrowing Base and Excess Availability, in each case prepared
on a month by month basis);

 

-98-



--------------------------------------------------------------------------------

(e) promptly upon delivery thereof to the Parent, Holdings or the Borrower and
to the extent permitted, copies of any accountants’ letters addressed to its
Board of Directors (or any committee thereof);

(f) promptly after the same are sent, copies of all financial statements and
reports that the Parent, Holdings or the Borrower sends to the holders of any
class of its debt securities or public equity securities (except for materials
sent solely to Permitted Investors) and, promptly after the same are filed,
copies of all financial statements and reports that the Parent, Holdings or the
Borrower may make to, or file with, the SEC, in each case to the extent not
already provided pursuant to Section 6.01 or any other clause of this
Section 6.02;

(g) the financial and collateral reports described on Schedule 6.02 hereto, at
the times set forth in such Schedule;

(h) promptly, such additional financial and other information as the Agent (for
its own account or upon the reasonable request from any Lender) may from time to
time reasonably request; and

(i) concurrently with the delivery of any financial statements pursuant to
Section 6.01, a copy of management’s discussion and analysis with respect to
such financial statements in the form included with the Parent’s financial
reporting to the SEC.

Documents required to be delivered pursuant to Section 6.01(a), (b)(b), or
(c) or Section 6.02(d) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent).

The Loan Parties hereby acknowledge that (a) the Agent and/or the Arranger will
make available to the Lenders and the L/C Issuer materials and/or information
provided by or on behalf of the Loan Parties hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debt Domain, IntraLinks,
Syndtrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Loan Parties or
their securities) (each, a “Public Lender”). The Loan Parties hereby agree that
they will use commercially reasonable efforts to identify that portion of the
Borrower Materials that may be distributed to the Public Lenders and that
(w) all such Borrower Materials shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Loan Parties shall be deemed to have authorized the Agent, the
Arranger, the L/C Issuer and the Lenders to treat such Borrower Materials as not
containing any material non-public information (although it may be sensitive and
proprietary) with respect to the Loan Parties or their securities for purposes
of United States Securities Laws (provided, however, that to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (z) the Agent and the Arranger shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

 

-99-



--------------------------------------------------------------------------------

6.03 Notices.

Promptly upon a Responsible Officer of the Parent or any Loan Party obtaining
knowledge thereof, give notice to the Agent of:

(a) of the occurrence of any Default or Event of Default;

(b) any litigation, investigation or proceeding which may exist at any time
between the Parent, the Borrower or any of its Restricted Subsidiaries and any
other Person, that in either case, could reasonably be expected to have a
Material Adverse Effect;

(c) the following events, that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect, as soon as possible
and in any event within 30 days after the Parent, the Borrower or any of its
Restricted Subsidiaries knows thereof, as applicable: (i) the occurrence of any
Reportable Event with respect to any Single Employer Plan, a failure to make any
required contribution to a Single Employer Plan, the creation of any Lien in
favor of the PBGC or a Single Employer Plan or any withdrawal from, or the
termination or partial termination, Reorganization or Insolvency of any
Multiemployer Plan, (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Parent or any Commonly Controlled Entity or any
Multiemployer Plan with respect to the withdrawal from, or the termination or
partial termination, Reorganization or Insolvency of, any Plan, or (iii) the
occurrence of any similar events with respect to a Commonly Controlled Plan,
that would reasonably be likely to result in a direct obligation of the Parent,
the Borrower or any of its Restricted Subsidiaries to pay money;

(d) the occurrence of any default under the Shared Services Agreement or the Tax
Receivable Agreement;

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect;

(f) the acquisition of any Property after the Closing Date in which the Agent
does not already have a perfected security interest and in which a security
interest is required to be created or perfected pursuant to Section 6.11;

(g) of any casualty or other insured damage to any material portion of the ABL
Priority Collateral or the commencement of any action or proceeding for the
taking of any interest in a material portion of the ABL Priority Collateral
under power of eminent domain or by condemnation or similar proceeding or if any
material portion of the ABL Priority Collateral is damaged or destroyed;

(h) the occurrence of any default or event of default under the Term Facility;

(i) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof;

(j) of the filing of any Lien for unpaid Taxes against any Loan Party in excess
of $2,500,000;

(k) of any failure by any Loan Party to pay rent (which failure continues for
more than ten (10) days following the day on which such rent first came due) at
(i) any of the Loan Parties’ distribution centers, fulfillment centers or
warehouses; (ii) ten percent (10%) or more of such Loan Party’s Store locations
or any of such Loan Party’s other locations if such failure would be reasonably
likely to result in a Material Adverse Effect;

 

-100-



--------------------------------------------------------------------------------

(l) of any change in: (i) any Loan Party’s legal name; (ii) the location of any
Loan Party’s chief executive office or its principal place of business or any
office in which it maintains books or records relating to Collateral; (iii) any
Loan Party’s organizational form (e.g., corporation, limited liability company,
partnership, etc.) or jurisdiction of incorporation or formation; or (iv) any
Loan Party’s Federal Taxpayer Identification Number, in each case no later than
10 days before the occurrence of such change (or such lesser period as agreed to
by the Agent in its Permitted Discretion); and

(m) of the movement of Collateral with a value in excess of $500,000 in the
aggregate to a location not previously disclosed to the Agent (including the
establishment of any new office or facility but excluding Collateral out for
repair and, for the avoidance of doubt, Collateral in transit between locations
previously disclosed to the Agent) no later than 30 days after taking such
action (or such later time as agreed to by the Agent in its Permitted
Discretion).

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Parent, the Borrower or the relevant Restricted
Subsidiary has taken or proposes to take with respect thereto.

6.04 Payment of Obligations.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all its material Taxes, governmental assessments
and governmental charges, except (i) where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
required in conformity with GAAP with respect thereto have been provided on the
books of the Parent, Holdings, the Borrower or its Subsidiaries, as the case may
be, and such contest effectively suspends collection of the contested obligation
and enforcement of any Lien securing such obligation, or (ii) to the extent that
failure to pay or satisfy such obligations could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect. Nothing contained
herein shall be deemed to limit the rights of the Agent with respect to
determining Reserves pursuant to this Agreement.

6.05 Preservation of Existence, Etc.

(a) (i) Preserve, renew and keep in full force and effect its corporate or other
existence and (ii) take all reasonable action to maintain all rights (other than
Intellectual Property rights, the maintenance of which is addressed in
Section 6.06(c)), privileges and franchises necessary or desirable in the normal
conduct of its business, except, in each case, as otherwise permitted by
Section 7.04 or except, in the case of clause (ii) above, to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (b) comply with all applicable Requirement of Law except to the
extent that failure to comply therewith could not, in the aggregate, reasonably
be expected to have a Material Adverse Effect.

6.06 Maintenance of Properties.

(a) Maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in reasonably good working order and
condition, ordinary wear and tear excepted; and

(b) Take all commercially reasonable and necessary steps, including, in any
proceeding before the United States Patent and Trademark Office or the United
States Copyright Office to maintain and pursue each application (and to obtain
the relevant registration) and to maintain each

 

-101-



--------------------------------------------------------------------------------

registration of the Borrower Intellectual Property, including, filing of
applications for renewal, affidavits of use and affidavits of incontestability,
except in each case to the extent that failure to do so would not reasonably be
expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance.

(a) Maintain insurance with financially sound and reputable insurance companies
insurance on all its material Property in at least such amounts and against at
least such risks (but including in any event public liability, product liability
and business interruption) as are usually insured against in the same general
area by companies engaged in the same or a similar business. All such insurance
shall, to the extent customary (but in any event, not including business
interruption insurance and personal injury insurance) (i) provide that no
cancellation thereof shall be effective until at least 10 days after receipt by
the Agent of written notice thereof and (ii) name the Agent as insured party or
loss payee.

(b) If any portion of any Property subject to a Mortgage is at any time located
in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Agent evidence of such compliance in form and substance reasonably
acceptable to the Agent.

(c) (i) Cause fire and extended coverage policies maintained with respect to any
Collateral to be endorsed or otherwise amended to include (A) a non-contributing
mortgage clause (regarding improvements to real estate) and lenders’ loss
payable clause (regarding personal property), in form and substance reasonably
satisfactory to the Agent, which endorsements or amendments shall provide that
the insurer shall pay all proceeds otherwise payable to the Loan Parties under
the policies directly to the Agent, (B) a provision to the effect that none of
the Loan Parties, Credit Parties or any other Person shall be a co-insurer and
(C) such other provisions as the Agent may reasonably require from time to time
to protect the interests of the Credit Parties, (ii) cause commercial general
liability policies to be endorsed to name the Agent as an additional insured,
(iii) cause business interruption policies to name the Agent as a loss payee,
and (iv) cause each such policy referred to in this Section 6.07 to also provide
that it shall not be canceled, modified or not renewed (A) by reason of
nonpayment of premium except upon not less than ten (10) days’ prior written
notice thereof by the insurer to the Agent (giving the Agent the right to cure
defaults in the payment of premiums) or (B) for any other reason except upon not
less than thirty (30) days’ prior written notice thereof by the insurer to the
Agent.

(d) Deliver to the Agent, prior to the cancellation, modification materially
adverse to the Lenders or non-renewal of any such policy of insurance, notice of
such cancellation, modification or non-renewal and, if requested by the Agent, a
copy of a renewal or replacement policy (or other evidence of renewal of a
policy previously delivered to the Agent, including an insurance binder)
together with evidence reasonably satisfactory to the Agent of payment of the
premium therefor

 

-102-



--------------------------------------------------------------------------------

6.08 Compliance with Requirements of Laws.

Comply in all material respects with the Requirements of Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except if the failure to comply therewith could not reasonably be expected
individually or in the aggregate to have a Material Adverse Effect.

6.09 [Reserved].

6.10 Inspection Rights.

(a) (i) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all applicable Requirement of Law shall be
made of all material dealings and transactions in relation to its business and
activities, (ii) permit representatives of any Lender to visit and inspect any
of its properties (in the case of any real property lease, to the extent
permitted in the relevant lease agreement) and examine and make abstracts from
any of its books and records upon reasonable prior notice and during normal
business hours (provided that such visits shall be coordinated by the Agent),
(iii) permit representatives of any Lender to have reasonable discussions
regarding the business, operations, properties and financial and other condition
of the Parent, Holdings, the Borrower and its Restricted Subsidiaries with
officers and employees of the Parent, Holdings, the Borrower and its Restricted
Subsidiaries, and (provided that any Lender shall coordinate any request for
such discussions through the Agent), (iv) permit representatives of the Agent to
have reasonable discussions regarding the business, operations, properties and
financial and other condition of the Parent, Holdings, the Borrower and its
Restricted Subsidiaries with its independent certified public accountants;
provided that a Responsible Officer of the Parent or the Borrower shall be
present during such discussion and any such discussions with the Parent’s
independent certified public accountants at the Parent’s expense shall, except
while an Event of Default has occurred and is continuing, be limited to one
meeting per calendar year; provided, however, that when an Event of Default
exists the Agent (or any of its representatives or independent contractors) may
do any of the foregoing at the expense of the Loan Parties at any time during
normal business hours with reasonable prior notice.

(b) Upon the request of the Agent after reasonable prior written notice, permit
the Agent or professionals (including investment bankers, consultants,
accountants, lawyers and appraisers) retained by the Agent to conduct commercial
finance examinations and inventory appraisals, including, without limitation, of
(i) the Borrower’s practices in the computation of the Borrowing Base and
(ii) the assets included in the Borrowing Base and related financial information
such as, but not limited to, sales, gross margins, payables, accruals and
reserves. Subject to the immediately succeeding sentence, the Loan Parties shall
pay the reasonable and documented out-of-pocket fees and expenses of the Agent
and such professionals with respect to such examinations and inventory
appraisals. The Agent may conduct (A) one (1) commercial finance examination and
one (1) inventory appraisal in any twelve month period at the Borrower’s
expense, provided that, in the event that Excess Availability is less than 25%
of the Loan Cap for longer than three (3) consecutive Business Days, the Agent
may undertake two (2) commercial finance examinations and two (2) inventory
appraisals in any twelve month period at the Borrower’s expense, and (B) one
(1) additional commercial finance examination and one (1) additional inventory
appraisal in any twelve month period as the Agent may require at the expense of
the Lenders, and (C) additional commercial finance examinations and inventory
appraisals as the Agent may require in its reasonable discretion if a Specified
Event of Default has occurred and is continuing, at the expense of the Borrower.

6.11 Additional Collateral and Additional Loan Parties. (a) With respect to any
Property (other than Excluded Property (as defined in the Security Documents))
located in the United States acquired after the Closing Date by any Loan Party
(other than (x) any interests in real property and any Property described in
paragraph (b) of this Section 6.11, (y) any Property subject to a Lien expressly

 

-103-



--------------------------------------------------------------------------------

permitted by Section 7.01(g) and (z) Instruments, Certificated Securities,
Securities and Chattel Paper, which are referred to in the last sentence of this
paragraph (a)) as to which the Agent for the benefit of the Secured Parties does
not have a perfected Lien, promptly (i) give notice of such Property to the
Agent and execute and deliver to the Agent such amendments to the Security
Documents or such other documents as the Agent reasonably requests to grant to
the Agent for the benefit of the Secured Parties a security interest in such
Property and (ii) take all actions reasonably requested by the Agent to grant to
the Agent for the benefit of the Secured Parties a perfected security interest
(to the extent required by the Security Documents and with the priority required
hereunder) in such Property (with respect to Property of a type owned by a Loan
Party as of the Closing Date to the extent the Agent for the benefit of the
Secured Parties, has a perfected security interest in such Property as of the
Closing Date), including, without limitation, if applicable, the filing of
Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Security Documents or by law or as may be reasonably requested
by the Agent. Any Instrument, Certificated Security (other than in respect of
the Equity Interests of any Subsidiary to the extent that the delivery of
certificates representing such Equity Interests are not otherwise required to be
delivered pursuant to clause (c) or (d) below), Security or Chattel Paper in
excess of $500,000 shall be promptly delivered to the Agent indorsed in a manner
reasonably satisfactory to the Agent to be held as Collateral pursuant to the
relevant Security Document.

(b) With respect to any fee interest in any real property located in the United
States having a value (together with improvements thereof) of at least
$2,000,000 acquired after the Closing Date by any Loan Party (other than any
such real property subject to a Lien expressly permitted by Section 7.01(g)),
(i) give notice of such acquisition to the Agent and execute and deliver a first
priority Mortgage (subject to Liens permitted by Section 7.01) in favor of the
Agent for the benefit of the Secured Parties, covering such real property
(provided that no Mortgage nor survey shall be obtained if the Agent determines
in consultation with the Borrower that the costs of obtaining such Mortgage or
survey are excessive in relation to the value of the security to be afforded
thereby), (ii) provide the Lenders with (1) a lenders’ title insurance policy
with extended coverage covering such real property in an amount at least equal
to the purchase price of such real property (or such other amount as shall be
reasonably specified by the Agent) as well as (2) “Life-of-Loan” flood hazard
determination (together with an executed notice to the Borrower) and evidence of
flood insurance, if applicable and (3) a current ALTA survey thereof, together
with a surveyor’s certificate unless the title insurance policy referred to
above shall not contain an exception for any matter shown by a survey (except to
the extent an existing survey has been provided and specifically incorporated
into such title insurance policy) and shall include all reasonably requested
survey-related endorsements, each in form and substance reasonably satisfactory
to the Agent, and (iii) deliver to the Agent legal opinions relating to the
matters described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Agent.

(c) With respect to any new Domestic Subsidiary that is a Material Subsidiary
(and is not an Unrestricted Subsidiary) created or acquired after the Closing
Date (which, for the purposes of this paragraph, shall include (x) any
previously non-wholly owned Domestic Subsidiary that becomes wholly owned and is
a Material Subsidiary (and is not an Unrestricted Subsidiary) and (y) any
Domestic Subsidiary that was previously an Immaterial Subsidiary or an
Unrestricted Subsidiary and becomes a Material Subsidiary (and is not an
Unrestricted Subsidiary) or a Restricted Subsidiary, as applicable) by any Loan
Party, promptly (i) give notice of such acquisition or creation to the Agent
and, if requested by the Agent, execute and deliver to the Agent such amendments
to the Security Documents or such other documents as the Agent reasonably deems
necessary to grant to the Agent for the benefit of the Secured Parties a
perfected security interest (to the extent required by the Security Documents
and with the priority required hereby) in the Equity Interests of such new
Subsidiary that is owned by such Loan Party, (ii) deliver to the Agent copies
the certificates, if any, representing such

 

-104-



--------------------------------------------------------------------------------

Equity Interests, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party (with originals to be
delivered to the Term Agent), and (iii) if such new Subsidiary is a wholly owned
Domestic Subsidiary (and is not an Unrestricted Subsidiary or an Immaterial
Subsidiary), cause such new Subsidiary (A) to provide a Facility Guaranty and
become a party to the Security Documents and (B) to take such actions necessary
or advisable to grant to the Agent for the benefit of the Secured Parties a
perfected security interest (to the extent required by the Security Documents
and with the priority required hereby) in the Collateral described in the
Security Documents with respect to such new Subsidiary (to the extent the Agent,
for the benefit of the Secured Parties, has a perfected security interest in the
same type of Collateral as of the Closing Date), including, without limitation,
if applicable, the filing of Uniform Commercial Code financing statements in
such jurisdictions as may be required by the Security Documents or by law or as
may be reasonably requested by the Agent.

(d) With respect to any new first tier Foreign Subsidiary that is a Material
Subsidiary (and is not an Unrestricted Subsidiary) created or acquired after the
Closing Date (which, for the purposes of this paragraph, shall include any
first-tier Foreign Subsidiary that previously was an Immaterial Subsidiary or an
Unrestricted Subsidiary and becomes a Material Subsidiary or a Restricted
Subsidiary, as applicable) by any Loan Party, promptly (i) give notice of such
acquisition or creation to the Agent and, if requested by the Agent, execute and
deliver to the Agent such amendments to the Security Documents or such other
documents as the Agent deems necessary or reasonably advisable in order to grant
to the Agent, for the benefit of the Secured Parties, a perfected security
interest (to the extent required by the Security Documents and with the priority
required hereby) in the Equity Interests of such new Subsidiary that is owned by
such Loan Party (provided that in no event shall more than 65% of the total
outstanding voting Equity Interests of any Foreign Subsidiary be required to be
so pledged except to the extent such Foreign Subsidiary is a Loan Party
hereunder), and, if applicable, (ii) to the extent permitted by applicable law,
deliver to the Agent copies of the certificates, if any, representing such
Equity Interests, together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of such Loan Party (with originals to be
delivered to the Term Agent), and take such other action as may be necessary or,
in the reasonable opinion of the Agent, necessary to perfect or ensure
appropriate priority the Lien of the Agent thereon.

Notwithstanding any provision set forth herein or in any other Loan Documents to
the contrary, in no event shall (x) any Foreign Subsidiary be required to
guarantee the obligations of the Borrower or any Domestic Subsidiary, (y) the
assets of any Foreign Subsidiary constitute security or secure, or such assets
or the proceeds of such assets be required to be available for, payment of the
obligations of the Borrower or any Domestic Subsidiary, or (z) more than 65% of
the voting stock of any Foreign Subsidiary directly held by the Borrower and its
Domestic Subsidiaries be required to be pledged to secure the obligations of the
Borrower or any Domestic Subsidiary.

In no event shall compliance with this Section 6.11 waive or be deemed a waiver
or Consent to any transaction giving rise to the need to comply with this
Section 6.11 if such transaction was not otherwise expressly permitted by this
Agreement or constitute or be deemed to constitute, with respect to any
Subsidiary, an approval of such Person as the Borrower or permit the inclusion
of any acquired assets in the computation of the Borrowing Base.

 

-105-



--------------------------------------------------------------------------------

6.12 Cash Management.

(a) On or prior to the Closing Date, each of the Loan Parties shall:

(i) deliver to the Agent copies of notifications (each, a “Credit Card
Notification”) substantially in the form attached hereto as Exhibit H which have
been executed on behalf of such Loan Party and delivered to each of such Loan
Party’s Credit Card Processors which Credit Card Processors are listed on
Schedule 5.25(b); and

(ii) enter into a Blocked Account Agreement in form and substance reasonably
satisfactory to the Agent with each bank at which one or more Blocked Accounts
are maintained (each, a “Blocked Account Bank”) covering such Blocked Accounts;
provided that, such Blocked Account Agreements may be put in place within sixty
(60) days following the Closing Date (or such longer period as the Agent may
agree in its Permitted Discretion).

(b) The Loan Parties shall ACH or wire transfer no less frequently than daily
(and whether or not there are then any outstanding Obligations) to a Blocked
Account subject to a Blocked Account Agreement all of the following (other than,
in each case, amounts maintained in any Excluded DDA or proceeds from the sale
of Inventory in the Loan Parties’ retail stores on deposit in one or more Retail
DDAs):

(i) all proceeds of collections of Accounts;

(ii) all net proceeds, and all other cash payments received by a Loan Party from
any Person or from any source or on account of any sale or other transaction or
event;

(iii) all available cash receipts from the sale of Inventory (including without
limitation, proceeds of credit card charges) and other assets (whether or not
constituting Collateral); and

(iv) the then contents of each DDA (other than any Excluded DDA or Retail DDA)
(net of any minimum balance, not to exceed $300,000 in the aggregate for all
DDAs (other than any Excluded DDA or Retail DDA) at any time).

(c) The Loan Parties shall promptly (and, in any event, within two (2) Business
Days) ACH or wire transfer (and whether or not there are then any outstanding
Obligations) to a Blocked Account subject to a Blocked Account Agreement all
amounts on deposit in each of the Retail DDAs to the extent that those amounts
exceed: (i) $50,000 on deposit in any individual Retail DDA, or (ii) $5,000,000
on deposit in all Retail DDAs in the aggregate.

(d) Upon the occurrence and during the continuance of a Cash Dominion Event and
receipt of notice from the Agent (and whether or not there are then any
outstanding Obligations), in addition to the requirements set forth in clause
(b) above:

(i) the Loan Parties shall ACH or wire transfer no less frequently than daily to
a concentration account maintained by the Agent at Bank of America (the
“Collection Account”) the then contents of each DDA (other than any Excluded
DDA) (net of any minimum balance, not to exceed $300,000 in the aggregate for
all DDAs (other than any Excluded DDA) at any time); and

(ii) the Loan Parties shall, and shall cause each Blocked Account Bank to, ACH
or wire transfer no less frequently than daily to the Collection Account the
then entire ledger balance of each Blocked Account (net of any minimum balance,
not to exceed $2,500 for each Blocked Account, as may be required to be kept in
the subject Blocked Account by the Blocked Account Bank).

 

-106-



--------------------------------------------------------------------------------

The Loan Parties shall undertake all action which may be necessary to effectuate
the foregoing ACH and wire transfers as and when required hereunder.

(e) The Collection Account shall at all times be under the sole dominion and
control of the Agent. The Loan Parties hereby acknowledge and agree that (i) the
Loan Parties have no right of withdrawal from the Collection Account, (ii) the
funds on deposit in the Collection Account shall at all times be collateral
security for the Obligations, and (iii) the funds on deposit in the Collection
Account shall be applied as provided in this Agreement. In the event that,
notwithstanding the provisions of this Section 6.12, any Loan Party receives or
otherwise has dominion and control of any such proceeds or collections while a
Cash Dominion Event exists, such proceeds and collections shall be held in trust
by such Loan Party for the Agent, shall not be commingled with any of such Loan
Party’s other funds or deposited in any account of such Loan Party and shall,
not later than the Business Day after receipt thereof, be deposited into the
Collection Account or dealt with in such other fashion as such Loan Party may be
instructed by the Agent. Notwithstanding the foregoing, to the extent that no
Obligations are outstanding, any amounts deposited in the Collection Account
shall be disbursed by the Agent to such depository accounts as may be designated
by the Borrower.

(f) Upon the reasonable request of the Agent, the Loan Parties shall cause bank
statements and/or other reports to be delivered to the Agent not less often than
monthly, accurately setting forth all amounts deposited in each Blocked Account
to ensure the proper transfer of funds as set forth above.

6.13 Cycle Counts; Physical Count.

Cause cycle counts to be undertaken, at the expense of the Loan Parties,
consistent with past practices, following such methodology as is consistent with
the past business practices of the Loan Parties. Cause a physical count of the
Inventory to be undertaken, at the expense of the Loan Parties, no less than one
time per Fiscal Year. Upon the Agent’s reasonable request therefor, the Borrower
shall provide the Agent with the results of any such cycle count and/or physical
count.

6.14 Environmental Laws.

Except, in each case, to the extent that the failure to do so would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, (a) comply, and take all reasonable actions to cause any lessees
and other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; (b) obtain and renew
all Environmental Permits necessary for its operations and properties; and,
(c) in each case to the extent required by applicable Environmental Laws,
conduct any investigation, study, sampling and testing, and undertake any
cleanup, removal, remedial or other action necessary to remove and clean up all
Materials of Environmental Concern from any of its properties, in accordance
with the requirements of all applicable Environmental Laws.

6.15 Further Assurances.

Maintain the security interest created by the Security Documents as a perfected
security interest having at least the priority described herein (if applicable,
to the extent such security interest can be perfected through the filing of
UCC-1, financing statements and other filings required under applicable

 

-107-



--------------------------------------------------------------------------------

Requirement of Law, the Intellectual Property filings to be made pursuant to the
Security Documents or the delivery of Pledged Securities required to be
delivered under the Security Documents), subject to the rights of the Loan
Parties under the Loan Documents to dispose of the Collateral. From time to time
the Loan Parties shall execute and deliver, or cause to be executed and
delivered, such additional instruments, certificates or documents, and take all
such actions, as the Agent may reasonably request for the purposes of
implementing or effectuating the provisions of this Agreement and the other Loan
Documents, or of renewing the rights of the Secured Parties with respect to the
Collateral as to which the Agent, for the ratable benefit of the Secured
Parties, has a perfected Lien pursuant hereto or thereto, including, without
limitation, filing any financing or continuation statements or financing change
statements under the Uniform Commercial Code or other similar laws) in effect in
any jurisdiction with respect to the security interests created hereby.

6.16 Post-Closing Obligations.

Perform all actions identified on Schedule 6.16 by the deadlines set forth
therein as such deadlines may be extended by the Agent in its reasonable
discretion.

ARTICLE VII

NEGATIVE COVENANTS

Until the Payment in Full of the Obligations, no Loan Party shall, nor shall it
permit any Restricted Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
Property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments or other governmental charges or levies not yet
due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Restricted Subsidiaries, as the case may be, to the
extent required by GAAP;

(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business which
are not overdue for a period of more than 90 days, that are being contested in
good faith by appropriate proceedings or the existence of which, individually or
in the aggregate would not reasonably be expected to have a Material Adverse
Effect

(c) [reserved];

(d) deposits and other Liens to secure the performance of bids, trade contracts
(other than for borrowed money), leases, subleases, statutory obligations,
surety and appeal bonds, performance bonds and other obligations of a like
nature incurred in the ordinary course of business;

(e) easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that, in the
aggregate, do not materially detract from the value of the Property subject
thereto or materially interfere with the ordinary conduct of the business of the
Borrower or any of its Restricted Subsidiaries;

(f) Liens (i) in existence on the date hereof listed on Schedule 7.01(e) (or to
the extent not listed on Schedule 7.01(f), where the fair market value of the
Property to which such Lien is attached is less than $500,000), (ii) securing
Indebtedness permitted by Section 7.03(d) and (iii) created after the date
hereof in connection with any refinancing, refundings, or renewals or extensions
thereof permitted by

 

-108-



--------------------------------------------------------------------------------

Section 7.03(d); provided that no such Lien (other than Liens in favor of
landlords filed prior to the date hereof) encumbers ABL Priority Collateral or
is spread to cover any additional Property of the Borrower or any Restricted
Subsidiary after the Closing Date other than (y) after-acquired property that is
affixed or incorporated into the property covered by such Lien or financed by
such Indebtedness, and (z) proceeds and products thereof;

(g) Liens securing Indebtedness of the Borrower or any Restricted Subsidiary
incurred pursuant to Section 7.03(c), 7.03(f), 7.03(j) or 7.03(o); provided that
in the case of any such Liens securing Indebtedness incurred pursuant to
Section 7.03(c) or 7.03(j) to the extent incurred to finance Permitted
Acquisitions or Investments permitted under Section 7.02, (x) such Liens shall
be created substantially concurrently with the acquisition of the assets
financed by such Indebtedness, such Liens do not at any time encumber any
Property of the Borrower or any Restricted Subsidiary other than the Property
financed by such Indebtedness (which shall not include ABL Priority Collateral)
and the proceeds thereof and after-acquired property subjected to a Lien
securing Indebtedness and other obligations incurred prior to such time (and
which Indebtedness and other obligations are permitted hereunder) that require,
pursuant to their terms at such time, a pledge of after-acquired property, it
being understood that such requirement shall not be permitted to apply to any
property which such requirement would not have applied but for such acquisition;

(h) Liens created pursuant to the Security Documents;

(i) any interest or title of a lessor or licensor under any leases or subleases,
licenses or sublicenses entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of its business and covering only the assets
so leased or licensed, and any financing statement filed in connection with any
such lease or license;

(j) Liens arising from judgments in circumstances not constituting an Event of
Default under Section 8.01(g);

(k) Liens on Property (other than ABL Priority Collateral) acquired pursuant to
a Permitted Acquisition under Section 7.02(f) (and the proceeds thereof) or
Property (other than ABL Priority Collateral) of a Subsidiary Guarantor in
existence at the time such Subsidiary Guarantor is acquired pursuant to a
Permitted Acquisition under Section 7.02(f) and not created in contemplation
thereof;

(l) Liens on Property of Non-Guarantor Subsidiaries securing Indebtedness or
other obligations not prohibited by this Agreement to be incurred by such
Non-Guarantor Subsidiaries;

(m) with respect to any Non-Guarantor Subsidiaries, receipt of progress payments
and advances from customers in the ordinary course of business to the extent
same creates a Lien on the related inventory and proceeds thereof;

(n) Liens in favor of customs and revenue authorities arising as a matter of law
to secure the payment of customs duties in connection with the importation of
goods;

(o) Liens arising out of consignment or similar arrangements for the sale by the
Borrower and its Restricted Subsidiaries of goods through third parties in the
ordinary course of business;

(p) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with an Investment permitted by
Section 7.02;

 

-109-



--------------------------------------------------------------------------------

(q) Liens deemed to exist in connection with Investments permitted by
Section 7.02(b) that constitute repurchase obligations;

(r) Liens upon specific items of inventory or other goods and proceeds of any
Non-Guarantor Subsidiaries arising in the ordinary course of business securing
such Person’s obligations in respect of bankers’ acceptances issued or created
for the account of such Person to facilitate the purchase, shipment or storage
of such inventory or other goods;

(s) Liens on cash or cash equivalents securing any Hedge Agreement permitted
hereunder;

(t) other Liens covering Property other than ABL Priority Collateral with
respect to obligations (other than for borrowed money) that do not exceed
$5,000,000 in the aggregate at any one time outstanding;

(u) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Borrower or any of its
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, license, franchise, grant or permit, or to require annual or periodic
payments as a condition to the continuance thereof;

(v) banker’s Liens, rights of set-off or similar rights and remedies as to
deposit accounts or other funds maintained with a depositary institution;

(w) Liens arising from Uniform Commercial Code financing statement regarding
operating leases or consignments entered into by the Borrower and its Restricted
Subsidiaries in the ordinary course of business;

(x) Liens (i) of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business; and (iii) in favor of a banking institution
arising as a matter of law encumbering deposits, securities and movables) and
which are within the general parameters customary in the banking industry;

(y) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(z) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into by the Borrower or any Restricted Subsidiary
in the ordinary course of business;

(aa) Liens solely on any cash earnest money deposits made by the Borrower or any
of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement not prohibited hereunder;

(bb) Liens arising by operation of law under Article 2 of the Uniform Commercial
Code in favor of a reclaiming seller of goods or buyer of goods;

 

-110-



--------------------------------------------------------------------------------

(cc) security given to a public or private utility or any governmental authority
as required in the ordinary course of business;

(dd) Liens on securities which are the subject of repurchase agreements incurred
in the ordinary course of business; and

(ee) so long as the same is subject to the Intercreditor Agreement, Liens on
Collateral securing Indebtedness incurred pursuant to Section 7.03(u) and any
other “Obligations” as defined in the Term Facility.

7.02 Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Equity
Interests, bonds, notes, debentures or other debt securities of, or all or
substantially all of the assets constituting an ongoing business from, or make
any other investment in, any other Person, other than guarantees of operating
leases in the ordinary course of business (all of the foregoing, “Investments”),
except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Investments arising in connection with the incurrence of Indebtedness
permitted by Sections 7.03(b), (e) and (h);

(d) loans and advances to employees of the Parent, Holdings, the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business in an
aggregate amount (for the Parent, Holdings, the Borrower and all such Restricted
Subsidiaries) not to exceed $2,000,000 (excluding (for purposes of such cap)
travel and entertainment expenses, but including relocation expenses) at any one
time outstanding;

(e) Investments (other than those relating to the incurrence of Indebtedness
permitted by Section 7.03(c)) by the Borrower or any of its Restricted
Subsidiaries in the Borrower or any Person that, prior to such Investment, is a
Subsidiary Guarantor or is a Subsidiary that becomes a Subsidiary Guarantor at
the time of such Investment;

(f) Permitted Acquisitions by the Borrower;

(g) loans by the Borrower or any of its Restricted Subsidiaries to the officers
or directors of the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries in connection with management incentive plans; provided that such
loans represent cashless transactions pursuant to which such officers or
directors directly invest the proceeds of such loans in the Equity Interests of
the Parent;

(h) as long as no Specified Event of Default has occurred and is continuing,
Investments by the Borrower and its Restricted Subsidiaries in joint ventures or
similar arrangements in an aggregate amount (for the Borrower and all Restricted
Subsidiaries) not to exceed $5,000,000 at any one time outstanding;

(i) Investments (including debt obligations) received in the ordinary course of
business by the Borrower or any Restricted Subsidiary in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising out of the ordinary course of business;

 

-111-



--------------------------------------------------------------------------------

(j) Investments by any Non-Guarantor Subsidiary in any other Non-Guarantor
Subsidiary;

(k) Investments in existence on the Closing Date and listed on Schedule 7.02;

(l) Investments of the Borrower or any Restricted Subsidiary under Hedge
Agreements permitted hereunder;

(m) Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary; provided that such Investment was not made in connection
with or anticipation of such Person becoming a Restricted Subsidiary; provided,
that Investments in Non-Guarantor Subsidiaries and joint ventures permitted
under this clause (m) shall be subject to the baskets applicable thereto in
Sections 7.02(h) and 7.02(o);

(n) Subsidiaries of the Borrower may be established or created, if (i) to the
extent such new Subsidiary is a Domestic Subsidiary, the Borrower and such
Subsidiary comply with the provisions of Section 6.11(c) and (ii) to the extent
such new Subsidiary is a Foreign Subsidiary, the Borrower complies with the
provisions of Section 6.11(d); provided that, in each case, to the extent such
new Subsidiary is created solely for the purpose of consummating a merger
transaction pursuant to an acquisition or Investment permitted by
Section 7.02(f), 7.02(p), 7.02(w) or 7.02(x), and such new Subsidiary at no time
holds any assets or liabilities other than any merger consideration contributed
to it contemporaneously with the closing of such merger transactions, such new
Subsidiary shall not be required to take the actions set forth in
Section 6.11(c) or 6.11(d), as applicable, until the respective acquisition is
consummated (at which time the surviving entity of the respective merger
transaction shall be required to so comply within ten Business Days);

(o) as long as no Specified Event of Default has occurred and is continuing,
Investments by the Borrower or any Subsidiary Guarantor in any Non-Guarantor
Subsidiary in an aggregate amount (for the Borrower and all Subsidiary
Guarantors) not to exceed $5,000,000 less the amount of Indebtedness incurred
pursuant to Section 7.03(h) at any time outstanding;

(p) Investments arising directly out of the receipt by the Borrower or any
Restricted Subsidiary of non-cash consideration for any sale of assets (other
than assets of the type included in the Borrowing Base) permitted under
Section 7.05; provided that such non-cash consideration shall in no event exceed
25% of the total consideration received for such sale;

(q) Investments resulting from pledges and deposits referred to in Sections
7.02(c) and (d);

(r) the forgiveness or conversion to equity of any Indebtedness permitted by
Section 7.03(b), (e) or (h);

(s) any Investment in a Foreign Subsidiary to the extent such Investment is
substantially contemporaneously repaid in full with a dividend or other
distribution from such Foreign Subsidiary;

(t) Guarantee Obligations permitted by Section 7.03 and any payments made in
respect of such Guarantees Obligations; and

(u) other Investments of the types not described above, provided that the
Payment Conditions are satisfied at the time of making any such Investment.

It is further understood and agreed that for purposes of determining the value
of any Investment outstanding for purposes of this Section 7.02, such amount
shall deemed to be the amount of such Investment when made, purchased or
acquired less any returns on such Investment (not to exceed the original amount
invested).

 

-112-



--------------------------------------------------------------------------------

7.03 Indebtedness. Create, issue, incur, assume, or suffer to exist any
Indebtedness, except:

(a) Indebtedness of the Parent, Holdings, the Borrower or any Subsidiary
Guarantor pursuant to any Loan Document or Hedge Agreements;

(b) Indebtedness (i) of the Borrower to any of its Restricted Subsidiaries,
(ii) of any Subsidiary Guarantor to the Borrower or any Restricted Subsidiary,
and (iii) of any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary;
provided that (x) in the case of Indebtedness owing to a Loan Party, such
Indebtedness shall be evidenced by one or more promissory notes that are pledged
to the Agent (or the Term Agent in accordance with the terms of the
Intercreditor Agreement) for the benefit of the Secured Parties pursuant to the
Guarantee and Collateral Agreement and (y) in the case of any Indebtedness owing
by a Loan Party to a Restricted Subsidiary that is not a Subsidiary Guarantor,
(A) such Indebtedness shall be on subordination terms reasonably satisfactory to
the Agent and (B) such Indebtedness shall be otherwise permitted under the
provisions of Section 7.02.

(c) (i) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.01(g) in an aggregate principal amount
not to exceed, together with any Permitted Amendment or Refinancing referred to
in the following clause (iii) hereof, $10,000,000 at any one time outstanding;
(ii) Indebtedness arising out of sale and leaseback transactions permitted by
Section 7.15; and (iii) any Permitted Amendment or Refinancing of any of the
foregoing;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.03(d)
and any Permitted Amendment or Refinancing thereof;

(e) Guarantee Obligations (i) by the Borrower or any of its Restricted
Subsidiaries of obligations of the Borrower or any Subsidiary Guarantor, (ii) by
any Non-Guarantor Subsidiary of obligations of any Non-Guarantor Subsidiary or
(iii) by Parent of lease obligations of Borrower or a Restricted Subsidiary;

(f) Indebtedness of Non-Guarantor Subsidiaries in respect of local lines of
credit, letters of credit, bank guarantees, factoring arrangements,
sale/leaseback transactions and similar extensions of credit in the ordinary
course of business not to exceed at any one time outstanding an aggregate
principal amount equal to $5,000,000;

(g) Indebtedness of the Borrower or any of its Restricted Subsidiaries arising
from the honoring by a bank or other financial institution of a check, draft or
similar instrument inadvertently drawn by the Borrower or such Restricted
Subsidiary in the ordinary course of business against insufficient funds, so
long as such Indebtedness is promptly repaid;

(h) (i) Indebtedness of any Non-Guarantor Subsidiary to the Borrower or any
Subsidiary Guarantor and (ii) Guarantee Obligations of the Borrower or any
Subsidiary Guarantor of Indebtedness of any Non-Guarantor Subsidiaries, in an
aggregate principal amount for all such Indebtedness and, without duplication,
Guarantee Obligations not to exceed, together with any Investments under
Section 7.02(p), $5,000,000 at any one time outstanding;

(i) additional Indebtedness of the Borrower or any of its Restricted
Subsidiaries in an aggregate principal amount (for the Borrower and all
Restricted Subsidiaries) not to exceed $10,000,000 at any one time outstanding;
provided that up to $5,000,000 of such indebtedness may be secured by Liens
permitted by Section 7.01(t);

 

-113-



--------------------------------------------------------------------------------

(j) Indebtedness under a Permitted Seller Note issued as consideration in
connection with an acquisition permitted under Section 7.02(f), in an aggregate
principal amount not to exceed, together with any Permitted Amendment or
Refinancing referred to in this clause (j) $10,000,000 at any one time
outstanding together with any Permitted Amendment or Refinancing thereof;
provided that any such Indebtedness shall be subordinated to the Obligations in
a manner reasonably satisfactory to the Administrative Agent;

(k) Indebtedness of the Borrower or any of its Restricted Subsidiaries in
respect of workers’ compensation claims, health, disability or other employee
benefits, property casualty or liability insurance, take-or-pay obligations in
supply arrangements, self-insurance obligations, performance, bid and surety
bonds and completion guaranties, in each case in the ordinary course of
business;

(l) Indebtedness incurred by the Borrower or any of its Restricted Subsidiaries
arising from agreements providing for indemnification or adjustment of purchase
price or similar obligations in any case incurred in connection with an
acquisition or other Investment permitted by Section 7.02(f) or the disposition
of any business, assets or Restricted Subsidiary;

(m) unsecured, senior, senior subordinated or subordinated Indebtedness of
Parent, Holdings, the Borrower (including guarantees thereof by any Subsidiary
Guarantor) (such Indebtedness and/or guarantees incurred under this clause
(m) or any Permitted Amendment or Refinancing thereof being collectively
referred to as the “Junior Indebtedness”); provided that (i) no scheduled
principal payments, prepayments, redemptions or sinking fund or like payments of
any Junior Indebtedness shall be required prior to the date at least 180 days
after the then Latest Maturity Date), (ii) the terms of any Junior Indebtedness
shall be usual and customary for high yield securities, (iii) no Default or
Event of Default shall have occurred and be continuing at the time of incurrence
of such Indebtedness or would result therefrom, (iv) in the case of Junior
Indebtedness that is subordinated Indebtedness, (A) the terms of subordination
applicable to any Junior Indebtedness shall be reasonably satisfactory to the
Agent and shall, in any event, define “senior indebtedness” or a similar phrase
for purposes thereof to include all of the Obligations of the Loan Parties and
(B) after giving effect to the incurrence of such Junior Indebtedness, the
Parent shall be in compliance with Section 7.18, calculated on a pro forma basis
for the period as if such Junior Indebtedness had been incurred on the first day
of such period ending on or prior to such date) and (v) in the case of Junior
Indebtedness that is unsecured senior Indebtedness, after giving effect to the
incurrence of such Junior Indebtedness, the Parent shall be in compliance with
Section 7.18, calculated on a pro forma basis as if such Junior Indebtedness had
been incurred on the first day of such period ending on or prior to such date);

(n) other unsecured Indebtedness of the Borrower; provided that (i) no scheduled
principal payments, prepayments, redemptions or sinking fund or like payments of
any Unsecured Indebtedness shall be required prior to the date at least 180 days
after the Maturity Date, (ii) the terms of any such unsecured Indebtedness shall
be usual and customary for high yield securities, (iii) no Default or Event of
Default shall have occurred and be continuing at the time of incurrence of such
Indebtedness or would result therefrom, and (iv) after giving effect to the
incurrence of such unsecured Indebtedness, the Payment Conditions shall be
satisfied;

(o) Indebtedness of any Person that becomes a Restricted Subsidiary as part of a
Permitted Acquisition or any Investment permitted by Section 7.02 after the
Closing Date and any Permitted Amendment or Refinancing thereof; provided that
(A) such acquired Indebtedness exists at the time such

 

-114-



--------------------------------------------------------------------------------

Person becomes a Restricted Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Restricted Subsidiary (except to the
extent such acquired Indebtedness refinanced (and did not increase principal
(except for accrued interest and premium (including tender premiums and make
whole amounts) thereon plus other reasonable and customary fees and expenses
including upfront fees, original issue discount and defeasance costs) or shorten
maturity during the term of this Agreement) other Indebtedness to facilitate
such entity becoming a Restricted Subsidiary), (B) the aggregate principal
amount of Indebtedness permitted by this clause (o)(i) shall not at any one time
outstanding exceed together with any Permitted Amendment or Refinancing referred
to in the following clause (ii) hereof, $5,000,000 and (ii) any Permitted
Amendment or Refinancing;

(p) [reserved];

(q) [reserved];

(r) Indebtedness consisting of promissory notes issued by the Borrower or any
Guarantor to current or former officers, consultants and directors or employees,
their respective estates, spouses or former spouses to finance the purchase or
redemption of Equity Interests of the Parent or Holdings issued in lieu of cash
payment; provided that such purchase or redemption is permitted under
Section 7.06;

(s) Indebtedness of the Borrower or any Restricted Subsidiary consisting of the
financing of insurance premiums in the ordinary course of business;

(t) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Borrower and its
Restricted Subsidiaries;

(u) Indebtedness of a Borrower or a Guarantor in respect of the Term Facility
and any Permitted Amendment or Refinancing thereof; and

(v) Indebtedness consisting of earn-outs and similar deferred consideration in
consideration in connection with a Permitted Acquisition or other Investment
permitted by Section 7.02 in an aggregate amount outstanding at any one time not
to exceed $10,000,000.

7.04 Fundamental Changes.

Consummate any merger, consolidation or amalgamation, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution), or Dispose of all or
substantially all of its Property or business, except that:

(a) (i) any Restricted Subsidiary may be merged, amalgamated, liquidated or
consolidated with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation) or (ii) any Restricted Subsidiary may be
merged, amalgamated, liquidated or consolidated with or into any Subsidiary
Guarantor (provided that (x) a Subsidiary Guarantor shall be the continuing or
surviving corporation or (y) simultaneously with such transaction, the
continuing or surviving corporation shall become a Subsidiary Guarantor and the
Borrower shall comply with Section 6.11 in connection therewith);

(b) any Non-Guarantor Subsidiary may be merged or consolidated with or into, or
be liquidated into, any other Non-Guarantor Subsidiary;

 

-115-



--------------------------------------------------------------------------------

(c) any Non-Guarantor Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation, dissolution, winding-up or otherwise) to any
Restricted Subsidiary;

(d) Dispositions permitted by Section 7.05 may be consummated;

(e) any Investment expressly permitted by Section 7.02 may be structured as a
merger, consolidation or amalgamation;

(f) any Excluded Subsidiary may be dissolved or liquidated; and

(g) So long as no Default or Event of Default is continuing or would result
therefrom, Holdings may be merged with and into Vince, with Vince being the
surviving entity in such merger.

7.05 Dispositions. Dispose of any of its owned Property (including, without
limitation, receivables) whether now owned or hereafter acquired, or, in the
case of any Restricted Subsidiary, issue or sell any shares of such Restricted
Subsidiary’s Equity Interests to any Person, except:

(a) the Disposition of surplus, obsolete or worn out property in the ordinary
course of business;

(b) (i) the sale of inventory in the ordinary course of business, (ii) the
cross-licensing or licensing of Intellectual Property, in the ordinary course of
business and (iii) the contemporaneous exchange, in the ordinary course of
business, of Property for Property of a like kind (other than as set forth in
clause (ii)), to the extent that the Property received in such exchange is of a
value equivalent to the value of the Property exchanged (provided that after
giving effect to such exchange, the value of the Property of the Borrower or any
Subsidiary Guarantor subject to perfected first priority Liens in favor of the
Agent under the Security Documents is not materially reduced, and provided that
the terms of such licenses shall not restrict the right of the Agent to use such
Intellectual Property in connection with the conduct of a Liquidation);

(c) Dispositions permitted by Section 7.04;

(d) (i) the Disposition of other assets not constituting ABL Priority
Collateral, so long as at least (i) 75% of the consideration received by the
disposing Person is cash or Cash Equivalents, (ii) any such Disposition is made
for fair market value, as determined in good faith and approved by the board of
directors or similar governing body of the disposing Person and (ii) any
Recovery Event;

(e) the sale or issuance of any Subsidiary’s Equity Interests to the Borrower or
any Subsidiary Guarantor; provided that the sale or issuance of Equity Interests
of an Unrestricted Subsidiary to the Borrower or any Subsidiary Guarantor is
otherwise permitted by Section 7.02;

(f) bulk sales or other dispositions of Inventory of a Loan Party not in the
ordinary course of business, at arms’ length, in connection with (i) Permitted
Store Closings and (ii) additional store closings not to exceed in any Fiscal
Year of the Borrower and its Subsidiaries, 10% of the total number of stores in
existence on the first day of such Fiscal Year so long as, with respect to any
store closing permitted under this subclause (ii), a new store is opened within
twelve (12) months of such store closing and no more than thirty (30) miles from
the location of the store that is closed (it being understood and agreed that
any new store opened under this subclause (ii) in the Fiscal Year following the
year in which the store it replaced closed shall not be included in the “net”
calculation referenced in the parenthetical set forth in the definition of
“Permitted Store Closings”);

 

-116-



--------------------------------------------------------------------------------

(g) the leasing, occupancy agreements or sub-leasing of Property that would not
materially interfere with the required use (if any) of such Property by the
Borrower or their respective Restricted Subsidiaries;

(h) the sale or discount, in each case without recourse and in the ordinary
course of business, of overdue accounts receivable arising in the ordinary
course of business, but only (i) in connection with the compromise or collection
thereof consistent with the Borrower’s commercially reasonable business judgment
(and not as part of any bulk sale or financing of receivables), and
(ii) provided that, if such overdue accounts constitute Eligible Credit Card
Receivables or Eligible Trade Receivables, the Borrower receives not less than
the amounts borrowed or available to be borrowed under the Borrowing Base
therefor;

(i) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;

(j) the Disposition of any Immaterial Subsidiary or any Unrestricted Subsidiary
or their respective assets;

(k) the transfer of Property (i) by the Borrower or any Subsidiary Guarantor to
the Borrower or any other Subsidiary Guarantor provided that any such transfer
made by any Loan Party in a Foreign Subsidiary shall be subject to satisfaction
of the Payment Conditions; or (ii) from a Non-Guarantor Subsidiary to (A) the
Borrower or any Subsidiary Guarantor for no more than fair market value or
(B) any other Non-Guarantor Subsidiary that is a Restricted Subsidiary; provided
that any sale or issuance of Equity Interests of an Unrestricted Subsidiary to
the Borrower or any Subsidiary Guarantor is otherwise permitted by Section 7.02;

(l) the Disposition of Cash Equivalents in the ordinary course of business;

(m) sale and leaseback transactions permitted by Section 7.15;

(n) Liens permitted by Section 7.01;

(o) Restricted Payments permitted by Section 7.06;

(p) the cancellation of intercompany Indebtedness among the Borrower and any
Subsidiary Guarantor;

(q) Investments permitted by Section 7.02; and

(r) the sale or issuance of the Equity Interests of (i) any Foreign Subsidiary
that is a Restricted Subsidiary to any other Foreign Subsidiary that is a
Restricted Subsidiary or (ii) any Foreign Subsidiary that is an Unrestricted
Subsidiary to any other Foreign Subsidiary that is an Unrestricted Subsidiary,
in each case, including, without limitation, in connection with any tax
restructuring activities not otherwise prohibited hereunder.

 

-117-



--------------------------------------------------------------------------------

7.06 Restricted Payments.

Declare or pay any dividend on, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
defeasance, retirement, cancellation, termination or other acquisition of, any
Equity Interests of the Parent, Holdings, the Borrower or any Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of the Parent, Holdings, the Borrower or any Restricted Subsidiary,
or enter into any derivatives or other transaction with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”), obligating the Parent, Holdings the Borrower or any Restricted
Subsidiary to make payments to such Derivatives Counterparty as a result of any
change in market value of any such Equity Interests (collectively, “Restricted
Payments”), except that:

(a) any Subsidiary may make Restricted Payments, directly or indirectly, to the
Borrower;

(b) Non-Guarantor Subsidiaries may make Restricted Payments to other
Non-Guarantor Subsidiaries or to any Loan Party;

(c) the Loan Parties and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(d) [Reserved]

(e) [Reserved];

(f) the Borrower may make other Restricted Payments to Holdings who, in turn,
may make other Restricted Payments to the Parent to permit the Parent to make
payments required under the Tax Receivable Agreement;

(g) the Borrower may make other Restricted Payments to Holdings who, in turn,
may make other Restricted Payments to the Parent who, in turn, may make other
Restricted Payments to its stockholders so long as the RP Conditions are
satisfied;

(h) the Borrower may declare and pay cash dividends to Holdings, and Holdings
may declare and pay cash dividends to the Parent, not to exceed an amount
necessary to permit Holdings or the Parent, as applicable, to pay its
proportionate share of (i) reasonable and customary corporate and operating
expenses (including reasonable out-of-pocket expenses for legal, administrative
and accounting services provided by third parties, and compensation, benefits
and other amounts payable to officers and employees in connection with their
employment in the ordinary course of business and to board of director
observers), and (ii) franchise fees or similar taxes and fees required to
maintain its corporate existence;

(i) Investments constituting Restricted Payments and permitted by Section 7.02;

(j) the Parent may make Restricted Payments in the form of common stock of the
Parent or preferred stock of the Parent; and

(k) so long as no Default or Event of Default shall have occurred and be
continuing, the Borrower may make Restricted Payments to Holdings and Holdings
may make Restricted Payments to Parent, to permit Holdings or the Parent to
purchase its common stock or common stock options from present or former
officers, consultants and directors or employees (and their heirs, estates and
assigns) of Parent, Holdings, the Borrower or any Subsidiary upon the death,
disability or termination of employment of such officer or employee; provided
that the aggregate amount of payments under this clause (k) in any fiscal year
of the Parent shall not exceed the sum of (i) $2,000,000 plus any proceeds
received from key man life insurance policies and (ii) any Restricted Payments
permitted (but not made) pursuant to this clause (k) in the immediately prior
fiscal year.

 

-118-



--------------------------------------------------------------------------------

7.07 Prepayments of Indebtedness.

Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner any Indebtedness, or make any payment in
violation of any subordination terms of any Junior Indebtedness, except:

(a) payments of principal (including mandatory prepayments), interest and fees
as and when due in respect of any Indebtedness (other than Subordinated
Indebtedness) permitted under Section 7.03 hereof;

(b) the Borrower may prepay, redeem, repurchase or defease any Junior
Indebtedness with the proceeds of any Permitted Amendment or Refinancing or
pursuant to any asset sale tender offers required by the terms of such
Indebtedness;

(c) voluntary prepayments, repurchases, redemptions or defeasances of
(i) Indebtedness permitted under Section 7.03 hereof and not described in clause
(b), above, and not constituting Subordinated Indebtedness or intercompany
Indebtedness, as long as the Payment Conditions are satisfied, (ii) Subordinated
Indebtedness in accordance with the applicable subordination terms thereof and
as long as the Payment Conditions are satisfied, and (iii) intercompany
Indebtedness in accordance with the applicable subordination terms thereof; and

(d) any Permitted Amendment or Refinancing of any such Indebtedness.

7.08 Change in Nature of Business.

(a) In the case of the Parent and Holdings, notwithstanding anything to the
contrary in this Agreement or any other Loan Document:

(i) conduct, transact or otherwise engage in, or commit to conduct, transact or
otherwise engage in, any business or operations other than (i) those incidental
to its ownership of the Equity Interests of Holdings, the Borrower and
(indirectly) the Subsidiaries of the Borrower and those incidental to
Investments by or in the Parent or Holdings, as applicable, permitted hereunder,
(ii) those incidental to the issuance of and performance under the Term Facility
(or any other Indebtedness permitted under Section 7.03(p), (q) or (u)) or any
Permitted Amendment or Refinancing of the foregoing, (iii) activities incidental
to the maintenance of its existence and compliance with applicable laws and
legal, tax and accounting matters related thereto and activities relating to its
employees (including but not limited to payment or reimbursement of
indemnification obligations to its directors or officers and payment of board of
directors fees), (iv) activities relating to the performance of obligations
under the Loan Documents to which it is a party or expressly permitted
thereunder, (v) engaging in activities incidental to being a public company,
(vi) the receipt and payment of Restricted Payments permitted under Section 7.06
and (vii) the other transactions expressly permitted under this Section 7.08;

(ii) incur, create, assume or suffer to exist any Indebtedness or other
liabilities or financial obligations, except (i) Indebtedness permitted by
Section 7.03(m)(ii) nonconsensual obligations imposed by operation of law,
(iii) pursuant to the Loan Documents to

 

-119-



--------------------------------------------------------------------------------

which it is a party, (iv) obligations with respect to its Equity Interests and
options in respect thereof, (v) in respect of the Term Facility (or any other
Indebtedness permitted under Section 7.03(p), (q) or (u)) or any Permitted
Amendment or Refinancing of the foregoing and (vi) obligations to its employees,
officers and directors not prohibited hereunder; and (vii) guarantees permitted
by 7.03(v).

(b) In the case of each of the Loan Parties, engage in any business, services,
or activities substantially different from the business, services, or activities
conducted by the Loan Parties and their Subsidiaries on the Closing Date or any
business, service or activity incidental or directly related or similar to any
business activity that is a reasonable extension, development or expansion
thereof or ancillary thereto.

7.09 Transactions with Affiliates.

Enter into any transaction, including, without limitation, any purchase, sale,
lease or exchange of Property, the rendering of any service or the payment of
any management, advisory or similar fees, with any Affiliate (other than the
Parent, Holdings the Borrower or any Restricted Subsidiary) unless such
transaction is (a) otherwise not prohibited under this Agreement and (b) upon
fair and reasonable terms no less favorable to the Parent, Holdings the Borrower
or such Restricted Subsidiary, as the case may be, than it would obtain in a
comparable arm’s length transaction with a Person that is not an Affiliate.
Notwithstanding the foregoing, the Borrower and its Restricted Subsidiaries may
without being subject to the terms of this Section 7.09, (i) enter into any
transaction with any Person which is an Affiliate of the Parent only by reason
of such Person and the Parent having common directors; (ii) enter into and
perform its or their obligations under the agreements set forth on Schedule 7.9,
as in effect on the Closing Date or as the same may be amended, supplemented,
replaced or otherwise modified from time to time in a manner that does not
materially increase the obligations of the Loan Parties thereunder, and
(iii) enter into transactions with Affiliates permitted by Sections 7.02(c),
7.02(o), 7.02(s), 7.03(h), 7.03(i), 7.03(r), 7.04(c), 7.05(e), 7.05(k)(ii) and
7.06 hereof. For the avoidance of doubt, this Section 7.09 shall not apply to
employment arrangements with, and payments of compensation, indemnification
payments, expense reimbursement or benefits to or for the benefit of, current or
former employees, officers or directors of the Parent, Holdings the Borrower or
any of its Restricted Subsidiaries.

7.10 Burdensome Agreements.

Enter into any agreement that prohibits or limits the ability of the Parent,
Holdings the Borrower or any of its Restricted Subsidiaries to create, incur,
assume or suffer to exist any Lien upon any of its Property or revenues, whether
now owned or hereafter acquired, to secure the Obligations or, in the case of
any Guarantor, its obligations under the Security Documents, other than (a) this
Agreement and the other Loan Documents, the Loan Documents under (and as defined
in) the Term Facility and any agreement related to any Junior Indebtedness, and
any Permitted Amendment or Refinancing thereof (b) any agreements governing any
secured Indebtedness otherwise permitted hereby (in which case, any prohibition
or limitation shall only be effective against the assets financed thereby and
the proceeds thereof), (c) software and other Intellectual Property licenses
pursuant to which the Parent, Holdings the Borrower or such Restricted
Subsidiary is the licensee or licensor of the relevant software or Intellectual
Property, as the case may be, (in which case, any prohibition or limitation
shall relate only to the assets subject of the applicable license),
(d) Contractual Obligations incurred in the ordinary course of business and on
customary terms which limit Liens on the assets subject of the applicable
Contractual Obligation or impose restrictions on cash or other deposits with
respect thereto, (e) any agreements regarding Indebtedness of any Non-Guarantor
Subsidiary not prohibited under Section 7.02 (in which case, any prohibition or
limitation shall only be effective against the assets of such Non-Guarantor
Subsidiary and

 

-120-



--------------------------------------------------------------------------------

its Subsidiaries), (f) prohibitions and limitations in effect on the date hereof
and listed on Schedule 7.10, (g) customary provisions contained in joint venture
agreements and other similar agreements applicable to joint ventures entered
into in the ordinary course of business, (h) customary provisions restricting
the subletting or assignment of any lease governing a leasehold interest,
(i) customary restrictions and conditions contained in any agreement relating to
an asset sale permitted by Section 7.04 or 7.05 (j) any agreement in effect at
the time any Person becomes a Subsidiary, so long as such agreement was not
entered into in contemplation of such Person becoming a Subsidiary, and (k) any
restrictions on Liens imposed by any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings of
the contracts, instruments or obligations referred to in clauses (f) and
(j) above; provided that such amendments, modifications, restatements, renewals,
increases, supplements, refundings, replacements or refinancings are, in the
good faith judgment of the Borrower, no more restrictive with respect to such
encumbrance and other restrictions than those prior to such amendment,
modification, restatement, renewal, increase, supplement, refunding, replacement
or refinancing.

7.11 Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, (a) to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
Indebtedness originally incurred for such purpose, or (b) for any purposes other
than (i) the acquisition of working capital assets in the ordinary course of
business, (ii) to finance Capital Expenditures of the Loan Parties and their
Subsidiaries, and (iii) for general corporate purposes (including Permitted
Acquisitions), in each case to the extent expressly permitted under Requirements
of Law and the Loan Documents.

7.12 Amendment of Material Documents; Designation of Indebtedness.

(a) Amend, modify or otherwise change, or consent or agree to any amendment,
modification, waiver or other change to (i) any agreement or instrument
governing or evidencing Junior Indebtedness in any manner that is materially
adverse to the Lenders without the prior consent of the Agent (which shall not
be unreasonably withheld, conditioned or delayed).

7.13 Fiscal Year.

Change the Fiscal Year of any Loan Party, or, other than as permitted pursuant
to Section 1.03, the accounting policies or reporting practices of the Loan
Parties, except as required by GAAP.

7.14 Deposit Accounts; Credit Card Processors.

Open new DDAs (other than Excluded DDAs and Retail DDAs) unless the Loan Parties
shall have delivered to the Agent appropriate Blocked Account Agreements
consistent with the provisions of Section 6.12 and otherwise satisfactory to the
Agent. No Loan Party shall maintain any bank accounts or enter into any
agreements with Credit Card Issuers or Credit Card Processors other than the
ones expressly contemplated herein or in Section 6.12 hereof.

7.15 Sales and Leasebacks.

Enter into any arrangement with any Person providing for the leasing by the
Borrower or any Restricted Subsidiary of real or personal property which is to
be sold or transferred by the Borrower or such Restricted Subsidiary (a) to such
Person or (b) to any other Person to whom funds have been or are

 

-121-



--------------------------------------------------------------------------------

to be advanced by such Person on the security of such property or rental
obligations of the Borrower or such Restricted Subsidiary, except for (i) sales
or transfers that do not exceed $5,000,000 in the aggregate at any one time
outstanding, (ii) sales or transfers by the Borrower or any Subsidiary Guarantor
to the Borrower or any other Subsidiary Guarantor and (iii) sales or transfers
by any Non-Guarantor Subsidiary to any other Non-Guarantor Subsidiary that is a
Restricted Subsidiary.

7.16 Clauses Restricting Subsidiary Distributions.

Enter into any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to (a) make Restricted Payments in respect of any Equity
Interests of such Restricted Subsidiary held by, or pay any Indebtedness owed
to, the Borrower or any Restricted Subsidiary or (b) make Investments in the
Borrower or any Restricted Subsidiary, except for such encumbrances or
restrictions existing under or by reason of (i) any restrictions existing under
the Loan Documents, (ii) any restrictions with respect to such Restricted
Subsidiary imposed pursuant to an agreement that has been entered into in
connection with the Disposition of all or substantially all of the Equity
Interests or assets of such Restricted Subsidiary, (iii) any restrictions set
forth in the documentation for the Term Facility or any Junior Indebtedness or
any Permitted Amendment or Refinancing of any of the foregoing, (iv) any
restrictions contained in agreements related to Indebtedness of (A) the Borrower
or any Subsidiary Guarantor with respect to the disposition of assets securing
such Indebtedness (in which case, any prohibition or limitation shall only be
effective against the assets financed thereby and the proceeds thereof) and
(B) any Non-Guarantor Subsidiary not prohibited under Section 7.02 (in which
case such restriction shall relate only to such Non-Guarantor Subsidiary and its
Subsidiaries), (v) any restrictions regarding licenses or sublicenses by the
Borrower and its respective Restricted Subsidiaries of Intellectual Property in
the ordinary course of business (in which case such restriction shall relate
only to such Intellectual Property), (vi) Contractual Obligations incurred in
the ordinary course of business which include customary provisions restricting
the assignment of any agreement relating thereto, (vii) customary provisions
contained in joint venture agreements and other similar agreements applicable to
joint ventures entered into in the ordinary course of business, (viii) customary
provisions restricting the subletting or assignment of any lease governing a
leasehold interest, (ix) customary restrictions and conditions contained in any
agreement relating to an asset sale permitted by Section 7.04 or 7.05, (x) any
agreement in effect at the time any Person becomes a Restricted Subsidiary, so
long as such agreement was not entered into in contemplation of such Person
becoming a Restricted Subsidiary and (xi) such restrictions in effect on the
Closing Date and listed on Schedule 7.16, (xii) negative pledges and
restrictions on Liens and asset dispositions in favor of any holder of
Indebtedness for borrowed money permitted under Section 7.03 but only if such
negative pledge or restriction expressly permits Liens for the benefit of the
Agent and the Lenders with respect to the credit facilities established
hereunder and the Obligations under the Loan Documents on a senior basis and
without a requirement that such holders of such Indebtedness be secured by such
Liens equally and ratably or on a junior basis and (xiii) negative pledges and
restrictions on Liens and asset dispositions imposed by any amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings of the contracts, instruments or obligations
referred to in clauses (x) and (xi) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower, no
more restrictive with respect to such encumbrance and other restrictions than
those prior to such amendment, modification, restatement, renewal, increase,
supplement, refunding, replacement or refinancing.

 

-122-



--------------------------------------------------------------------------------

7.17 Limitation on Hedge Agreements.

Enter into any Hedge Agreement other than Hedge Agreements entered into in the
ordinary course of business or as required hereby, and not for speculative
purposes, to protect against changes in interest rates or foreign exchange rates
or commodity, raw material, energy or utility prices.

7.18 Financial Covenant.

(a) Minimum Consolidated EBITDA. During the continuance of a Covenant Compliance
Event, permit the Consolidated EBITDA of the Parent, Holdings, the Borrower and
its Restricted Subsidiaries to be less than $20,000,000, calculated as of the
last day of each Fiscal Month as of the Most Recently Ended period of twelve
Fiscal Months, commencing with the Fiscal Month ended on or immediately prior to
the date that the Covenant Compliance Event occurs.

7.19 Tax Receivable Agreement.

Terminate, or agree to the termination of, the Tax Receivable Agreement.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default.

Any of the following shall constitute an Event of Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to pay (i) any
amount of principal of any Loan or any L/C Obligation, or deposit any funds as
Cash Collateral in respect of L/C Obligations when and as required to be paid,
or (ii) any interest, fee or any other amount payable hereunder or under any
other Loan Document, in each case within five Business Days after any such
interest or other amount becomes due; or

(b) Specific Covenants. Any Loan Party fails to perform or observe any term,
covenant or agreement contained in any of (i) Sections 6.01(a), 6.01(b),
6.02(b), 6.03(a), 6.05(a)(i) or Article VII, (ii) Section 6.02(c) (after a two
(2) Business Day grace period), (iii) Section 6.01(c) (after a five (5) Business
Day grace period), (iv) Sections 6.07, 6.10(b) or 6.12) provided that, if
(A) any such Default described in this clause (b)(iv) is of a type that can be
cured within five (5) Business Days and (B) such Default could not materially
adversely impact the Agent’s Liens on the Collateral, such Default shall not
constitute an Event of Default for five (5) Business Days after the occurrence
of such Default so long as the Loan Parties are diligently pursuing the cure of
such Default; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after the date that such Loan Party receives from
the Agent or any Lender notice of the existence of such default; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by any Loan Party herein, in any other
Loan Document, or that is contained in any certificate, document or financial or
other statement furnished by it at any time under or in connection with this
Agreement or any such other Loan Document (including, without limitation, any
Borrowing Base Certificate) shall prove to have been inaccurate in any material
respect when made or deemed made; or

 

-123-



--------------------------------------------------------------------------------

(e) Cross-Default. The Parent, Holdings, the Borrower or any of their respective
Restricted Subsidiaries shall (i) default in making any payment of any principal
of any Material Indebtedness (excluding the Loans) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any such Indebtedness beyond the period of grace, if any, provided
in the instrument or agreement under which such Indebtedness was created; or
(iii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event of
default shall occur, the effect of which payment or other default or other event
of default described in clauses (i), (ii) or (iii) of this paragraph (e) is to
cause, or to permit the holder or beneficiary of such Material Indebtedness (or
a trustee or agent on behalf of such holder or beneficiary) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or to become subject to a mandatory offer to purchase by the
obligor thereunder or to become payable; provided that this paragraph (e) shall
not apply to (A) secured Indebtedness that becomes due as a result of the sale,
transfer, destruction or other disposition of the Property or assets securing
such Indebtedness if such sale, transfer, destruction or other disposition is
not prohibited hereunder or (B) any Guarantee Obligations except to the extent
such Guarantee Obligations shall become due and payable by any Loan Party and
remain unpaid after any applicable grace period or period permitted following
demand for the payment thereof; provided further that no such event under the
Term Facility shall constitute an Event of Default under this paragraph
(e) (other than an event of default thereunder which constitutes an independent
Event of Default under this Agreement without regard to the provisions of the
Term Facility) until the earliest to occur of (x) the date that is sixty
(60) days after such event or circumstance (but only if such event or
circumstance has not been waived or cured), (y) the acceleration of the
Indebtedness under the Term Facility and (z) the Exercise of Secured Creditor
Remedies (as defined in the Intercreditor Agreement) by the Term Agent in
respect of any Collateral; or

(f) Insolvency Proceedings, Etc. The Parent, any Loan Party or any of their
respective Restricted Subsidiaries which are not Immaterial Subsidiaries shall
commence any case, proceeding or other action (A) under any existing or future
law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to it or its
debts, or (B) seeking appointment of a receiver, trustee, custodian, conservator
or other similar official for it or for all or any substantial part of its
assets, or the Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries (other than any Immaterial Subsidiary) shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against the Parent, Holdings, the Borrower or any of its Restricted Subsidiaries
(other than any Immaterial Subsidiary) any case, proceeding, or other action of
a nature referred to in clause (i) above that (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) any case,
proceeding, or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against substantially all of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within 60 days from
the entry thereof; or (iv) the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall consent to
or approve of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Parent, Holdings, the Borrower or any of its
Restricted Subsidiaries (other than any Immaterial Subsidiary) shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due; or

 

-124-



--------------------------------------------------------------------------------

(g) Judgments. There is entered against the Parent, any Loan Party or any of
their respective Restricted Subsidiaries which are not Immaterial Subsidiaries
(i) one or more judgments or orders for the payment of money in an aggregate
amount (as to all such judgments and orders) exceeding $15,000,000 (to the
extent not paid or covered by independent third-party insurance as to which the
insurer is rated at least “A” by A.M. Best Company, has been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) all such judgments or decrees shall not have been vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or

(h) ERISA. (i) The Parent, Holdings, the Borrower or any of its Restricted
Subsidiaries shall incur any liability in connection with any non-exempt
“prohibited transaction” (as defined in Section 406 of ERISA or Section 4975 of
the Code) involving any Plan, (ii) any “accumulated funding deficiency” (as
defined in Section 302 of ERISA), whether or not waived, shall exist with
respect to any Single Employer Plan or any Lien in favor of the PBGC or a Single
Employer Plan shall arise on the assets of the Parent, Holdings, the Borrower or
any of its Restricted Subsidiaries, (iii) a Reportable Event shall occur with
respect to, or proceedings shall commence to have a trustee appointed, or a
trustee shall be appointed, to administer or to terminate, any Single Employer
Plan, which Reportable Event or commencement of proceedings or appointment of a
trustee is reasonably likely to result in the termination of such Single
Employer Plan for purposes of Title IV of ERISA, (iv) any Single Employer Plan
shall terminate for purposes of Title IV of ERISA, (v) the Parent, Holdings, the
Borrower or any of its Restricted Subsidiaries shall, or is reasonably likely
to, incur any liability as a result of a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
(other than one which could not reasonably be expected to result in a violation
of any applicable law or of the qualification requirements of the Code) shall
occur or exist with respect to a Plan or a Commonly Controlled Plan; and in each
case in clauses (i) through (vi) above, such event or condition, together with
all other such events or conditions, if any, could reasonably be expected to
result in a direct obligation of the Parent, Holdings, the Borrower or any of
its Restricted Subsidiaries to pay money that would have a Material Adverse
Effect; or

(i) Invalidity of Loan Documents. (i) Any provision of any Loan Document, at any
time after its execution and delivery and for any reason, other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by any Agent or any Lender or the Payment in Full of the Obligations,
ceases to be in full force and effect in any material respect, or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any provision of any Loan Document (other than as
a result of Payment in Full of the Obligations), or purports in writing to
revoke, terminate or rescind any Loan Document; or (ii) any Lien purported to be
created under any Security Document shall cease to be, or shall be asserted in
writing by any Loan Party not to be, a valid and perfected Lien on any material
portion of the Collateral, with the priority required by (but subject to the
limitations set forth in) the applicable Security Document and this Agreement
except (i) as a result of the sale, release or other disposition of the
applicable Collateral in a Disposition permitted by Section 7.05 or other
transaction permitted under the Loan Documents, or (ii) relating to an
immaterial amount of Collateral not constituting ABL Priority Collateral, or
(iii) as a result of the failure of the Agent, through its acts or omissions and
through no fault of the Loan Parties, to maintain the perfection of its Liens in
accordance with applicable Requirement of Law; or

(j) Change of Control. There occurs any Change of Control; or

 

-125-



--------------------------------------------------------------------------------

(k) Cessation of Business. Except as otherwise expressly permitted hereunder,
the determination of the Loan Parties, whether by vote of the Loan Parties’
board of directors or otherwise to: suspend the operation of the Loan Parties’
business in the ordinary course, liquidate all or substantially all of their
assets or Store locations, or employ an agent or other third party to conduct
any so-called store closing, store liquidation or “Going-Out-Of-Business” sales
for all or substantially all of the Loan Parties’ stores; or

(l) Subordination. (i) The subordination provisions of the documents evidencing
any Subordinated Indebtedness (or subordinated Junior Indebtedness)
(collectively, the “Subordinated Provisions”) shall, in whole or in part,
terminate, cease to be effective or cease to be legally valid, binding and
enforceable against any holder of the applicable Subordinated Indebtedness; or
(ii) the Borrower or any other Loan Party shall, directly or indirectly, disavow
or contest in any manner (A) the effectiveness, validity or enforceability of
any of the Subordination Provisions, (B) that the Subordination Provisions exist
for the benefit of the Credit Parties, or (C) that all payments of principal of
or premium and interest on the applicable Subordinated Indebtedness, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.

8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Agent may, or, at the
request of the Required Lenders shall, take any or all of the following actions:

(a) declare the Commitments of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligations shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other Obligations to be immediately due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby expressly waived by the Loan Parties;

(c) require that the Loan Parties Cash Collateralize the L/C Obligations; and

(d) whether or not the maturity of the Obligations shall have been accelerated
pursuant hereto, proceed to protect, enforce and exercise all rights and
remedies of the Credit Parties under this Agreement, any of the other Loan
Documents or Requirement of Law, including, but not limited to, by suit in
equity, action at law or other appropriate proceeding, whether for the specific
performance of any covenant or agreement contained in this Agreement and the
other Loan Documents or any instrument pursuant to which the Obligations are
evidenced, and, if such amount shall have become due, by declaration or
otherwise, proceed to enforce the payment thereof or any other legal or
equitable right of the Credit Parties;

provided, however, that upon the occurrence of any Default or Event of Default
with respect to any Loan Party or any Subsidiary thereof under Section 8.01(f),
the obligation of each Lender to make Loans and any obligation of the L/C Issuer
to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans, all interest accrued thereon and all
other Obligations shall automatically become due and payable, and the obligation
of the Loan Parties to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of the Agent or
any Lender.

 

-126-



--------------------------------------------------------------------------------

No remedy herein is intended to be exclusive of any other remedy and each and
every remedy shall be cumulative and shall be in addition to every other remedy
given hereunder or now or hereafter existing at law or in equity or by statute
or any other Requirement of Law.

8.03 Application of Funds

(a) After the exercise of remedies provided for in Section 8.02 (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 8.02), any amounts received from any Loan Party,
from the liquidation of any Collateral of any Loan Party, or on account of the
Obligations, shall be applied by the Agent against the Obligations in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article III)
payable to the Agent, in its capacity as such;

Second, to payment of that portion of the Obligations constituting indemnities,
expenses, and other amounts (other than principal, interest and fees) payable to
the Lenders and the L/C Issuer (on account of Letters of Credit) (including
fees, charges and disbursements of counsel to the respective Lenders and the L/C
Issuer (on account of Letters of Credit) and amounts payable under Article III),
ratably among them in proportion to the amounts described in this clause Second
payable to them;

Third, to the extent not previously reimbursed by the Lenders, to payment to the
Lenders of that portion of the Obligations constituting principal and accrued
and unpaid interest on any Permitted Overadvances, ratably among the Lenders in
proportion to the amounts described in this clause Third payable to them;

Fourth, to the extent that Swing Line Loans made to the Borrower have not been
refinanced by a Committed Loan, payment to the Swing Line Lender of that portion
of the Obligations constituting accrued and unpaid interest on the Swing Line
Loans made to the Borrower;

Fifth, to the extent that Swing Line Loans made to the Borrower have not been
refinanced by a Committed Loan, payment to the Swing Line Lender of that portion
of the Obligations constituting unpaid principal on the Swing Line Loans made to
the Borrower;

Sixth, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, and fees
(including Letter of Credit Fees), ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Sixth payable
to them;

Seventh, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, and to the Agent for the account of
the L/C Issuer, to Cash Collateralize that portion of L/C Obligations comprised
of the aggregate undrawn amount of Letters of Credit, ratably among the Lenders
and the L/C Issuer in proportion to the respective amounts described in this
clause Seventh held by them;

Eighth, to payment of all other Obligations (excluding the Other Liabilities,
but including without limitation the cash collateralization of unliquidated
indemnification obligations for which a claim has been made as provided in
Section 10.04), ratably among the Lenders in proportion to the respective
amounts described in this clause Eighth held by them;

 

-127-



--------------------------------------------------------------------------------

Ninth, to payment of that portion of the Obligations of the Loan Parties arising
from Cash Management Services, ratably among the Lenders and their Affiliates in
proportion to the respective amounts described in this clause Ninth held by
them;

Tenth, to payment of all other Obligations of the Loan Parties arising from Bank
Products, ratably among the Lenders and their Affiliates in proportion to the
respective amounts described in this clause Tenth held by them; and

Last, the balance, if any, after all of the Obligations have been Paid in Full,
to the Loan Parties or as otherwise required by Requirement of Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Seventh above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

ARTICLE IX

THE AGENT

9.01 Appointment.

(a) Each of the Lenders, the Swing Line Lender and the L/C Issuer hereby
irrevocably designates and appoints the Agent as the agent of such Lender under
the Loan Documents and each such Lender, Swing Line Lender and L/C Issuer
irrevocably authorizes the Agent, in such capacity, to take such action on its
behalf under the provisions of the applicable Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the Agent by
the terms of the applicable Loan Documents, together with such other powers as
are reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Agent shall not have any duties or
responsibilities, except those expressly set forth herein or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent. The
provisions of this Article are solely for the benefit of the Agent and the other
Credit Parties, and no Loan Party or any Subsidiary thereof shall have rights as
a third party beneficiary of any of such provisions.

(b) The Agent shall also act as the “collateral agent” under the Loan Documents,
and each of the Lenders, the Swing Line Lender and the L/C Issuer hereby
irrevocably appoints and authorizes the Agent to act as the agent of such
Lender, Swing Line Lender and L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Agent, as “collateral
agent,” and any agents or attorneys-in-fact appointed by the Agent pursuant to
Section 9.02 for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Agent, shall be entitled
to the benefits of all provisions of this Section 9 (including Section 9.09) and
Section 10.04, as though such agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents as if set forth in full herein with respect
thereto.

 

-128-



--------------------------------------------------------------------------------

(c) The provisions of this Section 9.01 are for the benefit of the Agent, the
Lenders and the L/C Issuer, and no Loan Party or any Subsidiary thereof shall
have rights as a third party beneficiary of any of such provisions (other than
the provisions of Section 9.06).

9.02 [Reserved]

9.03 [Reserved].

9.04 Delegation of Duties.

The Agent may execute any of its duties under the applicable Loan Documents by
or through sub-agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The exculpatory
provisions of this Article shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Agent. The Agent shall not be
responsible for the negligence or misconduct of any sub-agents or attorneys
in-fact selected by it with reasonable care.

9.05 Exculpatory Provisions.

The Agent shall not have any duties or obligations except those expressly set
forth herein and in the other Loan Documents. Without limiting the generality of
the foregoing, neither the Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or affiliates shall:

(a) be subject to any fiduciary or other implied duties, regardless of whether a
Default or Event of Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Agent is required to exercise as directed
in writing by the Applicable Lenders, provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
Requirement of Law, including for the avoidance of doubt any action that may be
in violation of the automatic stay under any Debtor Relief Law or that may
effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and shall not be liable for the failure to disclose, any
information relating to the Loan Parties or any of its Affiliates that is
communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.

The Agent shall not be liable for any action taken or not taken by it (i) with
the Consent or at the request of the Applicable Lenders (as the Agent shall
believe in good faith shall be necessary under the circumstances as provided in
Sections 10.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct as determined by a final and non-appealable judgment of a
court of competent jurisdiction.

 

-129-



--------------------------------------------------------------------------------

The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or the creation,
perfection or priority of any Lien purported to be created by the Security
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

9.06 Reliance by Agent.

The Agent shall be entitled to rely, and shall not incur any liability for
relying, upon any instrument, writing, resolution, notice, consent, certificate,
affidavit, letter, telecopy, telex or teletype message, statement, order or
other document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including counsel to the Parent and the
Borrower), independent accountants and other experts selected by the Agent. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Agent shall have received written notice to the contrary from
such Lender or the L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. The Agent may consult with legal counsel (who may be
counsel for any Loan Party), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.07 Notice of Default. The Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the Agent has
received notice from a Lender, the Parent or the Borrower referring to this
Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. In the event that the Agent receives such a
notice, the Agent shall give notice thereof to the Lenders. The Agent shall take
such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders; provided that unless and until the
Agent shall have received such directions, the Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Credit Parties. In no event shall the Agent be required to
comply with any such directions to the extent that the Agent believes that its
compliance with such directions would be unlawful.

9.08 Non-Reliance on Agent and Other Lenders.

Each Lender and the L/C Issuer expressly acknowledges that neither the Agent nor
any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Agent to any Lender. Each Lender and the L/C
Issuer represents to the Agent that it has, independently and without reliance
upon the Agent or any other Lender, and based on such documents and information
as it has deemed appropriate, made its own appraisal of and investigation into
the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates and made its own
decision to make its Loans hereunder and enter into this Agreement. Each Lender
and the L/C Issuer also represents that it will, independently and without
reliance upon the Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue

 

-130-



--------------------------------------------------------------------------------

to make its own credit analysis, appraisals and decisions in taking or not
taking action under the applicable Loan Documents, and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the Agent
hereunder, the Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

9.09 Indemnification. The Lenders agree to indemnify the Agent in its capacity
as such, any sub-agent thereof, the L/C Issuer and any Related Party, as the
case may be (to the extent not reimbursed by the Borrower and without limiting
the obligation of the Borrower to do so), ratably according to their respective
Applicable Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments of such Lender shall have been assigned (but which indemnified
claims relate to actions or inactions prior to such assignment) or the date upon
which the Obligations shall have been Paid in Full, ratably in accordance with
such Applicable Percentages immediately prior to such date), from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind whatsoever that
may at any time be imposed on, incurred by or asserted against the Agent, any
sub-agent thereof, the L/C Issuer and their Related Parties in any way relating
to or arising out of, the Commitments, this Agreement, any of the other Loan
Documents or any documents contemplated by or referred to herein or therein or
the transactions contemplated hereby or thereby or any action taken or omitted
by the Agent, any sub-agent thereof, the L/C Issuer and their Related Parties
under or in connection with any of the foregoing; provided that no Lender shall
be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the Agent’s, any sub-agent’s, the
L/C Issuer’s and their Related Parties’ gross negligence or willful misconduct.
The agreements in this Section shall survive the payment of the Obligations and
all other amounts payable hereunder.

9.10 Rights as a Lender. The Person serving as the Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Loan Parties or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

9.11 Successor Agent; Removal of Agent.

(a) The Agent may resign upon 30 days’ notice to the Lenders, the L/C Issuer and
the Borrower effective upon appointment of a successor Agent. Upon receipt of
any such notice of resignation, the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless a Specified Event of Default shall have occurred and be continuing) be
subject to approval by the Borrower (which approval shall not be unreasonably
withheld or delayed), whereupon such successor agent shall succeed to the
rights, powers and duties of the retiring Agent, and the retiring Agent’s
rights, powers and duties as Agent shall be terminated, without any other or
further act or deed on the part of the retiring Agent or any of the parties to
this Agreement or any

 

-131-



--------------------------------------------------------------------------------

holders of the Loans. If no successor Agent shall have been so appointed by the
Required Lenders with such consent of the Borrower and shall have accepted such
appointment within 30 days after the retiring Agent’s giving of notice of
resignation, then the retiring Agent may, on behalf of the Lenders and the L/C
Issuer and with the consent of the Borrower (such consent not to be unreasonably
withheld or delayed), appoint a successor Agent, that shall be a bank that has
an office in New York, New York with a combined capital and surplus of at least
$500,000,000. After any retiring Agent’s resignation as Agent, the provisions of
this Article and Section 10.04 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement and
the other Loan Documents. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.

(b) If the Person serving as Agent is a Defaulting Lender pursuant to clause
(d) of the definition of Defaulting Lender, the Required Lenders may, to the
extent permitted by applicable Requirements of Law, by notice in writing to the
Borrower and such Person remove such Person as Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

9.12 Collateral and Guaranty Matters.

The Credit Parties irrevocably authorize the Agent, at its option and in its
discretion,

(a) to release any Lien on any property granted to or held by the Agent under
any Loan Document (i) upon Payment in Full of all Obligations, (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing by the Applicable Lenders in accordance with Section 10.01;

(b) to subordinate any Lien on any property granted to or held by the Agent
under any Loan Document to the holder of any Lien on such property that is
permitted by Section 7.01(g); and

(c) to release any Guarantor from its obligations under its Facility Guaranty if
such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder.

Upon request by the Agent at any time, the Applicable Lenders will confirm in
writing the Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under its Facility Guaranty pursuant to this Section 9.12. In each
case as specified in this Section 9.12, the Agent will, at the Loan Parties’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under its Facility Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.12.

9.13 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, the Arranger, listed on the
cover page hereof shall not have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity as the
Agent, a Lender or the L/C Issuer hereunder.

 

-132-



--------------------------------------------------------------------------------

9.14 Agent May File Proofs of Claim.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Agent shall have made any demand on the Borrower) shall be entitled
and empowered, by intervention in such proceeding or otherwise,

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer, the Agent and the other Credit Parties (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the L/C Issuer, the Agent and the other Credit Parties and their respective
agents and counsel and all other amounts due the Lenders and the Agent under
Sections 2.03(i), 2.03(j), 2.09 and 10.04]) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, interim receiver, assignee, trustee, monitor,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the L/C Issuer to make such
payments to the Agent and if the Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuer, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
under Sections 2.09, 10.04.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Credit Party any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Credit Party or to authorize the Agent to vote in respect
of the claim of any Credit Party or in any such proceeding.

9.15 Notice of Transfer.

The Agent may deem and treat a Lender party to this Agreement as the owner of
such Lender’s portion of the Obligations for all purposes, unless and until, and
except to the extent, an Assignment and Acceptance shall have become effective
as set forth in Section 10.06.

9.16 Reports and Financial Statements.

By signing this Agreement, each Lender:

(a) agrees to furnish the Agent after the occurrence and during the continuance
of a Cash Dominion Event (and thereafter at such frequency as the Agent may
reasonably request) with a summary of all Other Liabilities due or to become due
to such Lender. In connection with any distributions to be made hereunder, the
Agent shall be entitled to assume that no amounts are due to any Lender on
account of Other Liabilities unless the Agent has received written notice
thereof from such Lender and if such notice is received, the Agent shall be
entitled to assume that the only amounts due to such Lender on account of Other
Liabilities is the amount set forth in such notice;

 

-133-



--------------------------------------------------------------------------------

(b) is deemed to have requested that the Agent furnish, and the Agent agrees to
furnish, such Lender, promptly after they become available, copies of all
Borrowing Base Certificates and financial statements required to be delivered by
the Borrower hereunder

(c) is deemed to have requested that the Agent furnish, and the Agent agrees to
furnish, such Lender, promptly after they become available, copies of all
commercial finance examinations and appraisals of the Collateral received by the
Agent (collectively, the “Reports”);

(d) expressly agrees and acknowledges that the Agent makes no representation or
warranty as to the accuracy of the Borrowing Base Certificates, financial
statements or Reports, and shall not be liable for any information contained in
any Borrowing Base Certificate, financial statement or Report;

(e) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that the Agent or any other party performing any audit
or examination will inspect only specific information regarding the Loan Parties
and will rely significantly upon the Loan Parties’ books and records, as well as
on representations of the Loan Parties’ personnel;

(f) agrees to keep all Borrowing Base Certificates, financial statements and
Reports confidential in accordance with the provisions of Section 10.07 hereof;
and

(g) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold the Agent and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any Credit Extensions that the indemnifying Lender has made or
may make to the Borrower, or the indemnifying Lender’s participation in, or the
indemnifying Lender’s purchase of, a Loan or Loans; and (ii) to pay and protect,
and indemnify, defend, and hold the Agent and any such other Lender preparing a
Report harmless from and against, the claims, actions, proceedings, damages,
costs, expenses, and other amounts (including attorney costs) incurred by the
Agent and any such other Lender preparing a Report as the direct or indirect
result of any third parties who might obtain all or part of any Report through
the indemnifying Lender.

9.17 Agency for Perfection.

Each Credit Party hereby appoints each other Credit Party as agent for the
purpose of perfecting Liens for the benefit of the Credit Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable
Requirement of Law can be perfected only by possession or control. Should any
Credit Party (other than the Agent) obtain possession or control of any such
Collateral, such Credit Party shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or
otherwise deal with such Collateral in accordance with the Agent’s instructions.

9.18 Relation among Lenders.

The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Agent) authorized to act for, any other Lender.

9.19 Risk Participation.

(a) Upon the earlier of Substantial Liquidation or the Determination Date, if
all Obligations of the Borrower have not been repaid in full, then the other
Lenders shall purchase from the Lenders (on the date of Substantial Liquidation
or the Determination Date, as applicable) such portion of such Obligations so
that each Lender shall, after giving effect to any such purchases, hold its
Liquidation Percentage of all outstanding Obligations of the Borrower.

 

-134-



--------------------------------------------------------------------------------

(b) All purchases of Obligations under this Section 9.19 shall be at par, for
cash, with no premium, discount or reduction.

(c) No Lender shall be responsible for any default of any other Lender in
respect of any other Lender’s obligations under this Section 9.19, nor shall the
obligations of any Lender hereunder be increased as a result of such default of
any other Lender. Each Lender shall be obligated to the extent provided herein
regardless of the failure of any other Lender to fulfill its obligations
hereunder.

(d) Each Lender shall execute such instruments, documents and agreements and do
such other actions as may be necessary or proper in order to carry out more
fully the provisions and purposes of this Section 9.19 and the purchase of
Obligations as provided herein.

(e) The obligations of each Lender under this Section 9.19 are irrevocable and
unconditional and shall not be subject to any qualification or exception
whatsoever including, without limitation, lack of validity or enforceability of
this Agreement or any of the Loan Documents or the existence of any claim,
setoff, defense or other right which any Credit Party may have at any time
against any of the Lenders.

(f) No fees required to be paid on any assignment pursuant to Section 10.06 of
this Agreement shall be payable in connection with any assignment under this
Section 9.19.

ARTICLE X

MISCELLANEOUS

10.01 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.01. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Agent and each Loan Party to the relevant Loan Document may, from
time to time, (a) enter into written amendments, supplements or modifications
hereto and to the other Loan Documents for the purpose of adding any provisions
to this Agreement or the other Loan Documents or changing in any manner the
rights or obligations of the Agent, the Lenders or of the Loan Parties hereunder
or thereunder or (b) waive, on such terms and conditions as the Required Lenders
or the Agent may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall:

(i) increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written Consent of such Lender;

(ii) as to any Lender, postpone any date fixed by this Agreement or any other
Loan Document for (i) any scheduled payment (including the Maturity Date) or
mandatory prepayment of principal, interest, fees or other amounts due hereunder
or under any of the other Loan Documents without the written Consent of such
Lender, or (ii) any mandatory termination of the Aggregate Commitments hereunder
or under any other Loan Document, without the written Consent of such Lender;

 

-135-



--------------------------------------------------------------------------------

(iii) as to any Lender, reduce the principal of, or the rate of interest
specified herein on, any Loan or L/C Borrowing held by such Lender, or (subject
to clause (iv) of the second proviso to this Section 10.01) any fees or other
amounts payable hereunder or under any other Loan Document to or for the account
of such Lender, without the written Consent of such Lender; provided, however,
that only the Consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest or Letter of Credit Fees at the Default Rate;

(iv) as to any Lender, change Section 2.13 or Section 8.03 in a manner that
would alter the pro rata sharing of payments required thereby without the
written Consent of such Lender;

(v) change any provision of this Section or the definition of “Required
Lenders”, “Required Supermajority Lenders” or any other provision hereof or of
any Loan Document specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or under any other Loan
Document or make any determination or grant any consent hereunder or thereunder,
without the written Consent of each Lender;

(vi) except as expressly permitted hereunder or under any other Loan Document,
release, or limit the liability of, any Loan Party without the written Consent
of each Lender;

(vii) except for Dispositions permitted under Section 7.04 or Section 7.05 or as
provided in Section 9.10, release all or substantially all of the Collateral
from the Liens of the Security Documents without the written Consent of each
Lender;

(viii) increase any advance rate percentage set forth in the definition of
“Borrowing Base” or otherwise change the definition of the term “Borrowing Base”
or any component definition thereof if as a result thereof the amounts available
to be borrowed by the Borrower would be increased, without the written Consent
of the Required Supermajority Lenders, provided that the foregoing shall not
limit the discretion of the Agent to change, establish or eliminate any
Reserves; and

(ix) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Indebtedness or Lien, as the case may be
without the written Consent of each Lender;

and, provided further, that (i) no amendment, waiver or Consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or Consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or Consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above, affect the rights or duties of any Agent under this
Agreement or any other Loan Document; (iv) the Fee Letter may be amended, or
rights or privileges thereunder waived, in a writing executed only by the
parties thereto, and (v) no Consent is required to effect any amendment or

 

-136-



--------------------------------------------------------------------------------

supplement to the Intercreditor Agreement, (A) that is solely for the purpose of
adding the holders of Indebtedness incurred or issued pursuant to an Amendment
or Refinancing of the Term Facility (or any agent or trustee of such holders) as
parties thereto, as contemplated by the terms of the Intercreditor Agreement and
permitted under Section 7.03(n) (it being understood that any such amendment or
supplement may make such other changes to the Intercreditor Agreement as, in the
good faith determination of the Agent, are required to effectuate the foregoing
and provided that such other changes are not adverse to the interests of the
Lenders) or (B) that is expressly contemplated by the Intercreditor Agreement
with respect to an Amendment or Refinancing of the Term Facility permitted under
Section 7.03(n) (or the comparable provisions, if any, of any successor
intercreditor agreement with respect to an Amendment or Refinancing of the Term
Facility permitted under Section 7.03(n); provided further that no such
agreement shall, pursuant to this clause (v), amend, modify or otherwise affect
the rights or duties of the Agent hereunder or under any other Loan Document
without the prior written consent of the Agent. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

(b) Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, (x) no provider or holder of any Bank Products or Cash Management
Services shall have any voting or approval rights hereunder (or be deemed a
Lender) solely by virtue of its status as the provider or holder of such
agreements or products or the Obligations owing thereunder, nor shall the
consent of any such provider or holder be required (other than in their
capacities as Lenders, to the extent applicable) for any matter hereunder or
under any of the other Loan Documents, including as to any matter relating to
the Collateral or the release of Collateral or any Loan Party, and (y) any Loan
Document may be amended, supplemented and waived with the consent of the Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment, supplement or waiver is delivered in order
(i) to comply with local Requirement of Law or advice of local counsel, (ii) to
cure ambiguities, mistakes or defects or (iii) to cause any Loan Document to be
consistent with this Agreement and the other Loan Documents.

(c) If any Lender does not Consent (a “Non-Consenting Lender”) to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the Consent of each Lender and that has been approved by the Required
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 10.13; provided that such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section (together
with all other such assignments required by the Borrower to be made pursuant to
this paragraph).

10.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including by
telecopy), and, unless otherwise expressly provided herein, shall be deemed to
have been duly given or made when delivered, or three Business Days after being
deposited in the mail, postage prepaid, or, in the case of telecopy notice, when
received, to the address, telecopier number, electronic email address or
telephone number specified on Schedule 10.02 in the case of the Loan Parties,
the Agent, the L/C Issuer or the Swing Line Lender, and as set forth in an
administrative questionnaire delivered to the Agent in the case of the Lenders,
or to

 

-137-



--------------------------------------------------------------------------------

such other address as may be hereafter notified by the respective parties
hereto; provided that any notice, request or demand to or upon the Agent, the
Lenders, the Parent or the Borrower shall not be effective until received.

Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Section 2 unless otherwise agreed by the Agent and the applicable Lender, as the
case may be. The Agent, the Parent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Agent, provided that the foregoing shall not apply to
notices to any Lender or the L/C Issuer pursuant to Article II if such Lender or
the L/C Issuer, as applicable, has notified the Agent that it is incapable of
receiving notices under such Article by electronic communication. The Agent or
the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Agent otherwise prescribes, (i) notices and other communications sent
to an e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the L/C Issuer or
any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Loan Parties’
or the Agent’s transmission of Borrower Materials through the Internet.

(d) Change of Address, Etc. Each of the Loan Parties, the Agent, the L/C Issuer
and the Swing Line Lender may change its address, telecopier or telephone number
or email address for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number or email address for notices and other

 

-138-



--------------------------------------------------------------------------------

communications hereunder by notice to the Borrower, the Agent, the L/C Issuer
and the Swing Line Lender. In addition, each Lender agrees to notify the Agent
from time to time to ensure that the Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Requirement of Law, including the Securities Laws, to make
reference to Borrower Materials that are not made available through the “Public
Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of the Securities Laws.

(e) Reliance by Agent, L/C Issuer and Lenders. The Agent, the L/C Issuer and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Loan Parties even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Agent, the L/C Issuer, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Loan Parties. All telephonic notices to and other telephonic communications with
the Agent may be recorded by the Agent, and each of the parties hereto hereby
consents to such recording.

10.03 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the Agent or
any Credit Party, any right, remedy, power or privilege hereunder or under the
other Loan Documents shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law. Without limiting the generality of the foregoing, the making of
a Loan or issuance of a Letter of Credit shall not be construed as a waiver of
any Default or Event of Default, regardless of whether any Credit Party may have
had notice or knowledge of such Default or Event of Default at the time.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 8.02 for the benefit of all the Lenders, the L/C Issuer
and the other Credit Parties; provided, however, that the foregoing shall not
prohibit (a) the Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Agent) hereunder and under
the other Loan Documents, (b) the L/C Issuer or the Swing Line Lender from
exercising the rights and remedies that inure to its benefit (solely in its
capacity as L/C Issuer or Swing Line Lender, as the case may be) hereunder and
under the other Loan Documents, or (c) any Lender from exercising setoff rights
in accordance with Section 10.08 (subject to the terms of Section 2.13); and
provided, further, that if at any time there is no Person acting as Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Agent pursuant to Section 8.02
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

-139-



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall (a) pay or reimburse the Agent and
the Arrangers for all their respective reasonable and documented out-of-pocket
costs and expenses incurred in connection with the syndication of the
Commitments (other than fees payable to syndicate members) and the development,
preparation, execution and delivery of this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith
and any amendment, supplement or modification thereto (whether or not the
transactions contemplated thereby shall be consummated), and (b) pay or
reimburse the Agent and L/C Issuer only, for all their respective reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable and documented fees and disbursements and
other charges of counsel to the Agent (including one primary counsel and such
local counsel as the Agent may reasonably require in connection with collateral
matters), outside consultants, appraisers, and commercial finance examiners in
connection with all of the foregoing, all customary fees and charges (as
adjusted from time to time) of the Agent with respect to the disbursement of
funds (or the receipt of funds) to or for the account of the Borrower (whether
by wire transfer or otherwise), and of the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (c) pay or reimburse each Lender, Swingline Lender, L/C
Issuer, the Agent and the Arrangers for all their out-of-pocket costs and
expenses incurred in connection with the enforcement of any rights under this
Agreement, the other Loan Documents and any such other documents and in
connection with the Loans made and Letters of Credit issued under this
Agreement, including all such expenses incurred during any workout,
restructuring or negotiations in respect of such Loans and Letters of Credit,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender. Swingline
Lender, L/C Issuer and the Agent, and (d) to pay, indemnify, or reimburse each
Lender, Swingline Lender, L/C Issuer, and the Agent for, and hold each Lender,
Swingline Lender, L/C Issuer, and the Agent harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and similar other taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of this Agreement the other Loan Documents and
any such other documents.

(b) Indemnification. The Borrower shall pay, indemnify or reimburse each Lender,
Swingline Lender, L/C Issuer, the Agent, each Arranger and their respective
affiliates, and their respective officers, directors, trustees, employees,
advisors, agents and controlling Persons (each, an “Indemnitee”) for, and hold
each Indemnitee harmless from and against any and all other liabilities,
obligations, claims, losses, damages, penalties, costs, expenses or
disbursements incurred or asserted against any such Indemnitee by any Loan
Party, any of the directors, officers, shareholders or creditors of any Loan
Party or any other Person arising out of any actions, judgments or suits of any
kind or nature whatsoever, arising out of or in connection with any claim,
action or proceeding relating to or otherwise with respect to the execution,
delivery, enforcement, performance and administration of this Agreement, the
other Loan Documents and any such other documents, including, without
limitation, any of the foregoing relating to the use of proceeds of the Loans or
the Letters of Credit or the violation of, noncompliance with or liability
under, any Environmental Law applicable to the operations of the Parent, the
Borrower, any of their respective Subsidiaries or any of the Properties, or to
any Blocked

 

-140-



--------------------------------------------------------------------------------

Account Agreement or other Person who has entered into a control agreement with
any Credit Party, and the fees and disbursements and other charges of legal
counsel in connection with claims, actions or proceedings by any Indemnitee
against the Parent or the Borrower hereunder (all the foregoing in this clause
(d), collectively, the “Indemnified Liabilities”); provided that neither the
Parent nor the Borrower shall have any obligation hereunder to any Indemnitee
with respect to Indemnified Liabilities to the extent such Indemnified
Liabilities are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted from the bad faith, gross negligence or
willful misconduct of, such Indemnitee or its affiliates, officers, directors,
trustees, employees, advisors, agents or controlling Persons. All amounts due
under this Section 10.04 shall be payable promptly after receipt of a reasonably
detailed invoice therefor. Statements payable by the Borrower pursuant to this
Section 10.04 shall be submitted to the Borrower at the address thereof set
forth in Section 10.02, or to such other Person or address as may be hereafter
designated by the Borrower in a written notice to the Agent.

(c) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Requirements of Law, each party hereto shall not assert, and hereby waive, any
claim against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.

(d) Limitation of Liability. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the bad faith, gross negligence or willful misconduct of such Indemnitee as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

(e) Survival. The agreements in this Section shall survive the resignation of
any Agent, the L/C Issuer or the Swing Line Lender, the assignment of any
Commitment or Loan by any Lender, the replacement of any Lender, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

10.05 Payments Set Aside.

To the extent that any payment by or on behalf of the Loan Parties is made to
any Credit Party, or any Credit Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by such Credit Party in its
discretion) to be repaid to a receiver, interim receiver, trustee, monitor,
custodian, conservator, liquidator, rehabilitator or similar officer, or any
other party in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Credit Party severally agrees to pay to the Agent
upon demand its Applicable Percentage (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Credit
Parties under clause (b) of the preceding sentence shall survive the Payment in
Full of the Obligations.

 

-141-



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that no Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder or under any other
Loan Document without the prior written Consent of the Agent and each Lender and
no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of Section 10.06(b), (ii) by way of participation in accordance with the
provisions of Section 10.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in subsection
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Credit Parties) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this Section 10.06(b), participations in L/C
Obligations and in Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender or an Affiliate of a Lender or an Approved Fund with
respect to a Lender, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A)of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Agent and, so long as no Specified Event
of Default has occurred and is continuing, the Borrower otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to all of its the Loans or the
Commitments, except that this clause (ii) shall not apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans;

 

-142-



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) a Specified Event of Default has occurred
and is continuing at the time of such assignment or (2) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender; and

(B) the consent of the Agent, the L/C Issuer and the Swing Line Lender (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of any Commitment if such assignment is to a Person that
is not a Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender; and

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, provided, however, that the Agent may, in its
sole discretion, elect to waive such processing and recordation fee in the case
of any assignment. The assignee, if it shall not be a Lender, shall deliver to
the Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Loan Parties or any of the Loan Parties’ Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries or Affiliates, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent, the L/C Issuer or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Requirement
of Law without compliance with the provisions of this paragraph, then the
assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section, from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such

 

-143-



--------------------------------------------------------------------------------

Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at their expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this subsection shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).

(c) Register. The Agent, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at the
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive, absent manifest error, and the Loan Parties, the Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register is intended to
cause each Loan and other obligation hereunder to be in registered form within
the meaning of Section 5f.103-1(c) of the United States Treasury Regulations.
The Register shall be available for inspection by the Borrower and any Lender at
any reasonable time and from time to time upon reasonable prior notice.

(d) Participations. (i) Any Lender may at any time, without the consent of, or
notice to, the Loan Parties or the Agent, sell participations to any Person
(other than a natural person, a Defaulting Lender or the Loan Parties or any of
the Loan Parties’ Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Loan
Parties, the Agent, the Lenders and the L/C Issuer shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any Participant shall agree in writing to
comply with all confidentiality obligations set forth in Section 10.07 as if
such Participant was a Lender hereunder.

(ii) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not, without the consent of the Participant, agree to any
amendment, waiver or other modification described in clauses (i) through (iv) of
the first proviso to Section 10.01 that affects such Participant. Subject to
subsection (e) of this Section, the Loan Parties agree that each Participant
shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 (subject to
the limitations and requirements of such Section 3.06) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 10.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.02 as though it were a
Lender.

 

-144-



--------------------------------------------------------------------------------

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish in connection with a Tax audit or other proceeding
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Agent (in its capacity as Agent) shall have no responsibility for
maintaining a Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Borrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Loan Parties, to comply and in fact complies with
Section 3.01(e) as though it were a Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment or
Resignation. Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Commitment and Loans pursuant to
subsection (b) above, or resigns as Agent in accordance with the provisions of
Section 9.09, Bank of America may, (i) upon 30 days’ notice to the Borrower and
the Lenders, resign as L/C Issuer and/or (ii) with duplication of any notice
required under Section 9.09, upon 30 days’ notice to the Borrower, resign as
Swing Line Lender. In the event of any such resignation as L/C Issuer or Swing
Line Lender, the Borrower shall be entitled to appoint from among the Lenders a
successor L/C Issuer or Swing Line Lender hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be. If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all L/C Obligations with respect thereto (including the right
to require the Lenders to make Base Rate Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.03(c)). If Bank of America resigns as
Swing Line Lender, it shall retain all the rights of the Swing Line Lender
provided for hereunder with respect to Swing Line Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make Base Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the appointment
of a successor L/C Issuer and/or Swing Line Lender, (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as the case may be,
(b) the successor L/C Issuer shall issue letters of credit in substitution for
the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of

 

-145-



--------------------------------------------------------------------------------

America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit, and (c) the successor Swing Line Lender shall repay all
outstanding Obligations with respect to Swing Line Loans due to the resigning
Swing Line Lender. Any resignation by Bank of America as Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.

10.07 Treatment of Certain Information; Confidentiality.

Each of the Credit Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Affiliates, Approved Funds, and to its and its Affiliates’ and Approved
Funds’ respective partners, directors, officers, employees, agents, funding
sources, attorneys, advisors and representatives (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority), (c) to the extent required by Requirement of Laws or regulations or
by any subpoena or similar legal process, provided that the Agent or such
Lender, as applicable, agrees that it will notify the Borrower as soon as
practicable in the event of any such disclosure by such person (other than at
the request of a regulatory authority) unless such notification is prohibited by
law, rule or regulation; (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
(including any electronic agreement contained in any Platform) containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any Eligible Assignee invited
to be an Additional Commitment Lender; or (ii) any actual or prospective
counterparty (or its advisors) to any Hedge Agreement relating to any Loan Party
and its obligations, (g) with the consent of the Borrower, (h) to any rating
agency when required by it (it being understood that, prior to any such
disclosure, such rating agency shall undertake to preserve the confidentiality
of any Information relating to the Loan Parties received by it from such Lender)
or (i) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section or (ii) becomes available to any Credit
Party or any of their respective Affiliates on a non-confidential basis from a
source other than the Loan Parties and which source is not known by such Agent
or Lender to be subject to a confidentiality restriction in respect thereof in
favor of any of the Credit Parties or any Affiliate of the Credit Parties.

For purposes of this Section, “Information” means all information received from
the Loan Parties or any Subsidiary thereof relating to the Loan Parties or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to any Credit Party on a non-confidential basis
prior to disclosure by the Loan Parties or any Subsidiary thereof, provided
that, in the case of information received from any Loan Party or any Subsidiary
after the Closing Date, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Each of the Credit Parties acknowledges that (a) the Information may include
material non-public information concerning the Loan Parties or a Subsidiary, as
the case may be, (b) it has developed compliance procedures regarding the use of
material non-public information and (c) it will handle such material non-public
information in accordance with Requirement of Law, including the Securities
Laws.

 

-146-



--------------------------------------------------------------------------------

10.08 Right of Setoff.

If an Event of Default shall have occurred and be continuing or if any Lender
shall have been served with a trustee process or similar attachment relating to
property of a Loan Party, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized at any time and from time to time,
after obtaining the prior written consent of the Agent or the Required Lenders,
to the fullest extent permitted by Requirement of Law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) or other property at any time held and other obligations (in
whatever currency) at any time owing by such Lender, the L/C Issuer or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the Obligations now or hereafter existing under
this Agreement or any other Loan Document to such Lender or the L/C Issuer,
regardless of the adequacy of the Collateral, and irrespective of whether or not
such Lender or the L/C Issuer shall have made any demand under this Agreement or
any other Loan Document and although such obligations of the Borrower or such
Loan Party may be contingent or unmatured or are owed to a branch or office of
such Lender or the L/C Issuer different from the branch or office holding such
deposit or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Agent for further application in
accordance with the provisions of Section 2.16 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Agent and the other Credit Parties, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

10.09 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by Requirement of Law (the
“Maximum Rate”). If the Agent or any Lender shall receive interest in an amount
that exceeds the Maximum Rate, the excess interest shall be applied to the
principal of the Loans and other Obligations (other than Other Liabilities not
then due and owing) or, if it exceeds such unpaid principal, refunded to the
Borrower. In determining whether the interest contracted for, charged, or
received by the Agent or a Lender exceeds the Maximum Rate, such Person may, to
the extent permitted by Requirement of Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, and (c) amortize, prorate,
allocate, and spread in equal or unequal parts the total amount of interest
throughout the contemplated term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Agent and when the Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, pdf or other electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Agreement.

 

-147-



--------------------------------------------------------------------------------

10.11 Survival.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Credit
Parties, regardless of any investigation made by any Credit Party or on their
behalf and notwithstanding that any Credit Party may have had notice or
knowledge of any Default or Event of Default at the time of any Credit
Extension, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied or any Letter
of Credit shall remain outstanding. Further, the provisions of Sections 3.01,
3.04, 3.05 and 10.04 and Article IX shall survive and remain in full force and
effect regardless of the repayment of the Obligations, the expiration of the
Letters of Credit or the termination of the Commitments or the termination of
this Agreement or any provision hereof.

10.12 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Without limiting the
foregoing provisions of this Section 10.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Agent, the L/C Issuer or the Swing Line Lender, as applicable, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or ceases to make LIBOR
Rate Loans as a result of any condition described in Section 3.02 or 3.04, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.01,
or if any Lender gives a notice pursuant to Section 3.02 or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 3.01 and 3.05) and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that:

(a) the Borrower shall have paid to the Agent the assignment fee specified in
Section 10.06(b);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowes (in the case of all other amounts);

 

-148-



--------------------------------------------------------------------------------

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with Requirement of Laws; and

(e) in the case of an assignment resulting from a Lender being a Non-Consenting
Lender, the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 GOVERNING LAW. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.15 SUBMISSION TO JURISDICTION; WAIVERS. Each Loan Party hereby irrevocably
and unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States for the Southern District of New York, and appellate
courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same.
Nothing herein shall limit the right of the Agent or any Lender to bring
proceedings against any Loan Party in any other court;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Schedule 10.02 or at such other address of which the Agent shall have
been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

-149-



--------------------------------------------------------------------------------

10.16 Waivers of Jury Trial.

EACH OF THE PARENT, HOLDINGS, THE BORROWER, THE AGENT AND THE LENDERS HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

10.17 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby, the Loan
Parties each acknowledge and agree that: (i) the credit facility provided for
hereunder and any related arranging or other services in connection therewith
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document) are an arm’s-length commercial transaction
between the Loan Parties, on the one hand, and the Credit Parties, on the other
hand, and each of the Loan Parties is capable of evaluating and understanding
and understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each Credit Party is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary, for
the Loan Parties or any of their respective Affiliates, stockholders, creditors
or employees or any other Person; (iii) none of the Credit Parties has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Loan Parties with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any of the Credit Parties has advised or is currently advising any Loan Party or
any of its Affiliates on other matters) and none of the Credit Parties has any
obligation to any Loan Party or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; (iv) the Credit Parties and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Loan Parties and their
respective Affiliates, and none of the Credit Parties has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Credit Parties have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and each of the Loan Parties
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate. Each of the Loan Parties hereby waives and
releases, to the fullest extent permitted by law, any claims that it may have
against each of the Credit Parties with respect to any breach or alleged breach
of agency or fiduciary duty.

10.18 USA PATRIOT Act; Proceeds of Crime Act.

Each Lender that is subject to the Patriot Act and the Agent (for itself and not
on behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the Patriot Act), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Agent, as applicable, to identify each Loan Party in accordance with the
Act. Each Loan Party is in compliance, in all material respects, with the
Patriot Act. No part of the proceeds of the Loans will be used by the Loan
Parties, directly or indirectly, for any purpose which would contravene or
breach the Proceeds of Crime Act or for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

-150-



--------------------------------------------------------------------------------

10.19 Foreign Asset Control Regulations.

Neither of the advance of the Loans nor the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)). Furthermore, none of the Borrower or
its Affiliates (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person” or in any manner violative
of any such order.

10.20 Time of the Essence.

Time is of the essence of the Loan Documents.

10.21 [Reserved].

10.22 Press Releases.

(a) Each Credit Party executing this Agreement agrees that neither it nor its
Affiliates will in the future issue any press releases or other public
disclosure using the name of the Agent or its Affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days’
prior notice to the Agent and without the prior written consent of the Agent
unless (and only to the extent that) such Credit Party or Affiliate is required
to do so under Requirement of Law and then, in any event, such Credit Party or
Affiliate will consult with the Agent before issuing such press release or other
public disclosure.

(b) Each Loan Party consents to the publication by the Agent or any Lender of
advertising material relating to the financing transactions contemplated by this
Agreement using any Loan Party’s name, product photographs, logo or trademark.
The Agent or such Lender shall provide a draft reasonably in advance of any
advertising material to the Borrower prior to the publication thereof for review
and comment by the Borrower. The Agent reserves the right to provide to industry
trade organizations information necessary and customary for inclusion in league
table measurements.

10.23 Additional Waivers.

(a) Except as provided herein or in any other Loan Document or pursuant to any
amendment or waiver executed pursuant to Section 10.01, (i) the Obligations are
the joint and several obligation of each Loan Party;. To the fullest extent
permitted by applicable Requirement of Law, the obligations of each Loan Party
shall not be affected by (i) the failure of any Credit Party to assert any claim
or demand or to enforce or exercise any right or remedy against any other Loan
Party under the provisions of this Agreement, any other Loan Document or
otherwise, (ii) any release of any other Loan Party from any of the terms or
provisions of, this Agreement or any other Loan Document, or (iii) the failure
to perfect any security interest in, or the release of, any of the Collateral or
other security held by or on behalf of any Agent, the Collateral Agent or any
other Credit Party.

 

-151-



--------------------------------------------------------------------------------

(b) Except as provided herein or in any other Loan Document or pursuant to any
amendment or waiver executed pursuant to Section 10.01, the Obligations of each
Loan Party shall not be subject to any reduction, limitation, impairment or
termination for any reason (other than the Payment in Full of the Obligations),
including any claim of waiver, release, surrender, alteration or compromise of
any of the Obligations, and shall not be subject to any defense or setoff,
counterclaim, recoupment or termination whatsoever by reason of the invalidity,
illegality or unenforceability of any of the Obligations or otherwise. Without
limiting the generality of the foregoing, the Obligations of each Loan Party
shall not be discharged or impaired or otherwise affected by the failure of any
Agent or any other Credit Party to assert any claim or demand or to enforce any
remedy under this Agreement, any other Loan Document or any other agreement, by
any waiver or modification of any provision of any thereof, any default, failure
or delay, willful or otherwise, in the performance of any of the Obligations, or
by any other act or omission that may or might in any manner or to any extent
vary the risk of any Loan Party or that would otherwise operate as a discharge
of any Loan Party as a matter of law or equity (other than the Payment in Full
of all of the Obligations).

(c) To the fullest extent permitted by Requirement of Law, each Loan Party
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the Payment in Full of all the Obligations. The Agent and the other
Credit Parties may, at their election, foreclose on any security held by one or
more of them by one or more judicial or non-judicial sales, accept an assignment
of any such security in lieu of foreclosure, compromise or adjust any part of
the Obligations, make any other accommodation with any other Loan Party, or
exercise any other right or remedy available to them against any other Loan
Party, without affecting or impairing in any way the liability of any Loan Party
hereunder except to the extent that all of the Obligations have been Paid in
Full. To the fullest extent permitted by Requirement of Law, each Loan Party
waives any defense arising out of any such election even though such election
operates, pursuant to Requirement of Law, to impair or to extinguish any right
of reimbursement or subrogation or other right or remedy of such Loan Party
against any other Loan Party.

(d) Upon payment by any Loan Party of any Obligations, all rights of such Loan
Party against any other Loan Party arising as a result thereof by way of right
of subrogation, contribution, reimbursement, indemnity or otherwise shall in all
respects be subordinate and junior in right of payment to the prior Payment in
Full of all of the Obligations. In addition, any indebtedness of any Loan Party
now or hereafter held by any other Loan Party is hereby subordinated in right of
payment to the prior Payment in Full of the Obligations and no Loan Party will
demand, sue for or otherwise attempt to collect any such indebtedness until
Payment in Full of the Obligations. If any amount shall erroneously be paid to
any Loan Party on account of (i) such subrogation, contribution, reimbursement,
indemnity or similar right or (ii) any such indebtedness of any Loan Party, such
amount shall be held in trust for the benefit of the Credit Parties and shall
forthwith be paid to the Agent to be credited against the payment of the
Obligations, whether matured or unmatured, in accordance with the terms of this
Agreement and the other Loan Documents.

10.24 Judgment Currency.

If, for the purposes of obtaining judgment in any court in any jurisdiction with
respect to this Agreement or any other Loan Document, it becomes necessary to
convert into a particular currency (the “Judgment Currency”) any amount due
under this Agreement or under any other Loan Document in any currency other than
the Judgment Currency (the “Currency Due”), then conversion shall be made at the
rate of exchange prevailing on the Business Day before the day on which judgment
is given. For this purpose “rate of exchange” means the rate at which the Agent
is able, on the relevant date, to purchase the

 

-152-



--------------------------------------------------------------------------------

Currency Due with the Judgment Currency in accordance with its normal practice
for the applicable currency conversion in the wholesale market. In the event
that there is a change in the rate of exchange prevailing there is a change in
the rate of exchange prevailing between the conversion date and the date of
actual payment of the amount due, the Loan Parties will pay such additional
amount (if any, but in any event not a lesser amount) as may be necessary to
ensure that the amount paid in the Judgment Currency, when converted at the rate
of exchange prevailing on the date of payment, will produce the amount of
Currency Due which could have been purchased with the amount of Judgment
Currency stipulated in the judgment or judicial order at the rate of exchange
prevailing on the conversion date. If the amount of the Currency Due which the
applicable Agent is so able to purchase is less than the amount of the Currency
Due originally due to it, the applicable Loan Party shall indemnify and save the
Agent, the L/C Issuer and the Lenders harmless from and against all loss or
damage arising as a result of such deficiency. This indemnity shall constitute
an obligation separate and independent from the other obligations contained in
this Agreement and the other Loan Documents, shall give rise to a separate and
independent cause of action, shall apply irrespective of any indulgence granted
by any Agent from time to time and shall continue in full force and effect
notwithstanding any judgment or order for a liquidated sum in respect of an
amount due under this Agreement or any other Loan Document or under any judgment
or order.

10.25 No Strict Construction.

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.

10.26 Attachments.

The exhibits, schedules and annexes attached to this Agreement are incorporated
herein and shall be considered a part of this Agreement for the purposes stated
herein, except that in the event of any conflict between any of the provisions
of such exhibits and the provisions of this Agreement, the provisions of this
Agreement shall prevail.

10.27 Electronic Execution of Assignments and Certain Other Documents.

The words “execute,” “execution,” “signed,” “signature,” and words of like
import in any Assignment and Assumption or in any amendment or other
modification hereof (including waivers and consents) shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

-153-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.

 

VINCE, LLC, as Borrower By:  

/s/ Lisa Klinger

Name:   Lisa Klinger Title:   Chief Financial Officer and Treasurer

VINCE INTERMEDIATE HOLDINGS, LLC, as a

Loan Party

By:  

/s/ Lisa Klinger

Name:   Lisa Klinger Title:   Chief Financial Officer and Treasurer VINCE
HOLDING CORP., as a Loan Party By:  

/s/ Lisa Klinger

Name:   Lisa Klinger Title:   Chief Financial Officer and Treasurer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent By:  

/s/ Matthew Potter

Name:   Matthew Potter Title:   Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Lender, Swing Line

Lender and L/C Issuer

By:  

/s/ Matthew Potter

Name:   Matthew Potter Title:   Vice President